17-13633-mkv         Doc 499       Filed 10/07/19 Entered 10/07/19 16:11:02                    Main Document
                                                Pg 1 of 127


 Thomas R. Slome, Esq.
 Jil Mazer-Marino, Esq.
 Elizabeth Aboulafia, Esq.
 CULLEN AND DYKMAN LLP
 100 Quentin Roosevelt Blvd.
 Garden City, New York 11530
 Telephone: (516) 357-3700
 tslome@cullenanddykman.com
 jmazermarino@cullenanddykman.com
 eaboulafia@cullenanddykman.com

 Counsel to the Official Committee
  of Unsecured Creditors

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------x
 In re:
                                                                         Chapter 11
 Robert Francis Xavier Sillerman,
 aka Robert F.X. Sillerman,                                              Case No. 17-13633 (MKV)
 aka Robert F. Sillerman,
 aka Robert X. Sillerman,

                                              Debtor.
 -------------------------------------------------------------x

           DISCLOSURE STATEMENT FOR AMENDED CHAPTER 11 PLAN OF
                LIQUIDATION FOR THE DEBTOR PROPOSED BY THE
                OFFICIAL COMMITTEE OF UNSECURED CREDTORS

                                                                  CULLEN AND DYKMAN LLP
                                                                  100 Quentin Roosevelt Blvd.
                                                                  Garden City, New York 11530
                                                                  Telephone: (516) 357-3700
                                                                  Thomas R. Slome, Esq.
                                                                  Jil Mazer-Marino, Esq.
                                                                  Elizabeth Aboulafia, Esq.
                                                                  tslome@cullenanddykman.com
                                                                  jmazermarino@cullenanddykman.com
                                                                  eaboulafia@cullenanddykman.com

                                                                  Counsel for The Official Committee of
                                                                  Unsecured Creditors

                                                                  Dated: August 30, 2019
                                                                         Garden City, New York
17-13633-mkv           Doc 499          Filed 10/07/19 Entered 10/07/19 16:11:02                            Main Document
                                                     Pg 2 of 127


                                                        DISCLAIMER

       THE INFORMATION CONTAINED IN THIS DISCLOSURE STATEMENT (THE
 “DISCLOSURE STATEMENT”) IS INCLUDED FOR THE PURPOSES OF SOLICITING
 ACCEPTANCES OF THE AMENDED CHAPTER 11 PLAN OF LIQUIDATION FOR THE
 DEBTOR PROPOSED BY THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS,
 DATED OCTOBER       __, 2019 (AS MAY BE AMENDED, MODIFIED, OR
 SUPPLEMENTED FROM TIME TO TIME, THE “PLAN”), AND MAY NOT BE RELIED
 UPON FOR ANY PURPOSE OTHER THAN TO DETERMINE HOW TO VOTE ON THE
 PLAN. 2 A COPY OF THE PLAN IS ATTACHED HERETO AS EXHIBIT A. NO
 SOLICITATION OF VOTES TO ACCEPT OR REJECT THE PLAN MAY BE MADE
 EXCEPT PURSUANT TO SECTION 1125 OF THE BANKRUPTCY CODE.

      ALL HOLDERS OF CLAIMS ARE ADVISED AND ENCOURAGED TO READ
 THIS DISCLOSURE STATEMENT AND THE PLAN IN THEIR ENTIRETY BEFORE
 VOTING TO ACCEPT OR REJECT THE PLAN. IN PARTICULAR, ALL HOLDERS
 OF CLAIMS SHOULD CAREFULLY READ AND CONSIDER THE RISK FACTORS
 SET FORTH IN SECTION IV. “CERTAIN RISK FACTORS CONCERNING THE
 PLAN” OF THIS DISCLOSURE STATEMENT BEFORE VOTING TO ACCEPT OR
 REJECT THE PLAN. THE PLAN SUMMARY AND STATEMENTS MADE IN THIS
 DISCLOSURE STATEMENT ARE QUALIFIED IN THEIR ENTIRETY BY
 REFERENCE TO THE PLAN ITSELF AND THE EXHIBITS ATTACHED TO BOTH
 THE PLAN AND THIS DISCLOSURE STATEMENT. IN THE EVENT OF ANY
 CONFLICT BETWEEN ANY DESCRIPTION SET FORTH IN THIS DISCLOSURE
 STATEMENT AND THE TERMS OF THE PLAN, THE TERMS OF THE PLAN
 GOVERN.

      THIS DISCLOSURE STATEMENT HAS BEEN PREPARED IN ACCORDANCE
 WITH SECTION 1125 OF THE BANKRUPTCY CODE AND BANKRUPTCY RULE 3016(b)
 AND NOT NECESSARILY IN ACCORDANCE WITH NON-BANKRUPTCY LAW.

      CERTAIN STATEMENTS CONTAINED IN THIS DISCLOSURE STATEMENT,
 INCLUDING WITH RESPECT TO PROJECTED CREDITOR RECOVERIES AND OTHER
 FORWARD-LOOKING STATEMENTS, ARE BASED ON ESTIMATES AND
 ASSUMPTIONS. THERE CAN BE NO ASSURANCE THAT SUCH STATEMENTS WILL
 BE REFLECTIVE OF ACTUAL OUTCOMES. FORWARD-LOOKING STATEMENTS ARE
 PROVIDED IN THIS DISCLOSURE STATEMENT PURSUANT TO THE SAFE HARBOR
 ESTABLISHED UNDER THE PRIVATE SECURITIES LITIGATION REFORM ACT OF
 1995 AND SHOULD BE EVALUATED IN THE CONTEXT OF THE ESTIMATES,
 ASSUMPTIONS, UNCERTAINTIES, AND RISKS DESCRIBE HEREIN.

      AS TO CONTESTED MATTERS AND OTHER ACTIONS OR THREATENED
 ACTIONS, THIS DISCLOSURE STATEMENT WILL NOT CONSTITUTE OR BE
 CONSTRUED AS AN ADMISSION OF ANY FACT OR LIABILITY, STIPULATION OR
 2
   Unless otherwise expressly set forth herein, capitalized terms used but not defined herein have the meanings ascribed to such
 terms in the Plan.


                                                                 1
17-13633-mkv   Doc 499   Filed 10/07/19 Entered 10/07/19 16:11:02   Main Document
                                      Pg 3 of 127


 WAIVER, BUT RATHER AS A STATEMENT MADE IN SETTLEMENT NEGOTIATIONS.
 THIS DISCLOSURE STATEMENT ALSO WILL NOT BE CONSTRUED TO BE ADVICE
 ON THE TAX, SECURITIES, OR OTHER LEGAL EFFECTS OF THE PLAN AS TO
 HOLDERS OF CLAIMS AGAINST THE DEBTOR IN THE CHAPTER 11 CASE. THE
 COMMITTEE URGES EACH HOLDER OF A CLAIM TO CONSULT WITH ITS OWN
 ADVISORS WITH RESPECT TO ANY TAX, SECURITIES, OR OTHER LEGAL EFFECTS
 OF THE PLAN ON SUCH HOLDER’S CLAIM.


      THE STATEMENTS CONTAINED IN THIS DISCLOSURE STATEMENT ARE
 MADE AS OF THE DATE HEREOF UNLESS ANOTHER TIME IS SPECIFIED HEREIN
 AND THE DELIVERY OF THIS DISCLOSURE STATEMENT WILL NOT CREATE AN
 IMPLICATION THAT THERE HAS BEEN NO CHANGE IN THE INFORMATION STATED
 SINCE THE DATE HEREOF.




                                        2
17-13633-mkv   Doc 499   Filed 10/07/19 Entered 10/07/19 16:11:02   Main Document
                                      Pg 4 of 127


                               IMPORTANT DATES




 DATE BY WHICH BALLOTS MUST BE NOVEMBER __, 2019 AT 4:00 P.M.
 RECEIVED:                     EASTERN TIME


 DATE BY WHICH OBJECTIONS TO
 CONFIRMATION OF THE PLAN MUST BE NOVEMBER __, 2019 AT __:00 P.M.
 FILED AND SERVED:                EASTERN TIME


 HEARING ON CONFIRMATION OF THE NOVEMBER __, 2019 AT __:00 _.M.
 PLAN:                          EASTERN TIME




                                        1
17-13633-mkv               Doc 499           Filed 10/07/19 Entered 10/07/19 16:11:02                                      Main Document
                                                          Pg 5 of 127



                                                TABLE OF CONTENTS
 I. INTRODUCTION ........................................................................................................................1
    A. Brief Overview Of Plan ..........................................................................................................1
    B. Summary Of Distributions And Voting Eligibility .................................................................2
    C. Voting Procedures ...................................................................................................................3
    D. Confirmation Hearing .............................................................................................................4
 II. GENERAL INFORMATION REGARDING THE DEBTOR AND THE BANKRUPTCY
 CASE ...............................................................................................................................................5
    A. The Debtor ..............................................................................................................................5
    B. The Commencement of the Bankruptcy Case ........................................................................6
    C. Formation of Creditors’ Committee........................................................................................6
    D. Significant Events in the Bankruptcy Case .............................................................................6
    E. The Assets of the Estate ........................................................................................................12
    F. Avoidance Actions and Other Causes of Action. .................................................................16
    G. The Debtor’s Liabilities. .......................................................................................................17
 III. PLAN ....................................................................................................................................19
    A. Introduction ...........................................................................................................................19
    B. Classification And Treatment Of Claims And Interests Under Plan ....................................20
        SECTION 1.                 ADMINISTRATIVE EXPENSE AND PRIORITY CLAIMS..................20
        SECTION 2.                 CLASSIFICATION OF CLAIMS .............................................................21
        SECTION 3.                 TREATMENT OF CLAIMS .....................................................................22
        SECTION 4.                 MEANS FOR IMPLEMENTATION ........................................................24
        SECTION 5.                 DISTRIBUTIONS .....................................................................................32
        SECTION 6.                 PROCEDURES FOR DISPUTED CLAIMS ............................................34
        SECTION 7.                 EXECUTORY CONTRACTS AND UNEXPIRED LEASES..................36
        SECTION 8.                 CREDITOR RECOVERY TRUST. ..........................................................38
        SECTION 9.                 CONDITIONS PRECEDENT TO EFFECTIVE DATE ...........................45
        SECTION 10.                EFFECT OF CONFIRMATION ...............................................................46
        SECTION 11.                RETENTION OF JURISDICTION ...........................................................52
 IV. CERTAIN RISK FACTORS CONCERNING THE PLAN ...................................................54
 V. CERTAIN U.S. FEDERAL INCOME TAX CONSEQUENCES............................................55
    A. U.S. Federal Income Tax Consequences of the Liquidating Trust ..................................56
    B. U.S. Federal Income Tax Consequences to the Holders of Claims ......................................56
    C. Information Reporting and Backup Withholding .................................................................58


                                                                          2
17-13633-mkv              Doc 499          Filed 10/07/19 Entered 10/07/19 16:11:02                                    Main Document
                                                        Pg 6 of 127


    D. Importance of Obtaining Your Own Professional Tax Assistance .......................................58
 VI. CONFIRMATION OF PLAN .................................................................................................58
    A. Confirmation Hearing ...........................................................................................................58
    B. Objections .............................................................................................................................59
    C. General Requirements for Confirmation Of Plan .................................................................59
 VII. CONCLUSION ......................................................................................................................62

 EXHIBITS

 Amended Chapter 11 Plan of Liquidation for the Debtor Proposed
 by the Official Committee of Unsecured Creditors ……………………………………Exhibit A

 Liquidation Analysis …………………………………………………………………….Exhibit B




                                                                       3
17-13633-mkv           Doc 499         Filed 10/07/19 Entered 10/07/19 16:11:02                            Main Document
                                                    Pg 7 of 127


                                                                I.
                                                    INTRODUCTION

        The Official Committee of Unsecured Creditors (the “Creditors’ Committee” or
 “Committee”) submits this Disclosure Statement in connection with the solicitation of votes on
 the Plan attached hereto as Exhibit A. To the extent of inconsistencies between this Disclosure
 Statement and the Plan, the Plan will govern.

        The purpose of this Disclosure Statement is to provide holders of Claims entitled to vote
 to accept or reject the Plan with adequate information about (i) the assets of the Estate, (ii) the
 Chapter 11 Case, (iii) the Plan, (iv) the rights of holders of Claims under the Plan, and (v) other
 information necessary to enable each holder of a Claim entitled to vote on the Plan to make an
 informed judgment as to whether to vote to accept or reject the Plan.

        Pursuant to section 1125 of the Bankruptcy Code, the Committee submits this Disclosure
 Statement to all holders of Claims against the Debtor entitled to vote on the Plan to provide
 information in connection with the solicitation of votes to accept or reject the Plan. This
 Disclosure Statement is also available to all holders of Claims against the Debtor for
 informational purposes, including the impact the Plan will have on such holders’ Claims.

          A.        Brief Overview Of Plan3

        The Plan provides for the assets of the Debtor’s Estate, including Avoidance Actions and
 other Causes of Action, to be transferred automatically on the Plan’s Effective Date to a Creditor
 Recovery Trust. A Plan Agent, appointed by the Committee, will be authorized to execute and
 deliver documents further effectuating the transfer of Estate assets to the Creditor Recovery
 Trust. The Trustee of the Creditor Recovery Trust will monetize the assets, investigate and
 pursue any Causes of Action not otherwise released under the Plan, and reconcile and fix any
 outstanding Claims that have been asserted against the Debtor’s Estate.

         Under the Plan, the Creditor Recovery Trustee will distribute the net proceeds of the
 Trust assets in conformity with the distribution scheme provided by the Bankruptcy Code and
 any prior order of the Bankruptcy Court. The holders of Allowed General Unsecured Claims
 will receive uncertificated Creditor Recovery Trust Interests and distributions of cash based on
 their Pro Rata share of Available Cash. Holders of Allowed Administrative Expense Claims and
 Allowed Other Priority Claims shall be paid by the Creditor Recovery Trustee in full in Cash on
 or as soon as reasonably practicable after the Effective Date.

        The Creditors’ Committee believes that the orderly liquidation of the assets of the
 Debtor’s Estate by the Creditor Recovery Trustee will provide the best result to holders of
 Allowed Claims. The only class of Claims that is “impaired” under the Plan and thus entitled to

 3
  This summary is qualified in its entirety by reference to the Plan. Statements as to the rationale underlying the treatment of
 Claims under the Plan are not intended to, and will not waive, compromise or limit any rights, claims, defenses, or causes of
 action in the event that any objections to classification or treatment are filed or the Plan is not confirmed. You should read the
 Plan in its entirety before voting to accept or reject it.




                                                                 1
    17-13633-mkv        Doc 499     Filed 10/07/19 Entered 10/07/19 16:11:02                Main Document
                                                 Pg 8 of 127


     vote to accept or reject the Plan, is the Class of General Unsecured Claims and the Creditors’
     Committee urges the holders of Allowed General Unsecured Claims to vote to accept the Plan.

            B.         Summary Of Distributions And Voting Eligibility

             The following summary table briefly outlines the classification and treatment of Claims
     against the Debtor under the Plan and the voting eligibility of the holders of such Claims. The
     following summary table is qualified in its entirety by reference to the full text of the Plan.

Class       Designation      Treatment                                                Approximate   Entitled to
                                                                                      Percentage    Vote
                                                                                      Recovery
1           Other            Unimpaired                                                   100%           No
            Priority         Except to the extent that a holder of an Allowed                       (presumed to
            Claims           Other Priority Claim has agreed to less favorable                         accept)
                             treatment of such Claim, each such holder shall
                             receive, in full and final satisfaction of such Claim,
                             Cash in an amount equal to such Claim, payable as
                             soon as reasonably practical on the later of the
                             Effective Date and the date on which such Other
                             Priority Claim becomes an Allowed Other Priority
                             Claim.
2           Secured          Unimpaired                                                  100%            No
            Claims           Except to the extent that a holder of an Allowed                       (presumed to
                             Secured Claim has agreed to less favorable                                accept)
                             treatment of such Claim, each holder of an
                             Allowed Secured Claim shall receive, at the option
                             of the Creditors Recovery Trustee, (i) payment in
                             full in Cash in full and final satisfaction of such
                             Claim, payable on the later of the Effective Date
                             and the date on which such Secured Claim
                             becomes an Allowed Secured Claim, or as soon as
                             reasonably practical thereafter, (ii) delivery of the
                             collateral securing such Allowed Secured Claim
                             and payment of any interest required under section
                             506(b) of the Bankruptcy Code, or (iii) such other
                             treatment necessary to satisfy section 1129 of the
                             Bankruptcy Code; provided, however, that Secured
                             Claims incurred by the Debtor in the ordinary
                             course of business may be paid in the ordinary
                             course of business in accordance with such
                             applicable terms and conditions relating thereto.
                             Nothing in the Plan shall preclude the Creditors’
                             Committee or the Creditor Recovery Trustee, as
                             applicable, from challenging the validity of any
                             alleged Secured Claim, Lien or the value of the
                             property that secures any alleged Lien allegedly
                             securing an Allowed Secured Claim.




                                                          2
    17-13633-mkv           Doc 499        Filed 10/07/19 Entered 10/07/19 16:11:02                   Main Document
                                                       Pg 9 of 127


Class           Designation       Treatment                                                 Approximate         Entitled to
                                                                                            Percentage          Vote
                                                                                            Recovery
3               General           Impaired                                                   4% to 22%4               Yes
                Unsecured         On the Effective Date, or as soon thereafter as is
                Claims            reasonably practicable, except to the extent that a
                                  holder of an Allowed General Unsecured Claim
                                  agrees to less favorable treatment of such Allowed
                                  General Unsecured Claim or has been paid before
                                  the Effective Date, each holder of an Allowed
                                  General Unsecured Claim shall receive, in full and
                                  final satisfaction of such Claim, its Pro Rata share
                                  of (i) Available Cash and (ii) the Creditor
                                  Recovery Trust Interests, in an aggregate amount
                                  equal to (a) such holder’s Allowed General
                                  Unsecured Claim, and (b) in the event that all
                                  Allowed Claims are paid in full, such holder’s
                                  Postpetition Interest Claim, in each case as reduced
                                  by prior distributions of Available Cash on each
                                  such Allowed General Unsecured Claim. In no
                                  event shall the holder of a General Unsecured
                                  Claim receive distributions on account of such
                                  Claim in excess of the Allowed amount of such
                                  General Unsecured Claim and Postpetition Interest
                                  Claim.

                C.       Voting Procedures

             Pursuant to Bankruptcy Code section 1126, only those holders of claims in classes that
     are impaired under a chapter 11 plan and that are not deemed to have rejected the plan are
     entitled to vote to accept or reject the proposed plan. Classes of claims or in which the holders of
     claims are unimpaired under a proposed plan are deemed to have accepted the proposed plan and
     are not entitled to vote to accept or reject it. Classes of claims or interests in which the holders of
     claims or interests receive no distribution under a proposed plan are deemed to have rejected the
     proposed plan and are not entitled to vote to accept or reject it.

             As set forth in more detail in Section V.B of this Disclosure Statement, holders of
     General Unsecured Claims are entitled to vote to accept or reject the Plan. For each holder of a
     Claim entitled to vote, the Committee has enclosed, along with a copy of this Disclosure
     Statement, among other things, a ballot and voting instructions regarding how to properly
     complete the ballot and submit a vote on the Plan. Holders of more than one Claim will receive
     an individual ballot for each Claim. The individual ballots must be used to vote each individual
     Claim. For detailed voting instructions, please refer to the specific voting instructions and the
     ballot enclosed with this Disclosure Statement.


     4
         Based on gross liquidation proceeds before enforcement and liquidation costs. See Liquidation Analysis attached
         hereto as Exhibit B.


                                                                3
17-13633-mkv      Doc 499     Filed 10/07/19 Entered 10/07/19 16:11:02          Main Document
                                           Pg 10 of 127


        All completed ballots must be actually received by the Creditors’ Committee’s counsel at
 the below address no later than 4:00 p.m. (Eastern Time) on October __, 2019 (the “Voting
 Deadline”).

 Via Regular Mail, Overnight Courier or Hand Delivery:

                          Cullen and Dykman LLP
                          100 Quentin Roosevelt Boulevard
                          Garden City, New York 11530
                          Attn.: _______________________

 If you are a holder of a General Unsecured Claim that is entitled to vote on the Plan and you did
 not receive a ballot, received a damaged ballot or lost your ballot, or if you have any questions
 concerning this Disclosure Statement, the Plan, or the procedures for voting on the Plan, please
 contact ______________________, (516) ___-_____, ________@cullenanddykman.com.


 BALLOTS RECEIVED AFTER THE VOTING DEADLINE WILL NOT BE COUNTED.

        D.     Confirmation Hearing

        Pursuant to Bankruptcy Code section 1128, the Confirmation Hearing will be held on
 ____________________ at __ _.m. (Eastern Time) before the Honorable Mary Kay Vyskocil,
 United States Bankruptcy Judge, at the United States Bankruptcy Court for the Southern District
 of New York, One Bowling Green, New York, NY 10004-1408.

          At the Confirmation Hearing, the Bankruptcy Court will (i) determine whether the
 requisite vote has been obtained from the Class of General Unsecured Creditors, (ii) hear and
 determine objections, if any, to confirmation of the Plan that have not been previously resolved,
 (iii) determine whether the Plan meets the Bankruptcy Code requirements for confirmation of a
 plan of reorganization, and (v) grant such other and further relief as the Bankruptcy Court deems
 reasonable and appropriate.

         Objections and responses to confirmation of the Plan, if any, must be served and filed as
 to be received on or before the Confirmation Objection Deadline, _________________ at 12:00
 p.m. (Eastern Time), in the manner described in the order approving this Disclosure Statement
 (the “Disclosure Statement Order”) and Section VIII.B of this Disclosure Statement.

        The Confirmation Hearing may be adjourned from time to time without further notice
 except for the announcement of the adjournment made at the Confirmation Hearing or at any
 subsequent adjourned Confirmation Hearing.




                                                4
17-13633-mkv      Doc 499     Filed 10/07/19 Entered 10/07/19 16:11:02          Main Document
                                           Pg 11 of 127


                                                II.
                        GENERAL INFORMATION REGARDING
                      THE DEBTOR AND THE BANKRUPTCY CASE

        A.     The Debtor

        i.     Committee Overview of Debtor

         The Debtor is an individual that historically engaged in a variety of media enterprises,
 including owning in whole or in part entities which in turn owned television and radio stations
 and stage performance promotion companies. Most recently, the Debtor was best known for his
 roles in SFX Entertainment, Inc. and Function(x), Inc.

          The Debtor was the chairman, CEO and 40% shareholder of SFX Entertainment, Inc.,
 which produced live events and digital entertainment content focused on electronic music culture
 and music festivals. SFX Entertainment, Inc. went public in 2013; however, within two years,
 SFX Entertainment, Inc. was in financial distress. On December 23, 2015, the Debtor and other
 officers and directors of SFX Entertainment, Inc. were named as defendants in a federal class
 action suit alleging various securities law violations through market manipulation and issuance
 of false and misleading statements in connection with proposals to purchase stock of SFX
 Entertainment, Inc. On February 1, 2016, SFX Entertainment Inc. and certain of its subsidiaries
 filed voluntary petitions for relief under chapter 11 of the Bankruptcy Code in the United States
 Bankruptcy Court for the District of Delaware. One month later, on March 2, 2016, a New York
 State class action was commenced against the Debtor and certain officers and directors of SFX
 Entertainment, Inc. asserting claims for fraud and negligent misrepresentation for allegedly
 materially false and misleading statements made in connection with the future prospects of SFX
 Entertainment Inc., its financial condition and solvency and the proposed acquisition of the
 company by an entity owned and controlled by the Debtor. SFX Entertainment, Inc.’s assets
 were sold as part of its chapter 11 case. The litigation trustee for the SFX Entertainment, Inc.
 litigation trust asserted claims against the Debtor in this Chapter 11 Case in excess of $160
 million.

         The Debtor also was an officer and director of Function(x) Inc. (formerly known as
 DraftDay Gaming Group, Viggle, and Gateway). Function(x) operated Wetpaint.com, a website
 that provided entertainment news, and Choose Digital, an electronic platform for companies to
 incorporate digital content into rewards and loyalty programs. Function(x) also owned DraftDay
 Gaming Group, that engaged in the fantasy sports market and Rant, Inc., a digital publisher of
 original sports and entertainment content. In June of 2015, the Securities and Exchange
 Commission opened a formal order of investigation regarding certain securities transactions
 involving Function(x) and asserted claims against the Debtor for his role in the Function (x)
 transactions. The outcome of that investigation, including the entry of a judgment against the
 Debtor, is described in detail in Section II.D.vii. below.

       On September 21, 2016, the Debtor, along with other officers and directors were sued in
 a New York State class action suit that asserted breach of fiduciary duty claims against the
 Debtor as an officer and director of Function (x), Inc. relating to the terms of a proposed

                                                5
17-13633-mkv      Doc 499     Filed 10/07/19 Entered 10/07/19 16:11:02            Main Document
                                           Pg 12 of 127


 conversion of debt and preferred shares into common equity by the Debtor and or his affiliates.
 Function(x) no longer operates.

        The Debtor was also named as a defendant in other lawsuits and collection actions,
 which, as set forth more fully below, led to the commencement of this Chapter 11 Case.

        ii.     The Debtor’s Position Respecting the Committee’s Views of His Conduct

        This Disclosure Statement contains statements that are unfavorable to the Debtor. The
 Committee believes such statements are correct and supported by documentary or other
 evidence. However, the Debtor believes this Disclosure Statement paints an unfair picture of
 him, denies many of the allegations, and disagrees with the Committee’s conclusions respecting
 the Debtor’s behavior prior to and during this chapter 11 case.

        B.      The Commencement of the Bankruptcy Case

         On December 27, 2017 (the “Petition Date”), creditors React Presents, Inc., Clubtix,
 Inc., Lucas King, and Jeffrey Callahan filed an involuntary petition under chapter 7 of the
 Bankruptcy Code against the Debtor. The Debtor consented to entry of an order for relief and
 moved to convert his case to one under chapter 11. On March 1, 2018, the Court entered an
 order for relief and converted this case to one under chapter 11.

         Since conversion of the case to chapter 11, the Debtor has been legally entitled to operate
 his business and manage his properties and affairs as debtor and debtor in possession pursuant to
 sections 1107 and 1108 of the Bankruptcy Code, provided, that the Bankruptcy Court entered an
 order restricting the Debtor’s use of cash and assets. See Section II.D.iv below. To date, no
 trustee or examiner has been appointed.

        C.      Formation of Creditors’ Committee

        On January 11, 2019, the U.S. Trustee appointed the Creditors’ Committee, consisting of
 two members, VistaJet US, Inc. and ID Wheel (FL) LLC (collectively, the “Members”). (ECF
 No. 177). Meyer Suozzi, English & Klein, P.C. was retained as the Creditors’ Committee’s
 counsel pursuant to an order entered on February 20, 2019 (ECF No. 226). RSR Consulting,
 LLC (“RSR”) was retained as the Creditors’ Committee’s financial consultant pursuant to an
 Order entered on February 27, 2019 (ECF No. 236). When the Meyer Suozzi attorneys
 responsible for the matter moved to Cullen and Dykman LLP, it was retained as the Creditors’
 Committee’s substitute counsel pursuant to an Order entered on August 7, 2019 (ECF No. 403).

        D.      Significant Events in the Bankruptcy Case

        i.      Schedules and Bar Dates

         On March 16, 2018, the Debtor filed his Schedules of Assets and Liabilities and
 Schedules of Executory Contracts and Unexpired Leases (ECF No. 29) and his Statement of
 Financial Affairs (ECF No. 30). An Amended Schedule D (Schedule of Secured Claims) was
 filed on March 20, 2018 (ECF No. 36).


                                                 6
17-13633-mkv      Doc 499     Filed 10/07/19 Entered 10/07/19 16:11:02            Main Document
                                           Pg 13 of 127


         On August 24, 2018, the Bankruptcy Court entered an order (ECF No. 107) (the “Bar
 Date Order”), establishing October 1, 2018 as the deadline for each person or entity to file proofs
 of claim in respect of any prepetition Claims against the Debtor.

        ii.     Motions to Extend Exclusivity and The Debtor’s Plan and Disclosure Statement.

        The Debtor sought and obtained three extensions of the exclusive periods to file a plan of
 reorganization and solicit acceptances thereto (ECF Nos. 98,121, 224). The Debtor’s exclusive
 periods terminated on March 11, 2019.

         On October 31, 2018, the Debtor filed his Debtor’s Plan of Reorganization (ECF No.
 132). On December 31, 2019, the Debtor filed his Disclosure Statement (ECF No. 169)
 respecting the Debtor’s plan of reorganization and, on January 9, 2019, the Debtor filed his First
 Amended Disclosure Statement (ECF No. 173).

         The Debtor’s proposed chapter 11 plan was premised on the Debtor obtaining a $30
 million debtor in possession loan facility from Silver Point Capital. The collateral securing the
 facility would be monetized and the proceeds would be remitted to Silver Point in partial
 repayment of its loan. Additional proceeds from the liquidation of the collateral would be split
 between Silver Point Capital and the Debtor until Silver Point Capital’s loan was repaid in full.
 The Debtor’s portion of asset sale proceeds were to fund investments in Digital Media Investors,
 LLC and LBSX, LLC, entities that are owned by the Debtor. The Debtor ascribed values of
 approximately $228 million and $171 million to his interests in Digital Media Investors, LLC
 and LBSX, LLC, respectively. The Debtor represented in his disclosure statement that the
 investments would provide sufficient liquidity to pay holders of all reasonably anticipated
 allowed claims in full by third-quarter 2019.

         Over eight months have passed since the Debtor filed his plan and the Debtor has not
 obtained any financing nor obtained Bankruptcy Court approval of his disclosure statement.
 After the Creditors’ Committee was appointed and commenced its investigation (described
 below in Section II.D.iv.), the Debtor abandoned his plan to invest in Digital Media Investors,
 LLC and LBSX, LLC and advised the Creditors’ Committee that those investments had no value,
 in stark contrast to his previous representations that their value aggregated nearly $400 million.
 The Debtor has adjourned the hearing on his Disclosure statement from time to time, but has not
 otherwise taken steps to obtain confirmation of his plan.

        iii.    The Creditors’ Committee’s Investigation

         Following the Creditor’s Committee’s appointment, which did not occur until ten months
 after the Order for Relief Date, and retention of counsel, the Committee undertook an
 investigation of the Debtor, his chapter 11 plan, the financing initiative on which it was based,
 his assets, and uses of Estate assets. The investigation was critical because the Debtor holds
 substantially all his assets indirectly, through a web of limited liability companies and other
 entities, and the Debtor has failed throughout this Chapter 11 Case to provide the financial
 reporting on those entities as required under the Bankruptcy Rules. Further, the Committee
 believed the Debtor had made large, unauthorized transfers of the Estate’s cash to his wife and



                                                 7
17-13633-mkv      Doc 499     Filed 10/07/19 Entered 10/07/19 16:11:02             Main Document
                                           Pg 14 of 127


 entities before and during his Chapter 11 Case and was using Estate assets to fund a lavish
 lifestyle.

         Initially, the Committee informally requested documents and information from the
 Debtor. When the Debtor failed to respond fully to those requests, the Committee obtained a
 Court order pursuant to Bankruptcy Rule 2004 (a) directing the Debtor to produce documents
 and information and to appear for oral examination (ECF No. 253) and for authority to issue
 subpoenas to obtain documents from, and take depositions of, certain persons and entities with
 whom the Debtor had business or personal relationships including the Debtor’s wife, the entities
 in which the Debtor or his wife have interests, the banks and financial institutions in which the
 Debtor or his wife have or had deposit or investment accounts, and other persons or entities
 believed to have documents or information concerning the Debtor’s assets, liabilities or financial
 condition. Thereafter, the Committee obtained a second order pursuant to Bankruptcy Rule
 2004(a) (ECF No. 313) for authority to serve subpoenas for the production of documents and
 examination upon certain of the Debtor’s secured creditors and additional banks. The Creditors’
 Committee has served subpoenas for the production of documents on the Debtor’s spouse, Laura
 Baudo Sillerman, the Debtor’s accountant, certain secured creditors, and certain banks and
 financial institutions believed to be holding financial information concerning the Debtor’s assets.
 The Committee’s professionals are analyzing the thousands of pages of documents produced to
 identify all of the Debtor’s assets, including potential Avoidance Actions and other Causes of
 Action. The Committee may continue its investigation pending confirmation of the Plan and
 intends to provide the documents obtained and analysis to the Creditor Recovery Trustee.

        iv.     Committee’s Motion to Restrict Debtor's Use of Estate Property and Requiring
                Financial Disclosure

         The Committee’s investigation confirmed the Debtor made unauthorized transfers of
 Estate funds to his wife (consisting of transfers of at least $564,384 to or for the benefit of his
 wife and the relinquishment of the Estate’s interest in $588,231 on deposit in bank accounts held
 jointly by the Debtor and his wife) and made additional unauthorized transfers to the entities that
 he owns or controls (consisting of transfers in excess of $822,519). Further, the Debtor failed to
 file reports disclosing the finances of the entities he controls, as required by Bankruptcy Rules,
 was making payments to accountants and attorneys that had not been retained by the Estate in
 violation of the Bankruptcy Code, and was continuing to spend lavishly on his lifestyle
 (including expenditures for private staff, two homes and an apartment, and the use of a private
 helicopter). Those circumstances and others prompted the Committee to seek an order that,
 among other things, would prohibit the Debtor from transferring money or assets to his wife or
 entities that he controls or in which he has a substantial interest without prior Bankruptcy Court
 approval; restrict the Debtor’s spending on personal living expenses to ordinary and reasonable
 amounts; restrict affiliated entities from engaging in significant transactions without prior
 Bankruptcy Court approval; restrict the Debtor from making any investments that do not comply
 with Bankruptcy Code section 345 without prior Bankruptcy Court approval; prohibit
 compensation of professionals by the Debtor without prior Bankruptcy Court approval; and
 require the Debtor to file reports required by Bankruptcy Rule 2015.3 (ECF No. 246).

        On April 12, 2019, the Court entered a stipulation and order under which the Debtor
 agreed to the relief requested in the motion. The Debtor is in default of that stipulation and order

                                                  8
17-13633-mkv      Doc 499      Filed 10/07/19 Entered 10/07/19 16:11:02             Main Document
                                            Pg 15 of 127


 in several respects. Among other things, the Debtor entered into a purportedly binding
 agreement to transfer his interest in certain real property in Anguilla without bankruptcy court
 approval or even prior notice to the Committee. The Debtor represented in his Schedules that the
 Anguilla property was worth $37 million, albeit the Debtor has since informed the Committee
 that he believes the value of his interests in the property is worth $2 million. Also, the Debtor
 still has not filed financial reports for the entities he controls as required under the Bankruptcy
 Rules.

        v.      Retention of Real Estate Brokers

         Even though the Estate has no equity in his New York town house and the carrying costs
 for that town house and the Debtor’s Southampton, New York properties exceed $170,000 per
 month in the aggregate), the Debtor did not retain brokers to sell those properties until more than
 one year after the entry of the Order for Relief Date. On February 22, 2019, the Debtor filed an
 application to retain Keen-Summit Capital Partners LLC, Douglas Elliman Real Estate and The
 Corcoran Group as Real Estate Broker to market and sell the New York town house owned by
 the Debtor and his wife (ECF No. 228). On May 17, 2019, the Debtor moved to retain the
 Corcoran Group to sell real property located in Southampton, New York that is directly or
 indirectly owned by Elderberry X, LLC (a limited liability company purportedly owned by the
 Debtor and his wife) (ECF No. 325). On July 1, 2019 and July 22, 2019, the Bankruptcy Court
 entered orders authorizing the Debtor to retain the Corcoran Group as real estate brokers for the
 New York town house and the Southampton properties. (ECF Nos. 359 and 379, as amended).

        vi.     Settlement of Securities Violation Claims Concerning SFX

        On June 26, 2019, the Bankruptcy Court entered an order (ECF No. 357) authorizing the
 Debtor to settle certain Claims against the Debtor related to alleged violations of securities law in
 connection with the Debtor’s role as an officer and director of SXF Entertainment, Inc, which as
 noted above filed its own chapter 11 case on February 1, 2016. The settlement is subject to
 approval by the district court overseeing the federal class action described below. The
 Committee is advised that a hearing on final approval is scheduled for December 2019. The
 Committee believes there is a low probability that the settlement will not be approved; however,
 if approval is not obtained the amount of General Unsecured Claims will exceed the
 Committee’s estimate. Under the settlement, each of the following holders of those Claims
 agreed to resolve their Claims for a portion of the proceeds of certain insurance policies and an
 Allowed General Unsecured Claim against the Debtor’s Estate, subject to the terms of the
 settlement:

                        Dean Ziehl, not individually but in his capacity as the Litigation Trustee of
 the SFX Litigation Trust. The SFX Litigation Trustee filed a proof of claim against the Debtor
 (identified in the claims register as proof of claim number 38) in the amount of $160 million.
 Under the settlement, the SXF Litigation Trustee is to receive $5,250,000 of insurance proceeds
 and his proof of claim will be reduced and allowed in the amount of $750,000.

                       Guevoura Fund, Ltd. On behalf of itself and the putative class members.
 The Guevoura Fund Ltd., as lead plaintiff in a federal class action, filed a proof of claim against
 the Debtor in an unliquidated amount (identified in the claims register as proof of claim number

                                                   9
17-13633-mkv      Doc 499     Filed 10/07/19 Entered 10/07/19 16:11:02             Main Document
                                           Pg 16 of 127


 35) and commenced an action to declare the debt owed to it by the Debtor as nondischargeable.
 Under the settlement, the Guevoura Fund, Ltd. and the putative class will share $6.5 million of
 insurance proceeds, its proof of claim will be allowed in the amount of $750,000 and the non
 dischargeability action will be dismissed.

                         Altimeo Investissement, et al v. Robert F.X. Sillerman et al, Index No.
 651084/2016 pending in the New York Supreme Court, New York County. The plaintiffs in this
 action filed proofs of clam against the Debtor (identified in the claims register as proofs of claim
 numbers 48 through 54, inclusive) asserting claims of approximately $18 million in the
 aggregate. Under the settlement, the Altimeo plaintiffs will share $1,500,000 of insurance
 proceeds and the claims of the Altimio plaintiffs will be reduced and allowed in the amount of $1
 million in the aggregate.

        vii.    SEC and Other Securities Claims Related to Function(x), Inc.

         The United States Securities and Exchange Commission (the “SEC”), conducted an
 investigation into certain pre-bankruptcy transactions and practices involving Function(x) and
 the Debtor, the former CEO of Function (x). Function(x) has ceased operating. On November
 15, 2018, the SEC issued an Order Instituting Proceeding pursuant to Section 12(j) of the
 Securities and Exchange Act of 1934, Making Findings, and Revoking the Registration of the
 securities of Function(x), effective as of November 16, 2018.

         The Debtor made an offer of settlement to the SEC Staff with respect to certain pre-
 bankruptcy transactions and practices involving Function(x) and him. The SEC accepted the
 Debtor’s offer of settlement, which is in his consent to the Final Judgment and filed with the
 SEC’s Complaint and Proposed Final Judgment in the U.S. District Court for the Southern
 District of New York (the “District Court”) on June 28, 2019, SEC v. Sillerman, case no. 19-cv-
 6052 (S.D.N.Y.). On July 2, 2019, the District Court entered the Final Judgment in SEC v.
 Sillerman.

         The Final Judgment provides that the Debtor is permanently restrained and enjoined from
 violating the antifraud provisions, books and records and internal accounting control provisions
 of the federal securities laws, which includes Section 10(b) of the Securities and Exchange Act
 of 1934 (the Exchange Act) and Rule 10b-5 promulgated thereunder; Section 17(a) of the
 Securities Act of 1933 (the Securities Act), and Section 13(b)(5) of the Exchange Act as
 described in Section 13(b)(2)(A) of the Exchange Act and Rule 13b2-1 promulgated thereunder.
 The Debtor is also permanently restrained and enjoined from aiding and abetting any violation of
 a company’s reporting obligations under Section 13(a) of the Exchange Act and Rules 12b-20
 and 13a-11 thereunder. Further, the Debtor is prohibited permanently from acting as an officer
 or director of any issuer that has a class of securities registered pursuant to Section 12 of the
 Exchange Act or that is required to file reports pursuant to Section 15(d) of the Exchange Act.

        The Final Judgment also provides for payment of $179,000 to the SEC pursuant to a
 confirmed Chapter 11 plan in the Debtor’s Chapter 11 case. An SEC investigation and litigation
 to judgment is not stayed by the bankruptcy filing and continues pursuant to the police and
 regulatory exception to the automatic stay. See 11 U.S.C. § 362(b)(4). In addition, the SEC’s
 claim is non-dischargeable in the pending bankruptcy case. Under Section 523(a)(19), a

                                                 10
17-13633-mkv         Doc 499     Filed 10/07/19 Entered 10/07/19 16:11:02           Main Document
                                              Pg 17 of 127


 discharge in an individual Chapter 11 or 7 bankruptcy case does not discharge the debtor from
 any debt arising from a judgment or settlement concerning a violation of the federal securities
 laws. See 11 U.S.C. § 523(a)(19); § 1141(d)(2). Therefore, the SEC is seeking a distribution
 through any chapter 11 plan based on its amended proof of claim filed in Sillerman’s bankruptcy
 case. On July 24, 2019, the SEC filed an amended proof of claim for $179,000 based on the
 Final Judgment entered by the District Court on July 2, 2019. The SEC can also seek payment of
 any amounts not paid to the SEC pursuant to the chapter 11 plan post-bankruptcy or if the
 automatic stay is lifted or terminated.

         The Debtor is also being sued for breach of fiduciary duty and other claims in connection
 with his actions as a director of Function(x) Inc.in the action captioned Mule v. Sillerman, et al.,
 Index No. 654984/2016 pending in the Supreme Court of the State of New York, County of New
 York. The plaintiff in the Mule action filed a proof of claim in an unliquidated amount,
 identified in the claims register as proof of claim number 55. By order dated June 27, 2019, the
 Bankruptcy Court granted the Debtor’s motion for relief from the automatic stay to permit the
 Mule litigation to proceed to judgment. The Debtor is represented in that action by the law firm
 Greenberg Traurig, whose fees and expenses are reportedly being paid by AIG, the insurance
 carrier under Function(x) Inc.’s director’s and officer’s insurance policy.

        viii.     The Committee’s Motion for the Appointment of a Chapter 11 Trustee or
                  Conversion of the Case to Chapter 7

          On August 8, 2019, the Committee filed its motion seeking the appointment of a chapter
 11 trustee for the Debtor or the conversion of the case to chapter 7 (ECF No. 404) (the “Trustee
 Motion”). The Trustee Motion sets forth numerous reasons why the Debtor should not be
 permitted to continue to manage and control the Estate assets and why a trustee is needed. Those
 reasons include the following:

                 The Debtor has shown no willingness or ability to act as a fiduciary for his Estate.
                   Instead, he has acted solely for his and his wife’s benefit. The Debtor transferred
                   $866,000 to his wife, representing one-half of a tax refund received by the
                   Estate, without Court authorization or evidence that the Debtor’s wife was
                   entitled to any portion of the tax refund. The Debtor transferred over $500,000
                   to his wife for living expenses for the last year while he has been in chapter 11.
                   Without Bankruptcy Court approval, the Debtor equitized the indebtedness owed
                   to him by Elderberry X, LLC (which is owned by the Debtor and his wife),
                   which resulted in the loss of a structurally senior right to recovery from the
                   liquidation of Elderbery X, LLC’s assets for the sole benefit of the Debtor’s wife.

                 The Debtor made gross misstatements concerning the value of Digital Media
                   Investors, LLC and LBSX, LLC. As noted above, the Debtor represented in his
                   Schedules and disclosure statement that his interests in those entities are worth
                   hundreds of millions of dollars. The Debtor wasted fifteen months in chapter 11
                   focusing on those initiatives and proposed a Chapter 11 plan, purportedly that
                   would get holders of all Allowed Claims paid in full in a relatively short period
                   of time, based solely on those initiatives. Only after the Committee commenced
                   its investigation did the Debtor reveal that those initiatives are worthless.

                                                   11
17-13633-mkv      Doc 499     Filed 10/07/19 Entered 10/07/19 16:11:02            Main Document
                                           Pg 18 of 127


              The Debtor made gross misstatements concerning the value of certain owned and
                leased real property on the island of Anguilla (the “Anguilla Property”) –
                claiming in his Schedules that the property is worth $37 million, but now
                acknowledging it has minimal value. Further, the Debtor entered into an
                agreement to transfer his interest in the Anguilla Property without Bankruptcy
                Court approval. Moreover, the Debtor interfered with the Committee’s
                investigation of the Estate’s interest in the Anguilla property by refusing to
                produce documents and information related to the ownership of the Anguilla
                Property and the purported liens on the Debtor’s interest in the Anguilla
                Property.

              The Debtor maintained an extravagant lifestyle during this case, including
                keeping three owned homes, a leased apartment, two helicopters, three golf
                memberships and an extensive personal staff. The Debtor dissipated well over
                $3.3 million of Estate cash, of which over $850,000 was disbursed to the
                Debtor’s wife.

              The Debtor failed, for over 18 months while in bankruptcy, to abandon or attempt
                to sell his New York City townhouse, which has cost the Estate hundreds of
                thousands of dollars in carrying costs despite the Estate apparently having no
                equity in such property and obtaining no benefit from it. Also, the Debtor failed
                for over 18 months to attempt to sell or otherwise dispose of his Southampton
                properties, which cost the Estate over $70,000 per month in upkeep.

              The Debtor failed to fulfill his obligations as a debtor in possession, including
                failing to file financial reports for his entities, in violation of Bankruptcy Rule
                2015.3 and a Bankruptcy Court order specifically requiring the Debtor to comply
                with such reporting requirements, failing to file tax returns for the Estate for two
                years, failing to obtain court authorization to retain accountants and lawyers and
                paying them notwithstanding that they have not been retained.

          Further, a trustee is required to control the Estate assets and prevent the Debtor from
 further dissipating assets so that those assets can be monetized and distributed for the benefit of
 holders of Allowed Claims, whether under the Plan or by a chapter 7 trustee.

         The Trustee motion is pending before the Bankruptcy Court.

        E.      The Assets of the Estate

        Below is a description of the Debtor’s significant assets known to the Committee. The
 description is based on the Debtor’s Schedules or other information provided by the Debtor or
 others to the Committee or its professionals. The Plan contemplates that the Estate assets,
 including the assets described below, will be transferred to the Creditor Recovery Trust. The
 Creditor Recovery Trustee would liquidate the Estate’s assets for the benefit of holders of
 Allowed Claims and, if such claims were paid in full, including with any Postpetition Interest
 Claims, any proceeds of the liquidation or unliquidated assets would be transferred to or revert to
 the Debtor.

                                                 12
17-13633-mkv      Doc 499     Filed 10/07/19 Entered 10/07/19 16:11:02           Main Document
                                           Pg 19 of 127


        Although it is impossible to predict with certainty the value of the Estate’s assets
 individually or in the aggregate, the Committee’s financial advisor, RSR, estimates that gross
 recoveries from the liquidation of the Debtor’s assets (net of liens but before the costs of
 enforcement and recovery) likely would range from $4.21 million to $19.38 million. The
 analysis is attached hereto as part of Exhibit B. The analysis excludes potential recoveries from
 Avoidance Actions and other Causes of Action, which are described below in Section II.F.

                         Elderberry X, LLC. The Debtor and his wife each hold a 50% interest in
 this limited liability company that directly and indirectly owns several parcels of improved and
 unimproved real property in Southampton, New York. Elderberry X, LLC’s assets consist of: (i)
 a 100% interest in Elderberry 5, LLC, which owns vacant land at 5 Montauk Hwy, Southampton,
 NY, valued by the Debtor at $225,000, which is unencumbered; (ii) a 100% interest in
 Elderberry 7, LLC, which owns an unfinished home at 7 Southway Drive, Southampton, NY,
 valued by the Debtor at $535,000; (iii) a single family home under construction at 520 Montauk
 Hwy, Southampton, NY, valued by the Debtor at $17,250,000; and (iv) a single family home
 located at 52 Westway, Southampton, NY, valued by the Debtor at $6,500,000. Deutsche Bank
 holds a note in the principal face amount of $6,300,000 secured by first priority mortgages on the
 520 Montauk Hwy and 52 Westway properties. C. Barton Gullong holds a mortgage note in the
 principal face amount of $4,000,000 that is secured by a first priority mortgage on 7 Southway
 and second priority mortgages on 520 Montauk Hwy and 52 Westway. By order dated July 22,
 2019, Elderberry X, LLC retained the Corcoran Group as real estate broker to sell the real
 properties directly and indirectly owned by Elderberry X, LLC.

                         MJX LLC. The Debtor allegedly owns 100% of MJX LLC. The Debtor’s
 interests in MJX LLC are encumbered by a lien that secures a claim in the approximate amount
 of $7.2 million owed by the Debtor to Iliad Research and Trading, LLC. MJX LLC holds
 investments in the following private equity funds: Huff Alternative Parallel Fund; Huff Energy
 Fund; WI Harper Inc. Fund VII; Formation 8 Partners; White Oak Discovery Holdings; TPATL
 and POACH.IT. As of December 31, 2017, the Debtor believed the aggregate value of those
 funds to be $22,371,452. ESFX Holdings, LLC’s approximately $20 million claim (inclusive of
 interest that continues to accrue) is secured by a perfected lien on MJX LLC’s interests in The
 Huff Alternative Parallel Fund and The Huff Energy Fund, L.P. and other assets indirectly
 owned by the Debtor and described below. MJX LLC is also jointly and severally liable for a
 $17.2M (plus interest) judgment entered prepetition in favor of ESFX Holdings LLC. Also,
 MJX LLC is the payee on a note receivable of approximately $680,000. The Debtor claims the
 obligor on the note is in default and the collectability of the note in question. Further, MJX LLC
 owns interests in DBFX, LLC, MJX Capital Advisors, LLC and MJX Tour, LLC. The Debtor
 believes those entities have no significant value.

                        MJX Ventures, LLC. The Debtor allegedly holds between fifty and 100%
 of the interests in MJX Ventures, LLC. The Debtor’s wife, Laura Sillerman, allegedly holds any
 interests in MJX Ventures, LLC not held by the Debtor. The uncertainty as to ownership results
 from inconsistencies between the Debtor’s Schedules and documents produced by the Debtor.

                       MJX Ventures, LLC owns a single-family home located at 351 Plain
 Road, Parcel 74, Hinsdale, NH 03451, valued by the Debtor at $423,000, which is subject to a
 $140,828 first mortgage held by FXM Investment Corp. (an affiliate of the Debtor). MJX

                                                13
17-13633-mkv      Doc 499      Filed 10/07/19 Entered 10/07/19 16:11:02             Main Document
                                            Pg 20 of 127


 Ventures, LLC might also own vacant land located at 352 Plain Road, Parcel 79, Hinsdale NH
 03451, valued by the Debtor at $305,500, which is subject to a $103,302 first mortgage held by
 FXM Investment Corp. Certain property records indicate Parcel 79 may be owned by Sillerman
 Commercial Holdings Partnership, LP, an entity controlled by the Debtor and further described
 below. The Committee is investigating the ownership of MJX Ventures, LLC and Parcel 79 and
 the enforceability of the mortgages granted in favor of FXM Investment Corp.

                          MJX Ventures, LLC, through several layers of limited liability
 companies, has a fee interest in two acres of land in Anguilla and a leasehold interest for another
 nine acres (collectively referred to above as the Anguilla Property). MJX Ventures, LLC
 allegedly holds 75% or 100% of the interests in the entities that hold the fee owned and leased
 Anguilla Property. The Debtor’s wife, Laura Sillerman, allegedly owns the interests not held by
 the Debtor. The uncertainty as to ownership is the result of inconsistencies between statements
 made by the Debtor and documents produced by the Debtor. The Debtor, in his Schedules,
 valued the Anguilla Property at $37,500,000 but the Debtor recently represented to the
 Committee that the fair market value of the Estate’s interest is only approximately $2 million.
 An entity called OPW, LLC, claims to hold a pledge of the interests in the companies that
 directly or indirectly own or lease the Anguilla Property as security for claims it holds against the
 Debtor (alleged to approximate $4.5 million as of the Petition Date) and the Debtor’s wife
 (alleged to approximate $5 million as of the Petition Date). The Committee is investigating the
 amount of indebtedness and the enforceability of the security interests granted to OPW, LLC in
 the entities purporting to own, directly or indirectly, the Anguilla Property.

                         After abandoning his scheme to fully and quickly repay creditors through
 investments in Digital Media Investors, LLC and LBSX, LLC, the Debtor advised the
 Committee of his intent to fund a chapter 11 plan through investment in the Anguilla Property.
 The Debtor has not filed such plan or explained satisfactorily to the Committee how the Debtor’s
 investment in that property would result in cash or property being available to pay Creditors,
 particularly in view of the Debtor’s track record, both pre-Petition Date and post-Petition Date,
 with failing to repay investors and lenders and allegations and settlement of a myriad of fraud
 claims against him.

                         Sillerman Sports Holdings, LLC. The Debtor holds a 100% interest in this
 entity that indirectly owns an approximate 0.4% interest in the New York Yankees Major League
 Baseball team. Specifically, Sillerman Sports Holdings, LLC holds interests in Yankees Global
 Enterprises, LLC, which owns interests in the New York Yankees and other related entities. The
 Debtor values his equity interest in Sillerman Sports Holdings, LLC at $8,955,960. ESFX
 Holdings, LLC’s approximately $20 million claim (inclusive of interest that continues to accrue)
 is secured by a perfected lien on Sillerman Sports Holdings, LLC’s interest in the New York
 Yankees and other assets indirectly owned by the Debtor and described herein. Sillerman Sports
 Holdings, LLC is also jointly and severally liable for a $17.2M (plus interest) judgment entered
 prepetition in favor of ESFX Holdings LLC.

                     Sillerman Commercial Holding Partnership LP. The Debtor holds an
 approximate 62% interest in this entity. Upon information and belief, the remaining interests are
 held by Laura Sillerman, as “Investment Trustee” and “Benefits Trustee” and Alaska Trust
 Company as “Administrative Trustee” of The 2000 Robert and Laura Sillerman Descendants’

                                                  14
17-13633-mkv      Doc 499     Filed 10/07/19 Entered 10/07/19 16:11:02             Main Document
                                           Pg 21 of 127


 Trust dated February 18, 2000. This limited partnership’s assets consist of: (i) vacant land at
 351 Plain Road, Parcel 51, Hinsdale, NH 03451, valued by the Debtor at $177,500 and subject to
 a $39,148 first mortgage held by FXM Investment Corp.; and (ii) vacant land at 352 Plain Road,
 Parcel 77, Hinsdale, NH 03451, valued by the Debtor at $446,500, and subject to a $153,187 first
 mortgage held by FXM Investment Corp. The Committee continues to investigate the assets
 held by, and the identity of the owners of this entity.

                      FXM Investment Corp. The Debtor owns a 60% interest in this
 corporation. The Debtor has not identified the owner of the remaining interests in this
 corporation. The assets of this corporation consist of mortgages on five parcels of land in New
 Hampshire that are owned by Sillerman Commercial Holding Partnership LP, MJX Ventures,
 LLC, and the Debtor.

                         Sillerman Residential Properties, LP. The Debtor’s Schedules represent
 that the Debtor holds a 99% limited partnership interest in this entity. The Debtor, however, has
 produced documents indicating that the limited partnership interests in this entity are held by The
 2000 Robert and Laura Sillerman Descendants’ Trust dated February 18, 2000. The Committee
 is investigating the ownership of this entity. The entity’s assets consist of: (i) nominal cash; and
 (ii) notes receivable in the amount of $621,433. The Debtor represented that the note receivable
 is uncollectible, and the Committee is investigating that contention.

                       352 Plain Road, Parcel 78, Hinsdale, New Hampshire 03451-0000. The
 Debtor is the sole owner of this single-family house that he valued at $1,057,500 and is subject
 to a mortgage in the amount of $360,635 in favor of FXM Investment Corporation, an affiliate of
 the Debtor.

                      Notes Receivable. The Debtor is the payee on certain notes valued at
 $3,683,986. The collectability of the notes receivable is unknown.

                        Tax Refunds. The Debtor and his wife are reportedly owed a tax refund of
 $740,000 from the New York State Department of Taxation and Finance. The Debtor claims,
 and the Committee disputes, that the Debtor’s wife is entitled to 50% of such refund. Upon
 information and belief, the refund will not be released until the Debtor and his wife have filed tax
 returns for the years 2017 and 2018. Although this Chapter 11 Case is over eighteen months old,
 the Debtor has not yet retained an accountant to prepare tax returns for the Debtor’s estate.

                        Digital Media Investors, LLC. The Debtor holds a 100% interest in this
 entity. The entity’s assets consist of a 30% interest in each of DGTLX LLC, Subscription Media
 Investors, and Cryptocurrency Investors. The Debtor’s Schedules value Digital Media Investors,
 LLC’s asset between $201 million and $255 million; however, the Debtor recently represented to
 the Committee that this asset has no value. The Committee is investigating whether this entity
 has any assets that have meaningful value.

                         LBSX, LLC. The Debtor holds a 22 9/10% interest in this entity. This
 entity’s assets consist of a 100% interest in Fintech Co. LLC. The Debtor’s Schedules value this
 interest at $171,750,000; however, the Debtor represented to the Committee that his interest has



                                                 15
17-13633-mkv      Doc 499      Filed 10/07/19 Entered 10/07/19 16:11:02             Main Document
                                            Pg 22 of 127


 no value. The Committee is investigating whether the Debtor’s interests in this entity have
 value.

                          Interests in Other Entities. The Debtor holds interests in approximately
 fifty (50) other entities. The Debtor has represented to the Committee that none of those entities
 hold assets with any significant value. Reference is made to the Schedules for a list of those
 entities.

                     121 East 72nd Street, New York, New York (the “Town House”). This
 Town House, owned by the Debtor and his wife as tenants by the entirety, served as the Debtor’s
 residence. The Town House is believed to have a fair market value between $11 and $13
 million. The town house is encumbered by mortgages and judgment liens exceeding $50 million
 in the aggregate.

                        Miscellaneous Assets. The Debtor’s Schedules represent that as of the date
 of the Order for Relief, the Debtor had other assets, including: (a) deposits of money having an
 aggregate value of $75,713.00; (b) household goods and furnishings, electronics, sports
 equipment, jewelry, non-farm animals, and medical equipment, (c) a $3,000 retirement account
 with Fidelity Investments; (d) deferred income from Fintech Co. LLC; and (f) a $235,310
 interest in an insurance policy with Massachusetts Mutual, in which his wife is the beneficiary.
 The Committee is investigating the extent and value of the Debtor’s assets.

                        The Debtor claims the equity in certain Estate property, including the
 Town House and certain miscellaneous assets may be exempt property pursuant to Bankruptcy
 Code section 522. Property that is exempt property would not be available to the Creditor
 Recovery Trustee to monetize for the benefit of creditors. The Committee reserves all rights
 concerning any property claimed as exempt property.

                        In addition to the assets set forth above, the Estate has interests in certain
 Causes of Action described in below.

        F.      Avoidance Actions and Other Causes of Action.

         The Plan provides for the Creditor Recovery Trustee, in consultation with his
 professionals, will seek to avoid and recover transfers made by the Debtor that are preferential
 transfers, fraudulent conveyances, unauthorized post-Petition Date transfers or otherwise
 avoidable and recoverable under applicable law. RSR Consulting, LLC (“RSR”) is performing
 an analysis of transfers made by the Debtor during certain pre-petition and post-petition periods
 in an attempt to determine what transfers of cash or property of the Estate made by the Debtor
 may be potentially avoided and recovered for the benefit of the Debtor’s Estate to fund
 distributions to unsecured creditors under the Plan or under a liquidation scenario by a chapter 7
 trustee. This analysis is ongoing.

          There is no assurance that the Creditor Recovery Trustee will be successful in avoiding
 and recovering any transfers. Further, the process to recover these transfers will likely involve
 litigation, which could be lengthy and expensive. Therefore, the Committee makes no
 representations concerning the amounts the Creditor Recovery Trustee would realize from
 avoidance or other causes of action.
                                                  16
17-13633-mkv      Doc 499      Filed 10/07/19 Entered 10/07/19 16:11:02           Main Document
                                            Pg 23 of 127


        G.      The Debtor’s Liabilities.

        Except where noted, the following description of Claims is based on the Debtor’s
 Schedules or other information provided by the Debtor, contained in proofs of clam filed in the
 Debtor’s Chapter 11 Case, or otherwise provided by the holders of such Claims. RSR has
 analyzed this information but cannot confirm the estimates of the Claims set forth below are
 substantially correct. The Claims may be allowed in greater or lesser amounts. The allowance of
 Claims in amounts that are significantly greater than the amounts set forth below would
 negatively impact recoveries of holders of Allowed General Unsecured Claims.

        i.      Secured Debt

         The Claims secured by mortgage liens, judgment liens, pledges, security interests or other
 encumbrances include the Claims set forth below. Except as set forth below, the Claim amounts
 referred to below are as set forth in the relevant proofs of claim. The Committee’s professionals
 have reviewed the proofs of claim asserting Secured Claims and information related to each
 Claim and the collateral securing such Claim; however, the Committee cannot ascertain with
 certainty whether such Secured Claims will be allowed in the amounts asserted by such Creditors
 or in some other amounts. Further, the Committee’s professionals cannot ascertain with
 certainty the value of collateral securing such Claims and whether the value of such collateral is
 greater or less than the amount of such Claims. The Committee reserves all rights to object to
 the validity and priority of liens on and security interests in property in which the Estate has an
 interest and to seek to avoid and recover such liens and security interests for the benefit of the
 Estate and Creditors.

                       Deutsche Bank asserts a Claim in excess of $6 million that is secured by a
 first priority mortgage on the Town House, a Claim in excess of $5.9 million secured by a
 second priority mortgage on the Town House and a Claim in excess of $17.4 million secured by
 a judgment lien on the Town House. As set forth above, the Town House is believed to have a
 fair market value between $11 and $13 million.

                        ESFX Holdings, LLC asserts a Claim in excess of $17.2 million, which
 has continually been accruing interest, and now exceeds $20 million. ESFX Holdings, LLC’s
 claim is secured by a judgment lien on the Town House that is junior to Deutsch Bank’s second
 mortgage and senior to Deutsche Bank’s judgment lien. As described above, the ESFX
 Holdings, LLC Claim is also secured by a judgment against the Debtor, MJX LLC, Sillerman
 Sports Holdings, LLC and another wholly owned LLC of the Debtor, jointly and severally.
 Additionally, ESFX Holdings, LLC has a perfected lien on Sillerman Sports Holdings, LLC’s
 interest in the New York Yankees and a perfected lien on MJX LLC’s interests in The Huff
 Alternative Parallel Fund and The Huff Energy Fund, L.P. The value of the collateral cannot be
 determined with certainty at this time and the Committee and its professionals are continuing to
 investigate value.

                         FXM Investment Corp., a company that is 60% owned by the Debtor, did
 not file a proof of claim, but was scheduled by the Debtor as having a $360,635 Claim secured
 by a mortgage on the Debtor’s real property located at 352 Plain Road, Parcel 78, Hinsdale, NH
 03461. The Debtor values the property as being worth approximately $1 million; however, the

                                                 17
17-13633-mkv      Doc 499      Filed 10/07/19 Entered 10/07/19 16:11:02             Main Document
                                            Pg 24 of 127


 fair market value may be between $209,000 and $441,480 based on various real estate marketing
 websites. The Committee is investigating the enforceability of the mortgages.

                        Iliad Research and Trading L.P. asserts a Claim in excess of $7.2 million
 secured by the Debtor’s interests in MJX LLC. The value of the Debtor’s interests in MJX LLC
 ranges from $0.00 to $7,200,000. The range of values reflects the fact that ESFX Holdings, LLC
 has an over $20 million Claim secured by a perfected lien on certain of MJX LLC’s assets and
 other assets, as well as a prepetition judgment against MJX LLC. Therefore, the value of the
 MJX LLC interests will decline to the extent that ESFX Holdings, LLC satisfies its Claims out of
 the assets held by MJX LLC as opposed to other collateral.

                       MassMutual did not file a proof of claim, but was scheduled by the Debtor
 as having a $225,000 Claim secured by an insurance policy. Based on a MassMutual May 26,
 2018 annual statement, this creditor is owed $228,595.50 and the claim is secured by a lien on a
 whole life insurance policy owned by the Debtor. The whole life insurance policy appears to
 have a cash surrender value of $28,053.30 in excess of MassMutual’s secured claim.

                          React Presents, Inc., asserts a claim in excess of $7.5 million secured by a
 judgment lien on the Town House that is junior and subordinate to Deutsche Bank’s and ESFX’s
 liens on the Town House. The underlying judgment was in favor of React Presents, Inc.,
 Clubtix, Inc., Lucas King and Jeffery Callahan (the four creditors that filed the involuntary
 bankruptcy petition against the Debtor); however, React Presents, Inc. is the only petitioning
 creditor that filed a proof of claim.

        In addition to the liens and encumbrances set forth above, assets that are indirectly owned
 by the Debtor (i.e., assets held by entities in which the Debtor has an interest) may be subject to
 additional liens and encumbrances.

        ii.     Priority Claims

         Priority Tax Claims consist of the New York State Department of Taxation and Finance,
 which filed a proof of claim asserting a claim of $5,390,633 for unpaid 2014 income taxes
 including interest. The New York State Department of Taxation and Finance has also asserted
 that approximately $1,400,000 is due as a non-priority general unsecured claim on account of
 related penalties.

        iii.    General Unsecured Claims

         The Debtor scheduled $60,940,882.99 of General Unsecured Claims. The Committee’s
 Professionals believe that the Allowed Amount of General Unsecured Claims will range from
 $42 million to $88 million, exclusive of unliquidated Claims that were scheduled by the Debtor
 or asserted in proofs of claim.




                                                  18
17-13633-mkv      Doc 499      Filed 10/07/19 Entered 10/07/19 16:11:02            Main Document
                                            Pg 25 of 127


                                                 III.
                                               PLAN

        A.      Introduction

        This section of the Disclosure Statement summarizes the Plan, a copy of which is
 attached hereto as Exhibit A. This summary is qualified in its entirety by reference to the
 provisions of the Plan; thus, the provisions of the Plan will control in the event of any
 discrepancy between this Disclosure Statement and the Plan.

      THIS SUMMARY HIGHLIGHTS THE SUBSTANTIVE PROVISIONS OF THE
 PLAN AND IS NOT, NOR IS IT INTENDED TO BE, A COMPLETE DESCRIPTION OR
 A SUBSTITUTE FOR A FULL AND CAREFUL READING OF THE PLAN.
 STATEMENTS REGARDING PROJECTED AMOUNTS OF CLAIMS OR
 DISTRIBUTIONS (OR THE VALUE OF SUCH DISTRIBUTIONS) ARE ESTIMATES
 BASED ON AVAILABLE INFORMATION AND ARE NOT A REPRESENTATION AS
 TO THE ACCURACY OF THESE AMOUNTS.

         Chapter 11 of the Bankruptcy Code is primarily used for entity business reorganizations
 but can be used for individual debtors as well. A debtor or trustee may use chapter 11 to
 liquidate assets, including all a debtor’s assets, to maximize recoveries for creditors.

         Formulating an appropriate plan of reorganization or liquidation is the primary purpose of
 a chapter 11 case. A plan will set forth and govern the treatment and rights to be afforded to
 creditors with respect to their claims against a debtor. A plan may be proposed by a debtor, an
 official committee of creditors or any other creditor or party in interest, provided that the debtor
 no longer has the exclusive right to file a plan. In this Chapter 11 Case, the Debtor no longer has
 that exclusive right.

          A plan may only be confirmed by the Bankruptcy Court if creditors who are entitled to
 vote, vote to accept the plan in the requisite numbers of creditors and amounts of claims, and the
 Bankruptcy Court finds that the plan meets the statutory criteria. These requirements are
 explained in greater detail below. The votes of creditors may be solicited by a proponent of a
 plan, only after a written disclosure statement has been provided to each creditor who is entitled
 to vote on the plan. The Bankruptcy Court has approved this Disclosure Statement for use to
 solicit votes on the Plan.

         The Plan is a plan of liquidation. The Plan contemplates the appointment of a Creditor
 Recovery Trustee to liquidate the Debtor’s assets and distribute them to various classes of
 creditors in the order of priority as set forth in the Bankruptcy Code. The Plan divides the
 creditors into separate classes, specifies which classes of holders of Claims are entitled to vote,
 and specifies what property each class is to receive under the Plan and in what order, as more
 fully set forth below.




                                                 19
17-13633-mkv      Doc 499      Filed 10/07/19 Entered 10/07/19 16:11:02             Main Document
                                            Pg 26 of 127


        B.      Classification And Treatment Of Claims And Interests Under Plan

         Bankruptcy Code section 1122 requires plans of reorganization to classify the claims and
 interests of a debtor’s creditors. In accordance with that Bankruptcy Code section, the Plan
 divides the Clams against the Debtor into Classes and sets forth the treatment for each Class
 (other than Administrative Expense Claims and Priority Tax Claims, which pursuant to
 Bankruptcy Code section 1123(a)(1), do not need to be classified). The Committee believes that
 the Plan has classified all Claims in compliance with Bankruptcy Code section 1122 and
 applicable law.

         The amount of any Impaired Claim that ultimately is Allowed by the Bankruptcy Court
 may vary from any estimated Allowed amount of such Claim and accordingly, the total Claims
 ultimately Allowed may vary from any estimates contained herein or in the Plan. Thus, the
 distributions ultimately received by a Claim holder may be affected (adversely or favorably) by
 the aggregate amount of Claims ultimately Allowed in the applicable Class.

 SECTION 1. ADMINISTRATIVE EXPENSE AND PRIORITY CLAIMS.

                1.1.    Administrative Expense Claims.

         Except to the extent that a holder of an Allowed Administrative Expense Claim and the
 Creditors’ Committee or the Creditor Recovery Trustee agree to different treatment, the Creditor
 Recovery Trustee shall pay to each holder of an Allowed Administrative Expense Claim, in full
 satisfaction, settlement, release and discharge of, and in exchange for such Allowed
 Administrative Expense Claim, Cash in an amount equal to such Claim on, or as soon thereafter
 as is reasonably practicable, the later of (a) the Effective Date and (b) the first Business Day after
 the date that is 30 calendar days after the Administrative Expense Claim Bar Date; provided that
 Fee Claims shall receive the treatment provided in Section 2.2 of the Plan; provided further that
 Allowed Administrative Expense Claims representing liabilities incurred prior to the Effective
 Date by the Debtor in the ordinary course of business and not in violation of any Bankruptcy
 Court order, the Bankruptcy Code or Bankruptcy Rules, shall be paid by the Creditor Recovery
 Trustee in the ordinary course of business, consistent with any Final Order of the Bankruptcy
 Court in accordance with the terms and subject to the conditions of any agreements governing,
 instruments evidencing or other documents relating to such transactions, except that any
 Administrative Expense Claim representing a liability incurred in the ordinary course of business
 shall be barred and the holder thereof shall not be entitled to a distribution under the Plan if such
 ordinary course liability is not billed, or a request for payment is not made, on or before the
 Administrative Expense Claims Bar Date.

        Except as otherwise provided by a Final Order previously entered by the Bankruptcy
 Court (including the Bar Date Order), requests for payment of Administrative Expense Claims,
 other than requests for payment of Fee Claims, must be filed and served on the Creditor
 Recovery Trustee no later than the Administrative Expense Claims Bar Date pursuant to the
 procedures specified in the Confirmation Order and/or the notice of entry of the Confirmation
 Order.



                                                  20
17-13633-mkv      Doc 499     Filed 10/07/19 Entered 10/07/19 16:11:02             Main Document
                                           Pg 27 of 127


        Holders of Administrative Expense Claims that are required to file and serve a request for
 payment of such Administrative Expense Claims and that do not file and serve such a request by
 the Administrative Expense Claims Bar Date shall be forever barred, estopped, and enjoined
 from asserting such Administrative Expense Claims against the Estate and its property, and such
 Administrative Expense Claims shall be deemed released as against the Estate as of the Effective
 Date. The Creditor Recovery Trustee must file and serve objections to Administrative Expense
 Claims on or before the Administrative Expense Claims Objection Bar Date.

                1.2.    Fee Claims.

         All entities seeking an award by the Bankruptcy Court of Fee Claims (i) shall file their
 respective final applications for allowance of compensation for services rendered and
 reimbursement of expenses incurred by the date that is 30 days after the Effective Date and (ii)
 shall be paid in full in such amounts as are Allowed by the Bankruptcy Court (a) on the date
 upon which the Order relating to any such Allowed Fee Claim is entered, or as soon thereafter as
 is reasonably practicable or (b) upon such other terms as may be mutually agreed upon between
 the holder of such an Allowed Fee Claim and the Creditor Recovery Trustee. The Creditor
 Recovery Trustee is authorized to pay compensation for professional services rendered or
 reimbursement of expenses incurred after the Confirmation Date in the ordinary course and
 without the need for Bankruptcy Court approval. Any dispute over such compensation or
 reimbursement shall be determined by the Bankruptcy Court upon notice and motion.

                1.3.    Priority Tax Claims.

         Except to the extent that a holder of an Allowed Priority Tax Claim agrees to a different
 treatment or a different treatment is expressly provided for under the Bankruptcy Code which the
 Creditor Recovery Trustee determines is in the best interest of the Creditor Recovery Trust, each
 holder of an Allowed Priority Tax Claim shall receive, in full satisfaction, settlement, release and
 discharge of, and in exchange for such Allowed Priority Tax Claim, Cash in an amount equal to
 such Claim on, or as soon thereafter as is reasonably practicable, the later of the Effective Date,
 the first Business Day after the date that is 30 calendar days after the date such Priority Tax
 Claim becomes an Allowed Priority Tax Claim, and the date such Allowed Priority Tax Claim is
 due and payable in the ordinary course.

 SECTION 2. CLASSIFICATION OF CLAIMS.

                1.4.    Classification in General.

        A Claim is placed in a particular Class for all purposes, including voting, confirmation,
 and distribution under the Plan and under Bankruptcy Code sections 1122 and 1123(a)(1);
 provided that, a Claim is placed in a particular Class for the purpose of receiving distributions
 pursuant to the Plan only to the extent that such Claim is an Allowed Claim in that Class and
 such Claim has not been satisfied, released, or otherwise settled prior to the Effective Date.




                                                 21
17-13633-mkv        Doc 499      Filed 10/07/19 Entered 10/07/19 16:11:02                 Main Document
                                              Pg 28 of 127


                 1.5.     Summary of Classification.

         The following table designates the Classes of Claims against the Debtor and specifies which of
 those Classes are (i) Impaired or Unimpaired by the Plan, (ii) entitled to vote to accept or reject the Plan
 in accordance with Bankruptcy Code section 1126 and (iii) deemed to reject the Plan. In accordance with
 Bankruptcy Code section 1123(a)(1), Administrative Expense Claims and Priority Tax Claims have not
 been classified and, thus, are excluded from the Classes of Claims set forth in Section 3 of the Plan. All
 potential Classes for the Debtor are set forth in the Plan.

    Class                      Designation                       Treatment             Entitled to Vote
                                                                                             No
       1                  Other Priority Claims                  Unimpaired
                                                                                     (presumed to accept)
                                                                                             No
       2                     Secured Claims                      Unimpaired
                                                                                     (presumed to accept)
       3                General Unsecured Claims                  Impaired                    Yes

                 1.6.     Special Provision Governing Unimpaired Claims.

        Except as otherwise provided in the Plan, nothing under the Plan shall affect the rights of
 the Creditors’ Committee or the Creditor Recovery Trustee, as applicable, in respect of any
 Unimpaired Claims, including all rights in respect of legal and equitable defenses to, or setoffs or
 recoupments against, any such Unimpaired Claims.

                 1.7.     Elimination of Vacant Classes.

        Any Class of Claims that, as of the commencement of the Confirmation Hearing, does
 not have at least one holder of a Claim that is Allowed in an amount greater than zero for voting
 purposes shall be considered vacant, deemed eliminated from the Plan for purposes of voting to
 accept or reject the Plan, and disregarded for purposes of determining whether the Plan satisfies
 Bankruptcy Code section 1129(a)(8) with respect to that Class.

                 1.8.     Voting Classes; Presumed Acceptance by Non-Voting Classes.

        If a Class contains Claims eligible to vote and no holders of Claims eligible to vote in
 such Class vote to accept or reject the Plan, the Creditors’ Committee shall request that the
 Bankruptcy Court at the Confirmation Hearing deem the Plan accepted by the holders of such
 Claims in such Class.

 SECTION 3. TREATMENT OF CLAIMS.

                 1.9.     Other Priority Claims (Class 1).

                          Classification: Class 1 consists of Allowed Other Priority Claims against
 the Debtor.




                                                      22
17-13633-mkv      Doc 499      Filed 10/07/19 Entered 10/07/19 16:11:02             Main Document
                                            Pg 29 of 127


                          Treatment: Except to the extent that a holder of an Allowed Other Priority
 Claim has agreed to less favorable treatment of such Claim, each such holder shall receive, in
 full and final satisfaction of such Claim, Cash in an amount equal to such Claim, payable as soon
 as reasonably practical on the later of the Effective Date and the date on which such Other
 Priority Claim becomes an Allowed Other Priority Claim.

                       Voting: Class 1 is Unimpaired, and the holders of Other Priority Claims
 are conclusively presumed to have accepted the Plan pursuant to Bankruptcy Code section
 1126(f). Therefore, holders of Other Priority Claims are not entitled to vote to accept or reject the
 Plan.

                1.10.   Secured Claims (Class 2).

                        Classification: Class 2 consists of Secured Claims.

                          Treatment: Except to the extent that a holder of an Allowed Secured
 Claim has agreed to less favorable treatment of such Claim, each holder of an Allowed Secured
 Claim shall receive, at the option of the Creditors Recovery Trustee, (i) payment in full in Cash
 in full and final satisfaction of such Claim, payable on the later of the Effective Date and the date
 on which such Secured Claim becomes an Allowed Secured Claim, or as soon as reasonably
 practical thereafter, (ii) delivery of the collateral securing such Allowed Secured Claim and
 payment of any interest required under Bankruptcy Code section 506(b), or (iii) such other
 treatment necessary to satisfy Bankruptcy Code section 1129; provided, however, that Secured
 Claims incurred by the Debtor in the ordinary course of business may be paid in the ordinary
 course of business in accordance with such applicable terms and conditions relating thereto.
 Nothing in the Plan shall preclude the Creditors’ Committee or the Creditor Recovery Trustee, as
 applicable, from challenging the validity of any alleged Secured Claim, Lien or the value of the
 property that secures any alleged Lien allegedly securing an Allowed Secured Claim.

                        Voting: Class 2 is Unimpaired, and the holders of Secured Claims are
 conclusively presumed to have accepted the Plan pursuant to Bankruptcy Code section 1126(f).
 Therefore, holders of Secured Claims are not entitled to vote to accept or reject the Plan.

                1.11.   General Unsecured Claims (Class 3).

                        Classification: Class 3 consists of General Unsecured Claims against the
 Debtor.

                        Treatment: On the Effective Date, or as soon thereafter as is reasonably
 practicable, except to the extent that a holder of an Allowed General Unsecured Claim agrees to
 less favorable treatment of such Allowed General Unsecured Claim or has been paid before the
 Effective Date, each holder of an Allowed General Unsecured Claim shall receive, in full and
 final satisfaction of such Claim, its Pro Rata share of (i) Available Cash and (ii) the Creditor
 Recovery Trust Interests, in an aggregate amount equal to (a) such holder’s Allowed General
 Unsecured Claim, and (b) in the event that all Allowed Claims are paid in full, such holder’s
 Postpetition Interest Claim, in each case as reduced by prior distributions of Available Cash on
 each such Allowed General Unsecured Claim. In no event shall the holder of a General

                                                  23
17-13633-mkv      Doc 499     Filed 10/07/19 Entered 10/07/19 16:11:02             Main Document
                                           Pg 30 of 127


 Unsecured Claim receive distributions on account of such Claim in excess of the Allowed
 amount of such General Unsecured Claim and Postpetition Interest Claim. Although the
 Committee professionals cannot predict the amount of the distribution that will be made on
 account of General Unsecured Claims, the Committee Professionals believe, based on their
 analysis of information received from the Debtor and other sources, that gross liquidation
 proceeds before costs of enforcement and recovery suggest a range of recovery to holders of
 General Unsecured Claims of 4% to 22%. The costs of enforcement and recovery cannot be
 accurately predicted but given that many assets are owned through at least one and in many cases
 multiple levels of entities, those costs could be substantial. As a result, distributions to holders
 of General Unsecured Claims may be substantially less.

                        Voting: Class 3 is Impaired, and holders of Allowed General Unsecured
 Claims in Class 3 are entitled to vote to accept or reject the Plan.

 SECTION 4. MEANS FOR IMPLEMENTATION.

                1.12.   Vesting of Estate Property in Creditor Recovery Trust

         On the Effective Date, except as otherwise set forth herein, all Estate property (including
 Causes of Action) shall be deemed to have been transferred to the Creditor Recovery Trust
 automatically and without further action (but the Plan Agent may take any and all necessary
 and/or advisable action to effectuate such transfer), which transfer shall be, and shall be deemed
 to be, free and clear of any and all liens, claims, Claims, interests and encumbrances; provided
 that any Creditor Recovery Trust Asset that serves as collateral for an Allowed Secured Claim
 shall be transferred subject to such lien or encumbrance and any Creditor Recovery Trust Asset
 that serves as collateral for a Disputed Secured Claim shall be transferred subject to such lien or
 encumbrance pending the determination of the Allowance of such Claim by Final Order. The
 transfer of Estate property shall be deemed to have occurred on the Effective Date, without any
 requirement to execute any documents or agreements, and whether or not such Estate property
 has been actually and physically transferred to the Plan Agent or Creditor Recovery Trust’s
 possession. Upon such transfer, the Debtor shall be divested of all right, title and interest in and
 to such Estate property, which property shall be treated as Creditor Recovery Trust Assets and
 shall no longer be authorized to exercise control over any such property.

        The Creditor Recovery Trustee may determine in its sole discretion not to accept delivery
 or ownership of certain assets of the Estate as Creditor Recovery Trust Assets, which assets shall
 be deemed not transferred to and shall otherwise not be transferred to the Creditor Recovery
 Trust and shall not become Creditor Recovery Trust Assets. In the event the Creditor Recovery
 Trustee determines not to accept delivery of certain assets as Creditor Recovery Trust Assets, the
 Creditor Recovery Trustee shall use best efforts to provide written notice to the Plan Oversight
 Committee, the Plan Agent, the Debtor and any other Person or Entity known to the Creditor
 Recovery Trustee to have an interest in such assets.

                1.13.   Plan Agent

                        Appointment. The Creditors’ Committee shall appoint the Plan Agent no
 later than five days before the Voting Deadline. The Plan Agent’s retention shall commence on

                                                 24
17-13633-mkv      Doc 499     Filed 10/07/19 Entered 10/07/19 16:11:02           Main Document
                                           Pg 31 of 127


 the Effective Date and shall continue until the earlier of: (i) entry of a Bankruptcy Court order
 closing the Chapter 11 Case; (ii) entry of a Bankruptcy Court order removing the Plan Agent for
 cause (as defined below); (iii) the Plan Agent’s voluntary resignation upon notice to the Plan
 Oversight Committee and the filing of such notice with the Bankruptcy Court, and the Plan
 Oversight Committee appointment of a successor; or (iv) as otherwise ordered by Bankruptcy
 Court.

                        Authority. The Plan Agent shall have the authority and right on behalf the
 Debtor and the Estate, without the need for Bankruptcy Court approval (unless otherwise
 specified in the Plan or Plan Agent Agreement), to carry out and implement all provisions of the
 Plan in accordance with the Plan Agent Agreement other than those assigned to the Creditor
 Recovery Trustee, including, without limitation, to:

                                (i)   take all necessary or advisable actions to cause the Creditor
 Recovery Trust Assets and the Available Cash to be transferred to the Creditor Recovery Trust
 as of the Effective Date, including the execution and delivery of any necessary or appropriate
 document transferring title of any asset from the name of the Debtor to the Creditor Recovery
 Trustee, which transfer shall be, and shall be deemed to be, free and clear of any and all liens,
 claims, Claims, interests and encumbrances provided that any Creditor Recovery Trust Asset that
 serves as collateral for an Allowed Secured Claim shall be transferred subject to such lien or
 encumbrance and any Creditor Recovery Trust Asset that serves as collateral for a Disputed
 Secured Claim shall be transferred subject to such lien or encumbrance pending the
 determination of the Allowance of such Claim by Final Order.

                              (ii)   provide to the Creditor Recovery Trustee all documents and
 other information owned, controlled or available to the Debtor that may be necessary,
 appropriate or advisable to aid the Creditor Recovery Trustee in liquidating Estate assets or
 pursuing Causes of Action;

                                (iii) assist the Creditor Recovery Trustee in obtaining
 possession and control of such books and records of the Debtor as may be necessary, appropriate
 or advisable to aid in the implementation of the Plan or the Creditor Recovery Trust;

                               (iv)   notify financial institutions and Persons which owe money
 or hold property belonging to the Debtor that the Plan Agent is vested with complete control over
 and rights to such accounts, debts owed to the Debtor, and money and property belonging to the
 Debtor and has the right and obligation to convey such accounts, debts, money and property to
 the Creditor Recovery Trustee, including without limitation to endorse the payment of notes or
 other obligations of any Person;

                                (v)     take and exercise control over any and all bank and other
 accounts in which the Debtor holds any interest, to the exclusion of the Debtor, including
 without limitation, acting as sole signatory respecting such accounts;

                             (vi)    act as sole signatory for all checks, drafts or other orders
 for the payment of money, and all notes or other evidences of indebtedness issued in the name of
 the Debtor;

                                                25
17-13633-mkv      Doc 499     Filed 10/07/19 Entered 10/07/19 16:11:02            Main Document
                                           Pg 32 of 127


                               (vii) incur and pay reasonable and necessary expenses in
 connection with the performance of duties under the Plan, including the reasonable fees and
 expenses of professionals retained by the Plan Agent;

                                (viii) take any and all necessary and/or advisable actions,
 including if necessary, with the aid of the Bankruptcy Court, to transfer to the Creditor Recovery
 Trust Assets to the Creditor Recovery Trust; and

                              (ix)    cooperate with the Creditor Recovery Trustee and Plan
 Oversight Committee and perform other duties and functions that are consistent with the
 implementation of the Plan to the extent not a duty or function of the Creditor Recovery Trustee.

                       Compensation/Reimbursement of Expenses. As more fully set forth in
 and subject to the Plan Agent Agreement, the Plan Agent shall be entitled to compensation and
 reimbursement for reasonable expenses incurred in the course of rendering services under the
 Plan, including without limitation reasonable fees and expenses of its retained professionals,
 which compensation and reimbursement shall be subject to review by the Plan Oversight
 Committee on the terms set forth in the Plan Agent Agreement.

                1.14.   Debtor’s Obligations

         The Debtor shall cooperate with the Plan Agent to effectuate the automatic transfer of all
 Estate property to the Creditor Recovery Trust and shall execute any and all documents that may
 be necessary, appropriate or advisable, in the discretion of the Plan Agent, to cause such transfer
 to be effective and/or reflected on any applicable public record. To the extent necessary or
 desirable, the Plan Agent shall have the authority, right and power to execute any document
 necessary, appropriate or advisable, in the name of the Debtor as the Debtor’s attorney in fact, to
 effectuate such transfer. No person dealing with the Plan Agent shall be obligated to inquire into
 the authority of the Plan Agent in connection with the transfer of Estate property to the Creditor
 Recovery Trust. After the Confirmation Date and before the Effective Date, the Debtor shall
 turn over to the Creditors’ Committee for further turnover to the Creditor Recovery Trust when it
 is established, all books and records deemed necessary, appropriate or advisable to aid in the
 implementation of the Plan and its provisions. Upon the Effective Date, and from time to time
 thereafter upon request of the Creditor Recovery Trustee, the Debtor shall turn over to the
 Creditor Recovery Trust all books and records deemed necessary, appropriate or advisable by the
 Creditor Recovery Trustee, the Plan Agent, and/or Plan Oversight Committee to effectuate the
 terms of the Plan and implement its provisions.

                1.15.   Plan Oversight Committee

          The Creditors’ Committee shall appoint the Plan Oversight Committee, which shall
 initially be comprised of one or more members willing to serve, which may include one or more
 members of the Creditors’ Committee, no later than five days before the Voting Deadline. In the
 event that the Creditors’ Committee for any reason does not make such appointment, the Plan
 Oversight Committee may be appointed by any chapter 11 operating trustee appointed in the
 Chapter 11 Case or by the Bankruptcy Court, on motion of any creditor or the U.S. Trustee. The
 Plan Oversight Committee’s existence shall commence on the Effective Date and shall continue

                                                 26
17-13633-mkv      Doc 499     Filed 10/07/19 Entered 10/07/19 16:11:02           Main Document
                                           Pg 33 of 127


 until the earlier of it not having at least one member and the making of all payments that will be
 made to holders of Allowed Claims under the Plan. In the event of the death or resignation of
 any member of the Plan Oversight Committee, such Plan Oversight Committee’s remaining
 member(s) shall be entitled to designate a successor member from among the holders of Allowed
 Claims. If a Plan Oversight Committee member assigns its Claim in full or releases the Debtor,
 the Estate or the Trust from payment of the balance of its Claim, such act shall constitute a
 resignation from the Plan Oversight Committee. Until a vacancy on the Plan Oversight
 Committee is filled, such Plan Oversight Committee shall function in its reduced number. In the
 event that there is no Plan Oversight Committee, the Plan shall continue to be implemented,
 subject to any oversight that the Bankruptcy Court may order on motion of any creditor or the
 U.S. Trustee, that may be necessary or appropriate.

         Promptly following the establishment of the Plan Oversight Committee, the Plan
 Oversight Committee shall enact bylaws governing its operating procedures and related matters,
 as deemed appropriate in the Plan Oversight Committee’s sole discretion. While decision making
 authority will reside with the Plan Agent and the Creditor Recovery Trustee as set forth in the
 Plan and Plan Supplement, each will meet and/or consult with the Plan Oversight Committee
 periodically and the Plan Oversight Committee will have standing to seek the removal of the
 Plan Agent and/or the Creditor Recovery Trustee and appoint its successor for “cause” as that
 term is defined in the Plan Agent Agreement or Creditor Recovery Trust Agreement, as
 applicable.

        Members of the Plan Oversight Committee shall be entitled to reimbursement of
 reasonable and necessary expenses, exclusive of legal fees and disbursements of any
 professionals retained by such individual members, incurred in carrying out their duties as
 members of the Plan Oversight Committee, all of which shall be paid by the Creditor Recovery
 Trustee from Available Cash. The Plan Oversight Committee may retain professionals, and the
 Creditor Recovery Trustee shall pay such professionals reasonable compensation for services
 rendered and expenses incurred on behalf of the Plan Oversight Committee in accordance with
 the procedures set forth herein. Any professional(s) retained by the Plan Oversight Committee
 shall be paid by the Creditor Recovery Trustee within 10 days following the delivery of an
 invoice to the Creditor Recovery Trustee (with copy to the Plan Oversight Committee)
 reasonably describing the services rendered and expenses incurred on behalf of the Plan
 Oversight Committee, or as soon thereafter as is reasonably practicable, absent an objection by
 the Creditor Recovery Trustee to all or part of such invoice served upon such professional(s)
 (with copy to the Plan Oversight Committee) prior to the expiration of such 10-day period. In
 the event of an objection to any invoice presented by the professional(s) retained by the Plan
 Oversight Committee, such professional(s) may be paid any part of the invoice which was not
 objected to, and absent a consensual resolution of the objection, the professionals(s) may be paid
 any part of the invoice approved by the Bankruptcy Court after motion on notice to the Creditor
 Recovery Trustee and the Plan Oversight Committee, describing the dispute over payment of the
 invoice.

         The Plan Oversight Committee shall review the fees and expenses of the Plan Agent, the
 Creditor Recovery Trustee, and each of their respective retained professionals on the terms set
 forth in the Plan Agent Agreement or the Creditor Recovery Trust Agreement, as applicable.
 Following all payments being made to holders of Allowed Claims under the Plan, the Plan

                                                27
17-13633-mkv      Doc 499     Filed 10/07/19 Entered 10/07/19 16:11:02            Main Document
                                           Pg 34 of 127


 Oversight Committee shall be dissolved and the members thereof shall be released from any and
 all further authority, duties, responsibilities, and obligations related to their service as Plan
 Oversight Committee members.

                1.16.   Wind Down.

        The wind-down, sale and liquidation of such assets (as determined for federal income tax
 purposes) shall occur over a period of no more than three years after the Effective Date (it being
 understood that such liquidation may include the transfer of all or part of the assets of such
 Debtor to the Creditor Recovery Trust within the meaning of Treas. Reg. § 301.7701-4 and in
 accordance with Section 10 of the Plan); provided that, the wind-down and liquidation may
 extend over a longer period of time if the Creditor Recovery Trustee receives a private letter
 ruling or other equivalent guidance from the IRS from which the Creditor Recovery Trustee
 reasonably concludes that the continued wind-down and liquidation should not result in a
 reduction or limitation of the Debtor’s tax attributes for federal income tax purposes that
 materially impairs the expected actual use of such tax attributes.

                1.17.   No Liability

         Except to the extent of any bond provided by the Creditor Recovery Trustee, if any, or as
 otherwise provided in this Plan, the Plan Agent Agreement or the Creditor Recovery Trust
 Agreement, no recourse shall ever be had, directly or indirectly, against the Creditor Recovery
 Trustee, the Plan Agent, the Plan Oversight Committee, the Plan Oversight Committee’s
 members, and their respective representatives, agents, employees, professionals, successors, or
 assigns, by legal or equitable proceedings or by virtue of any statute or otherwise, or any deed of
 trust, mortgage, pledge, or note, nor upon any promise, contract, instrument, undertaking,
 obligation, covenant, or agreement whatsoever executed by the Creditor Recovery Trustee, the
 Plan Agent, or the Plan Oversight Committee under the Plan or by reason of the creation of any
 indebtedness by the Creditor Recovery Trustee, the Plan Agent, or the Plan Oversight Committee
 under the Plan for any purpose authorized by the Plan. All such liabilities, covenants, and
 agreements of the Creditor Recovery Trustee, the Plan Agent, the Plan Oversight Committee,
 and their respective representatives, agents, employees, professionals, successors, or assigns,
 whether in writing or otherwise, under the Plan shall be enforceable only against, and shall
 be satisfied only out of such bond, if any, in favor of the Creditor Recovery Trustee, and the
 Creditor Recovery Trust Assets or such part thereof as shall, under the terms of any such
 agreement, be liable therefor, or shall be evidence only of a right of payment out of the
 income and proceeds from the liquidation of the Creditor Recovery Trust Assets, as the case
 may be. Every undertaking, contract, covenant, or agreement entered into in writing by the
 Creditor Recovery Trustee, Plan Agent, or Plan Oversight Committee shall provide expressly
 against the personal liability of the Creditor Recovery Trustee, the Plan Agent, the Plan
 Oversight Committee, and the Plan Oversight Committee’s members. The foregoing limitations
 on liability shall not apply in the event of willful misconduct, gross negligence or fraud on the
 part of the Creditor Recovery Trustee, the Plan Agent, the Plan Oversight Committee, the Plan
 Oversight Committee’s members, and their respective representatives, agents, employees,
 professionals, successors, or assigns. The Creditor Recovery Trustee, the Plan Agent and/or the
 Plan Oversight Committee and any other Exculpated Parties shall be entitled to rely on the
 injunction and exculpation provisions set forth in this Plan.

                                                 28
17-13633-mkv      Doc 499     Filed 10/07/19 Entered 10/07/19 16:11:02             Main Document
                                           Pg 35 of 127


          Neither the Creditor Recovery Trustee, the Plan Agent, the Plan Oversight Committee,
 the Plan Oversight Committee’s members, and their respective representatives, agents,
 employees, professionals, successors, or assigns shall be liable for any act or omission of one
 another, nor shall the Creditor Recovery Trustee, the Plan Agent, the Plan Oversight Committee,
 the Plan Oversight Committee’s members, and their respective representatives, agents,
 employees, professionals, successors, or assigns be liable for any act or omission taken or not
 taken in such capacity other than for specific acts or omissions resulting from Creditor Recovery
 Trustee, the Plan Agent, the Plan Oversight Committee, the Plan Oversight Committee’s
 members, and their respective representatives, agents, employees, professionals, successors, or
 assigns willful misconduct, gross negligence, or fraud. The Creditor Recovery Trustee, the Plan
 Agent and the Plan Oversight Committee may, in connection with the performance of their
 respective functions, and in their sole and absolute discretion, consult with professionals, and
 shall not be liable for any act taken, omitted to be taken, or suffered to be done in accordance
 with advice or opinions rendered by such persons or entities, regardless of whether such advice
 or opinions are provided in writing. Notwithstanding such authority, the Creditor Recovery
 Trustee, the Plan Agent and the Plan Oversight Committee shall not be under any obligation to
 consult with professionals, and the determination not to do so shall not result in the imposition of
 liability on the Creditor Recovery Trustee, the Plan Agent, the Plan Oversight Committee, or any
 of their respective representatives, agents, employees, professionals, successors, or assigns,
 unless such determination is based on willful misconduct, gross negligence, or fraud.

        No action shall be maintained against any of the Creditor Recovery Trustee, the Plan
 Agent, the Plan Oversight Committee or the Plan Oversight Committee’s members, in
 connection with the performance of their respective functions under the Plan, the Creditor
 Recovery Trust Agreement and/or the Plan Agent Agreement, as applicable, absent leave of the
 Bankruptcy Court.

                1.18.   Indemnification

          The Estate, to the extent still in existence, and the Creditor Recovery Trust shall
 indemnify and hold harmless the Creditor Recovery Trustee, the Plan Agent, the Plan Oversight
 Committee, the Plan Oversight Committee’s members, and their respective representatives,
 agents, employees, professionals, successors or assigns, from and against and in respect of all
 liabilities, losses, damages, claims, costs, and expenses, including, without limitation, reasonable
 attorneys’ fees, disbursements, and related expenses, which such Persons may incur or to which
 such Persons may become subject to in connection with any action, suit, proceeding, or
 investigation brought by or threatened against such Persons arising out of or due to their acts or
 omissions or consequences of such acts or omissions, with respect to the implementation or
 administration of the Plan, the Plan Agent Agreement or the Creditor Recovery Trust, or the
 discharge of their duties thereunder, to the extent such losses are not covered by a bond, if any,
 or other applicable insurance; provided, however, that no such indemnification shall be made to
 such Persons for actions or omissions as a result of their willful misconduct, gross negligence, or
 fraud.




                                                 29
17-13633-mkv      Doc 499     Filed 10/07/19 Entered 10/07/19 16:11:02             Main Document
                                           Pg 36 of 127


                1.19.   Other Transactions

         Upon the Effective Date, by virtue of the solicitation of votes in favor of the Plan and
 entry of the Confirmation Order, all actions contemplated by the Plan (including any action to be
 undertaken by the Plan Agent and the Creditor Recovery Trustee) shall be deemed authorized,
 approved, and, to the extent taken prior to the Effective Date, ratified without any requirement
 for further action by holders of Claims, the Debtor, or any other Entity or Person. All matters
 provided for in the Plan involving the transfer of the assets of the Estate to the Creditor Recovery
 Trust, and any corporate or other Entity action that might be required by or of the Debtor or any
 Entity in connection therewith, shall be deemed to have occurred and shall be in effect, without
 any requirement of further action by the Debtor or the Estate; provided, however, that to the
 extent any action may be necessary, appropriate or advisable, without further authority, to
 transfer or document the transfer of Estate property to the Creditor Recovery Trust, the Plan
 Agent may execute any and all documents necessary, appropriate or advisable in the name of or
 as the authorized agent for the Debtor, including, without limitation for the transfer of ownership
 interests in Entities owned by the Debtor, in whole or in part, or the exercise of all control and
 other indicia of ownership which such ownership afforded the Debtor.

                1.20.   Withholding and Reporting Requirements.

                        Withholding Rights. In connection with the Plan, any party issuing any
 instrument or making any distribution described in the Plan shall comply with all applicable
 withholding and reporting requirements imposed by any federal, state, or local taxing authority,
 and all distributions pursuant to the Plan and all related agreements shall be subject to any such
 withholding or reporting requirements. Notwithstanding the foregoing, each holder of an
 Allowed Claim or any other Person that receives a distribution pursuant to the Plan shall have
 responsibility for any taxes imposed by any Governmental Unit, including, without limitation,
 income, withholding, and other taxes, on account of such distribution. Any party issuing any
 instrument or making any distribution pursuant to the Plan has the right, but not the obligation, to
 not make a distribution until such holder has made arrangements satisfactory to such issuing or
 disbursing party for payment of any such tax obligations.

                         Forms. Any party entitled to receive any property as an issuance or
 distribution under the Plan shall, upon request, deliver to the Creditor Trustee or such other
 Person designated by the Creditor Recovery Trustee (which entity shall subsequently deliver
 such forms to the Creditor Recovery Trustee) an appropriate Form W-9 or if the payee is a
 foreign Person Form W-8 (or any such other form as may be required by the IRS or other
 Governmental Unit related to income, withholding and other taxes on account of a distribution
 under the Plan), unless such Person is exempt under the tax code and so notifies the Creditor
 Recovery Trustee or such other Person. If a request for a Form W-9, Form W-8 or other
 applicable form is made by the Creditor Recovery Trustee or such other Person designated by the
 Creditor Recovery Trustee and the holder fails to comply before the date that is 180 days after
 the request is made, the amount of such distribution shall irrevocably revert to the Estate or Trust
 and any Claim in respect of such distribution shall be discharged and forever barred from
 assertion against the Debtor, Estate or Trust and its respective property. Alternatively, the
 Creditor Recovery Trustee, in its sole discretion, may make distributions to a creditor that has
 failed to return (or return timely), a Form W-8 or Form W-9, or other applicable form. In such

                                                 30
17-13633-mkv      Doc 499     Filed 10/07/19 Entered 10/07/19 16:11:02            Main Document
                                           Pg 37 of 127


 case, the distribution shall be net the maximum amount of all applicable withholding taxes or
 such other amount as the Creditor Recovery Trustee deems necessary or appropriate.

                1.21.   Exemption from Certain Transfer Taxes.

          To the maximum extent provided by Bankruptcy Code section 1146(a), any post-
 Confirmation sale or transfer of any Estate assets to or Creditor Recovery Trust Assets from the
 Creditor Recovery Trust, or any sale or transfer of, from or by any Entity in which the Debtor
 had as of the Effective Date an interest, pursuant to, in contemplation of, or in connection with
 the Plan or pursuant to the making, delivery, or recording of any deed or other instrument of
 transfer under, in furtherance of, or in connection with, the Plan, including any deeds, bills of
 sale, assignments, or other instruments of transfer executed in connection with any transaction
 arising out of, contemplated by, or in any way related to the Plan, shall not be subject to any
 document recording tax, stamp tax, conveyance fee, intangibles or similar tax, mortgage tax, real
 estate transfer tax, mortgage recording tax, Uniform Commercial Code filing or recording fee, or
 other similar tax or governmental assessment, in each case to the extent permitted by applicable
 bankruptcy law, and the appropriate state or local government officials or agents shall forego
 collection of any such tax or governmental assessment and accept for filing and recordation any
 of the foregoing instruments or other documents without the payment of any such tax or
 governmental assessment.

                1.22.   Effectuating Documents; Further Transactions.

         On and after the Effective Date, the Plan Agent is authorized to and may issue, execute,
 deliver, file, or record such contracts, securities, instruments, releases, and other agreements or
 documents and take such other similar actions as may be necessary or appropriate to effectuate
 and/or implement the transfer of Estate assets to the Creditor Recovery Trustee and further
 evidence such transfer, on behalf the Debtor and without the need for any approvals,
 authorization, or consents.

                1.23.   Preservation of Rights of Action.

         Other than specific, identified Causes of Action against an Entity that are expressly and
 specifically waived, relinquished, exculpated, released, compromised, or settled in the Plan or by
 a Final Order of the Bankruptcy Court, the Creditors’ Committee and the Estate reserve any and
 all Causes of Action including, without limitation, any challenge concerning any property
 claimed by the Debtor to be exempt property pursuant to Bankruptcy Code section 523. On and
 after the Effective Date, the Creditor Recovery Trustee may pursue such Causes of Action in its
 sole discretion, in the name of the Creditor Recovery Trustee on behalf of the Creditor Recovery
 Trust. No Entity may rely on the absence of a specific reference in the Plan, the Plan
 Supplement, or the Disclosure Statement to any Cause of Action against them as any indication
 that the Creditor Recovery Trustee will not pursue any and all available Causes of Action against
 them. No preclusion doctrine, including the doctrines of res judicata, collateral estoppel, issue
 preclusion, claim preclusion (judicial, equitable, or otherwise), or laches, shall apply to such
 Causes of Action upon, after, or as a consequence of the Confirmation or Consummation. Prior
 to the Effective Date, the Creditors’ Committee, the Estate, and on and after the Effective Date,
 the Creditor Recovery Trustee, shall retain and shall have, including through its authorized

                                                 31
17-13633-mkv      Doc 499      Filed 10/07/19 Entered 10/07/19 16:11:02             Main Document
                                            Pg 38 of 127


 agents or representatives, the exclusive right, authority, and discretion to determine and to
 initiate, file, prosecute, enforce, abandon, settle, compromise, release, withdraw, or litigate to
 judgment any such Causes of Action and to decline to do any of the foregoing without the
 consent or approval of any third party or further notice to or action, order, or approval of the
 Bankruptcy Court. Notwithstanding anything contained in the Plan to the contrary, the settlement
 of any Claims and Causes of Action which are expressly to be settled by Confirmation of the
 Plan itself shall be resolved only by Confirmation of the Plan itself.

                1.24.   Closing of the Chapter 11 Case.

        After the Chapter 11 Case of the Debtor has been fully administered, the Creditor
 Recovery Trustee shall promptly seek authority from the Bankruptcy Court to close the Chapter
 11 Case in accordance with the Bankruptcy Code and the Bankruptcy Rules.

 SECTION 5. DISTRIBUTIONS.

                1.25.   Distribution Record Date.

        As of the close of business on the Distribution Record Date, there shall be no further
 changes in the record of holders of any of the Claims. Neither the Creditor Recovery Trustee, nor
 any other Person or Entity, shall have any obligation to recognize any transfer of a Claim
 occurring on or after the Distribution Record Date.

                1.26.   Date of Distributions.

         Except as otherwise provided in the Plan, the Creditor Recovery Trustee shall make the
 Initial Distribution to holders of Allowed Claims no later than the Initial Distribution Date or as
 soon as reasonably practical and, thereafter, the Creditor Recovery Trustee shall from time to
 time determine the subsequent Distribution Dates. In the event that any payment or act under the
 Plan is required to be made or performed on a date that is not a Business Day, then the making of
 such payment or the performance of such act may be completed on or as soon as reasonably
 practicable after the next succeeding Business Day, but shall be deemed to have been completed
 as of the required date.

         The Effective Date, Initial Distribution Date and subsequent Distribution Dates will
 depend on the Creditor Recovery Trustee’s ability to monetize Estate assets, the timing of which
 may be uncertain. There is no ready market for many Estate assets, including the Yankees
 Interest. Similarly, private equity funds, in which the Estate has an interest, will be liquidated by
 the managers for such fund. Neither the Debtor nor the Creditor Recovery Trustee will control
 when those funds are liquidated.

         The Debtor has assets that can be liquidated to generate cash for payments required to be
 made on the Effective Date, the Initial Distribution Date, and other Distribution Dates, including
 a golf membership, notes receivable, and New Hampshire real property.The Committee has
 moved for the appointment of a chapter 11 trustee, who if appointed, would be able to sell such
 assets.


                                                  32
17-13633-mkv      Doc 499     Filed 10/07/19 Entered 10/07/19 16:11:02           Main Document
                                           Pg 39 of 127


         The Creditor Recovery Trustee shall, from time to time, maintain a reserve in an amount
 sufficient to pay holders of Disputed Claims the amount such holders would be entitled to
 receive under the Plan if such Claims were to become Allowed Claims. In the event the holders
 of Allowed Claims have not received payment in full on account of their Claims after the
 resolution of all Disputed Claims, then the Creditor Recovery Trustee shall make a final
 distribution to all holders of Allowed Claims.

         Notwithstanding anything to the contrary in the Plan, no holder of an Allowed Claim
 shall, on account of such Allowed Claim, receive a distribution in excess of the Allowed amount
 of such Claim plus any Postpetition Interest Claim that is actually payable in accordance with the
 Plan.

                1.27.   Delivery of Distributions.

         In the event that any distribution to any holder is returned as undeliverable no
 distribution to such holder shall be made unless and until the Creditor Recovery Trustee has been
 able to determine through reasonable efforts the then current address of such holder, at which
 time such distribution shall be made to such holder without interest; provided that, such
 distributions shall be deemed unclaimed property at the expiration of six months from the date
 the applicable distribution is made if the Creditor Recovery Trustee is unable to determine the
 then current address for such holder. Distribution checks that remain uncashed on the date that is
 six months after the date of mailing also shall be deemed unclaimed property. All unclaimed
 property or interests in property shall revert (notwithstanding any applicable federal or state
 escheat, abandoned, or unclaimed property laws to the contrary) to the Creditor Recovery Trust
 automatically and without need for a further order by the Bankruptcy Court for distribution in
 accordance with the Plan and the Claim of any such holder to such distribution and all future
 distributions shall be released, settled, compromised, and forever barred.

                1.28.   Manner of Payment Under Plan.

       At the option of the Creditor Recovery Trustee, any Cash payment to be made under the
 Plan may be made by a check or wire transfer.

                1.29.   Minimum Cash Distributions.

         The Creditor Recovery Trustee shall not be required to make any payment to any holder
 of an Allowed Claim on any Distribution Date of Cash less than $100; provided that, if any
 distribution is not made pursuant to Section 6.5 of the Plan, such distribution shall be added to
 any subsequent distribution to be made on behalf of the holder’s Allowed Claim. The Creditor
 Recovery Trustee shall not be required to make any final distributions of Cash less than $50 to
 any holder of an Allowed Claim. If all Allowed Claims (other than those whose distributions are
 deemed undeliverable under the Plan) have been paid in full, any surplus Cash shall revert to the
 Debtor to the extent provided in Section 9.11(b) of the Plan. If the amount of any final
 distributions to holders of Allowed Claims would be $50 or less and the aggregate amount of
 Cash available for distributions to holders of Allowed General Unsecured Claims is less than
 $5,000, then the Creditor Recovery Trustee, in its sole discretion, may opt to make no further


                                                 33
17-13633-mkv      Doc 499      Filed 10/07/19 Entered 10/07/19 16:11:02          Main Document
                                            Pg 40 of 127


 distributions and, in such case, and any surplus Cash shall revert to the Debtor to the extent
 provided in Section 9.11(b) of the Plan.

                1.30.   Setoffs.

         The Creditor Recovery Trustee may, but shall not be required to, set off against any
 Claim, any Claims of any nature whatsoever that the Debtor, the Estate or the Creditor Recovery
 Trustee may have against the holder of such Claim; provided that, neither the failure to do so nor
 the allowance of any Claim under the Plan shall constitute a waiver or release by the Debtor, the
 Estate or the Creditor Recovery Trustee of any such Claim that such party may have against the
 holder of such Claim.

                1.31.   Distributions After Effective Date.

       Distributions made after the Effective Date to holders of Disputed Claims that are not
 Allowed Claims as of the Effective Date but which later become Allowed Claims shall be
 deemed to have been made on the Effective Date.

                1.32.   Allocation of Distributions Between Principal and Interest.

         Except as otherwise provided in the Plan, to the extent that any Allowed Claim entitled to
 a distribution under the Plan is comprised of indebtedness and accrued but unpaid interest
 thereon, such distribution shall be allocated to the principal amount (as determined for U.S.
 federal income tax purposes) of the Claim first, and then to accrued but unpaid interest.

                1.33.   Payment of Disputed Claims.

        As Disputed Claims are resolved pursuant to Section 7 of the Plan, the Creditor Recovery
 Trustee shall make distributions on account of such Disputed Claims as if such Disputed Claims
 were Allowed Claims as of the Effective Date. Such distributions shall be made on the first
 Distribution Date that is at least 45 days after the date on which a Disputed Claim becomes an
 Allowed Claim, or on an earlier date selected by the Creditor Recovery Trustee in Creditor
 Recovery Trustee’s sole discretion.

 SECTION 6. PROCEDURES FOR DISPUTED CLAIMS.

                1.34.   Allowance of Claims.

         After the Effective Date, the Creditor Recovery Trustee shall have and shall retain any
 and all rights and defenses that the Debtor or the Estate had with respect to any Claim, except
 with respect to any Claim deemed Allowed under the Plan. Except as expressly provided in the
 Plan or in any order entered in the Chapter 11 Case prior to the Effective Date (including,
 without limitation, the Confirmation Order), no Claim shall become an Allowed Claim unless
 and until such Claim is deemed Allowed under the Plan or the Bankruptcy Code or the
 Bankruptcy Court has entered a Final Order, including, without limitation, the Confirmation
 Order, in the Chapter 11 Case allowing such Claim.


                                                 34
17-13633-mkv      Doc 499     Filed 10/07/19 Entered 10/07/19 16:11:02             Main Document
                                           Pg 41 of 127


                1.35.   Objections to Claims.

         As of the Effective Date, objections to, and requests for estimation of, Claims against the
 Debtor or the Estate may be interposed and prosecuted only by the Creditor Recovery Trustee.
 Such objections and requests for estimation shall be served and filed (i) on or before the 120th
 day following the later of (a) the Effective Date and (b) the date that a Proof of Claim is filed or
 amended or a Claim is otherwise asserted or amended in writing by or on behalf of a holder of
 such Claim or (ii) such later date as ordered by the Bankruptcy Court upon motion filed by the
 Creditor Recovery Trustee.

                1.36.   Estimation of Claims.

         The Creditor Recovery Trustee may at any time request that the Bankruptcy Court
 estimate any contingent, unliquidated, or Disputed Claim pursuant to Bankruptcy Code section
 502(c) regardless of whether the Debtor, the Creditors’ Committee or the Creditor Recovery
 Trustee previously objected to such Claim or whether the Bankruptcy Court has ruled on any
 such objection, and the Bankruptcy Court will retain jurisdiction to estimate any Claim at any
 time during litigation concerning any objection to any Claim, including, without limitation,
 during the pendency of any appeal relating to any such objection. In the event that the
 Bankruptcy Court estimates any contingent, unliquidated, or Disputed Claim, the amount so
 estimated shall constitute either the Allowed amount of such Claim or a maximum limitation on
 such Claim, as determined by the Bankruptcy Court. If the estimated amount constitutes a
 maximum limitation on the amount of such Claim, the Creditor Recovery Trustee may pursue
 supplementary proceedings to object to the allowance of such Claim. All of the aforementioned
 objection, estimation and resolution procedures are intended to be cumulative and not exclusive
 of one another. Claims may be estimated and subsequently compromised, settled, withdrawn, or
 resolved by any mechanism approved by the Bankruptcy Court.

                1.37.   No Distributions Pending Allowance.

         If an objection to a Claim is filed as set forth in Section 7 of the Plan, no payment or
 distribution provided under the Plan shall be made on account of such Claim unless and until
 such Disputed Claim becomes an Allowed Claim.

                1.38.   Resolution of Claims.

         Except as otherwise provided in the Plan, or in any contract, instrument, release,
 indenture, or other agreement or document entered into in connection with the Plan, in
 accordance with Bankruptcy Code section 1123(b), the Creditor Recovery Trustee shall retain
 and may enforce, sue on, settle, or compromise (or decline to do any of the foregoing) all
 Claims, Disputed Claims, rights, Causes of Action, suits and proceedings, whether in law or in
 equity, whether known or unknown, that the Debtor or its Estate may hold against any Person,
 without the approval of the Bankruptcy Court, the Confirmation Order, and any contract,
 instrument, release, indenture, or other agreement entered into in connection with the Plan;
 provided, that the Creditor Trustee may seek such approval in its sole discretion or if requested
 by the Plan Oversight Committee. The Creditor Recovery Trustee or its successor may pursue


                                                 35
17-13633-mkv      Doc 499     Filed 10/07/19 Entered 10/07/19 16:11:02            Main Document
                                           Pg 42 of 127


 such retained Claims, rights, Causes of Action, suits or proceedings, as appropriate, in
 accordance with its business judgment.

                1.39.   Disallowed Claims.

         All Claims held by persons or entities against whom or which the Debtor, Creditors’
 Committee or the Creditor Recovery Trustee has commenced a proceeding asserting a Cause of
 Action under Bankruptcy Code sections 542, 543, 544, 545, 547, 548, 549 and/or 550 shall be
 deemed “disallowed” Claims pursuant to Bankruptcy Code section 502(d) and holders of such
 Claims shall not be entitled to vote to accept or reject the Plan. Claims that are deemed
 disallowed pursuant to this section shall continue to be disallowed for all purposes until the
 Avoidance Action against such party has been settled or resolved by Final Order and any sums
 due to the Debtor, the Estate or the Creditor Recovery Trustee from such party have been paid.

 SECTION 7. EXECUTORY CONTRACTS AND UNEXPIRED LEASES.

               1.40.    Assumption and Assignment of Executory Contracts and Unexpired
         Leases.

         On the Effective Date, except as otherwise provided in the Plan, each Executory Contract
 and Unexpired Lease not previously rejected, assumed, or assumed and assigned shall be deemed
 automatically rejected pursuant to Bankruptcy Code sections 365 and 1123, unless such
 Executory Contract or Unexpired Lease: (i) is specifically designated on the Schedule of
 Assumed Contracts and Leases filed with the Plan Supplement; or (ii) is a contract, instrument,
 release, indenture, or other agreement or document entered into in connection with the Plan.

                1.41.   Cure of Defaults for Assumed Executory Contracts and Unexpired Leases.

         Any Cure Obligation due under each Executory Contract and Unexpired Lease to be
 assumed pursuant to the Plan shall be satisfied, pursuant to Bankruptcy Code section 365(b)(1),
 by payment in Cash on the Effective Date, subject to the limitation described below, as an
 Administrative Expense Claim, or on such other terms as the parties to such Executory Contracts
 or Unexpired Leases may otherwise agree. In the event of a dispute regarding (i) the amount of
 the Cure Obligation, (ii) the ability of the Estate or any assignee to provide “adequate assurance
 of future performance” (within the meaning of Bankruptcy Code section 365) under the
 Executory Contract or Unexpired Lease to be assumed, or (iii) any other matter pertaining to
 assumption, the Cure Obligations required by Bankruptcy Code section 365(b)(1) shall be
 satisfied following the entry of a Final Order resolving the dispute and approving the
 assumption; provided that, such party may settle any dispute regarding the amount of any Cure
 Obligation without any further notice to any party or any action, order, or approval of the
 Bankruptcy Court.

         At least 14 days before the Confirmation Hearing, the Creditors’ Committee shall cause
 notice of proposed Cure Obligations to be sent to applicable counterparties to the Executory
 Contracts and Unexpired Leases. Any objection by such counterparty must be filed, served, and
 actually received by the Creditors’ Committee not later than 10 days after service of notice of the
 Debtor’s proposed assumption and associated Cure Obligation. Any counterparty to an

                                                 36
17-13633-mkv      Doc 499     Filed 10/07/19 Entered 10/07/19 16:11:02             Main Document
                                           Pg 43 of 127


 Executory Contract or Unexpired Lease that fails to object timely to the proposed cure amount
 will be deemed to have assented to such Cure Obligation.

         Assumption of any Executory Contract or Unexpired Lease pursuant to the Plan, or
 otherwise, shall result in the full release and satisfaction of any Claims or defaults, subject to
 satisfaction of the Cure Obligations, whether monetary or nonmonetary, including defaults of
 provisions restricting the change in control or ownership interest composition or other
 bankruptcy-related defaults, arising under any assumed Executory Contract or Unexpired Lease
 at any time before the Effective Date of assumption and/or assignment. Any prepetition default
 amount set forth in the Schedules and/or any Proofs of Claim filed with respect to an Executory
 Contract or Unexpired Lease that has been assumed and assigned shall be deemed disallowed
 and expunged, without further notice to or action, order, or approval of the Bankruptcy Court or
 any other Entity.

                1.42.   Claims Based on Rejection of Executory Contracts and Unexpired Leases.

         Unless otherwise provided by an order of the Bankruptcy Court, any Proofs of Claim
 based on the rejection of Executory Contracts or Unexpired Leases pursuant to the Plan or
 otherwise, must be filed with Bankruptcy Court and served on the Creditor Recovery Trustee no
 later than 14 days after the effective date of rejection of such Executory Contract or Unexpired
 Lease. In addition, any objection to the rejection of an Executory Contract or Unexpired Lease
 must be filed with the Bankruptcy Court and served on the Creditors’ Committee, no later than
 14 days after notice of the proposed rejection of such Executory Contract or Unexpired Lease.

         Any holders of Claims arising from the rejection of an Executory Contract or Unexpired
 Lease for which Proofs of Claims were not timely filed as set forth in the paragraph above shall
 not (i) be treated as a creditor with respect to such Claim, (ii) be permitted to vote to accept or
 reject the Plan on account of any Claim arising from such rejection, or (iii) participate in any
 distribution in the Chapter 11 Case on account of such Claim, and any Claims arising from the
 rejection of an Executory Contract or Unexpired Lease not filed with the Bankruptcy Court
 within such time will be automatically disallowed, forever barred from assertion, and shall not be
 enforceable against the Debtor, Creditor Recovery Trustee, the Estate, or the property of any of
 the foregoing, without the need for any objection by the Creditor Recovery Trustee or further
 notice to, or action, order, or approval of the Bankruptcy Court or any other Entity, and any
 Claim arising out of the rejection of the Executory Contract or Unexpired Lease shall be deemed
 fully compromised, settled, and released, notwithstanding anything in the Schedules or a Proof of
 Claim to the contrary. All Allowed Claims arising from the rejection of the prepetition Executory
 Contracts or prepetition Unexpired Leases shall be classified as General Unsecured Claims,
 except as otherwise provided by order of the Bankruptcy Court.

              1.43. Modifications, Amendments, Supplements, Restatements, or Other
         Agreements.

         Each assumed Executory Contract or Unexpired Lease shall include all modifications,
 amendments, supplements, restatements, or other agreements that in any manner affect such
 Executory Contract or Unexpired Lease, and all Executory Contracts and Unexpired Leases
 related thereto, if any, including all easements, licenses, permits, rights, privileges, immunities,

                                                 37
17-13633-mkv      Doc 499      Filed 10/07/19 Entered 10/07/19 16:11:02             Main Document
                                            Pg 44 of 127


 options, rights of first refusal, and any other interests, unless any of the foregoing agreements has
 been previously rejected or repudiated or is rejected or repudiated under the Plan.

        Modifications, amendments, supplements, and restatements to prepetition Executory
 Contracts and Unexpired Leases that have been executed by the Debtor during the Chapter 11
 Case shall not be deemed to alter the prepetition nature of the Executory Contract or Unexpired
 Lease, or the validity, priority, or amount of any Claims that may arise in connection therewith.

                1.44.   Reservation of Rights.

          Neither the exclusion nor inclusion of any contract or lease in the Plan Supplement, nor
 anything contained in the Plan, shall constitute an admission that any such contract or lease is in
 fact an Executory Contract or Unexpired Lease or that the Estate has any liability thereunder. In
 the event of a dispute regarding whether a contract or lease is or was executory or unexpired at
 the time of assumption or rejection, the Debtor, Creditors’ Committee or the Creditor Recovery
 Trustee, as applicable, shall have 30 days following entry of a Final Order resolving such dispute
 to alter the treatment of such contract or lease as otherwise provided in the Plan.

 SECTION 8. CREDITOR RECOVERY TRUST.

                1.45.   Execution of Creditor Recovery Trust Agreement.

         On the Effective Date, the Plan Agent and the Creditor Recovery Trustee shall execute
 the Creditor Recovery Trust Agreement and shall take all other necessary steps to establish the
 Creditor Recovery Trust and Creditor Recovery Trust Interests therein, which shall be for the
 benefit of Creditor Recovery Trust Beneficiaries. The Creditor Recovery Trust Agreement may
 provide powers, duties and authorities in addition to those explicitly stated in the Plan, but only
 to the extent that such powers, duties, and authorities do not affect the status of the Creditor
 Recovery Trust as a “liquidating trust” for United States federal income tax purposes.

                1.46.   Purpose of Creditor Recovery Trust.

         The Creditor Recovery Trust shall be established for the sole purpose of taking title to
 and liquidating and distributing the assets of the Estate contributed to such Creditor Recovery
 Trust in accordance with Treas. Reg. § 301.7701-4(d), with no objective to continue or engage in
 the conduct of a trade or business. The Creditor Recovery Trustee shall exercise its reasonable
 business judgment to direct and control the wind down, liquidation, sale and/or abandoning of
 the Creditor Recovery Trust Assets in accordance with applicable law as necessary to maximize
 distributions to Creditor Recovery Trust Beneficiaries. The Creditor Recovery Trustee shall also
 prosecute all Causes of Action transferred to the Creditor Recovery Trust, elect not to pursue any
 such Causes of Action, and determine whether and when to compromise, settle, abandon,
 dismiss, or otherwise dispose of any such Causes of Action, as the Creditor Recovery Trustee
 may determine is in the best interests of the Creditor Recovery Trust Beneficiaries.

                1.47.   Creditor Recovery Trust Assets.



                                                  38
17-13633-mkv      Doc 499      Filed 10/07/19 Entered 10/07/19 16:11:02             Main Document
                                            Pg 45 of 127


         The Creditor Recovery Trust shall consist of Creditor Recovery Trust Assets. After the
 creation of the Creditor Recovery Trust pursuant to Section 9 of the Plan, all of the Creditor
 Recovery Trust Assets shall be deemed transferred to the Creditor Recovery Trust, and the Plan
 Agent shall take any necessary or advisable actions to transfer more effectively and/or cause to
 be transferred more effectively, all such assets to the Creditor Recovery Trust. No Estate or
 Creditor Recovery Trust Assets shall vest in the Debtor, except as may be expressly set forth in
 the Plan. To the extent expressly required by the Plan, and in all other cases in the sole discretion
 of the Creditor Recovery Trustee, any Creditor Recovery Trust Assets may be transferred to the
 Creditor Recovery Trust and out of the Creditor Recovery Trust, including through
 abandonment, subject to certain liabilities as declared by the Creditor Recovery Trustee. Such
 transfer shall be exempt from any stamp, real estate transfer, mortgage reporting or other similar
 tax to which the exemption under section 1146 of the Bankruptcy Code applies. The Debtor
 shall cooperate in all respects with the transfer of the Estate’s assets to the Creditor Recovery
 Trust.

                1.48.   Administration of Creditor Recovery Trust.

        The Creditor Recovery Trust shall be administered by the Creditor Recovery Trustee
 pursuant to the Creditor Recovery Trust Agreement and the Plan.

                        Appointment. The Creditors’ Committee shall appoint the Creditor
 Recovery Trustee no later than five days before the Voting Deadline. The Creditor Recovery
 Trustee’s retention shall commence on the Effective Date and shall continue until the earlier of:
 (i) the Creditor Recovery Trust is dissolved under applicable state law; (ii) the Bankruptcy Court
 enters an order removing the Creditor Recovery Trustee for cause; (iii) the Creditor Recovery
 Trustee voluntarily resigns, upon notice to the Plan Oversight Committee and filed with the
 Bankruptcy Court, and the Plan Oversight Committee appoints a successor; or (vi) as otherwise
 ordered by the Bankruptcy Court.

                       Authority. The Creditor Recovery Trustee shall have the authority
 without the need for Bankruptcy Court approval (unless otherwise specified in the Plan or
 Creditor Recovery Trust Agreement), to carry out and implement all provisions of the Plan in
 accordance with the Creditor Recovery Trust Agreement other than those assigned to the Plan
 Agent, including, without limitation, to:

                             (i)   make distributions to holders of Allowed Claims in
 accordance with the Plan from Available Cash, net of expenses permitted under the Plan to be
 paid therefrom;

                              (ii)    exercise its reasonable business judgment to direct and
 control the wind down, liquidation, sale and/or abandoning of assets of the Estate transferred to
 the Creditor Recovery Trust, in accordance with applicable law as necessary or appropriate to
 maximize distributions to holders of Allowed Claims, including to the extent feasible or
 desirable by minimizing expenses to the Estate and the Creditor Recovery Trust;




                                                  39
17-13633-mkv      Doc 499     Filed 10/07/19 Entered 10/07/19 16:11:02             Main Document
                                           Pg 46 of 127


                                (iii) make payments in the ordinary course and without further
 Court order to professionals retained by the Creditors’ Committee, which continue to perform in
 their current capacities on and after the Confirmation Date through the Effective Date;

                                 (iv)   administer the Estate’s tax obligations, including (a) filing
 tax returns and paying tax obligations, (b) requesting, if necessary, an expedited determination of
 any unpaid tax liability of the Debtor or his Estate under Bankruptcy Code section 505(b) for all
 taxable periods of the Debtor ending after the Involuntary Petition Date through the liquidation
 of the Debtor as determined under applicable tax laws, and (c) representing the interest and
 account of the Debtor’s Estate before any taxing authority in all matters including, without
 limitation, any action, suit, proceeding or audit;

                               (v)     prepare and file any and all informational returns, reports,
 statements, returns or disclosures relating to the Debtor that are required under the Plan, by any
 Governmental Unit or applicable law;

                               (vi)    pay statutory fees in accordance with Section 13.1 of the
 Plan;

                                  (vii) pay all Allowed Administrative Expenses as expenses of
 the Creditor Recovery Trust; pay all other expenses of the Creditor Recovery Trust; and subject
 to applicable state law, exercise such rights as the Debtor would have as the holder of interests in
 limited liability companies, corporations, or partnerships, including commencing bankruptcy
 cases for such entities or selling or otherwise disposing of such entities’ assets;

                                (viii) cooperate with the Plan Agent and Plan Oversight
 Committee and perform other duties and functions that are consistent with the implementation of
 the Plan to the extent not a duty or function of the Plan Agent; and

                                (ix)    to make demand, prosecute and settle all Causes of Action
 that are property of the Estate, including but not limited to Causes of Action under chapter 5 of
 the Bankruptcy Code.

                       Power of Attorney. To the extent necessary or desirable, the Creditor
 Recovery Trustee shall have the authority, right and power to execute any document necessary,
 appropriate or advisable, in the name of the Debtor as the Debtor’s attorney in fact, to carry out
 and implement the provisions of the Plan, liquidate Creditor Recovery Trust Assets, distribute
 the proceeds thereof and otherwise administer the Creditor Recovery Trust.

                        Preservation of Privilege and Defenses. No action taken by the Debtor,
 the Creditors’ Committee, the Plan Agent or the Creditor Recovery Trustee shall be (or be
 deemed to be) a waiver of any privilege or immunity of the Debtor, including any attorney-client
 privilege or work-product privilege attaching to any documents or communications (whether
 written or oral). Notwithstanding the Debtor, the Creditors’ Committee or the Plan Agent
 providing privileged information (if any) to the Creditor Recovery Trustee, the Creditor
 Recovery Trust, or any party or person associated with the Creditor Recovery Trust, such
 privileged information shall be without waiver in recognition of the joint and/or successorship
 interest in prosecuting any Claim or Cause of Action on behalf of the Estate and shall remain
                                                 40
17-13633-mkv      Doc 499      Filed 10/07/19 Entered 10/07/19 16:11:02             Main Document
                                            Pg 47 of 127


 privileged. The Creditor Recovery Trustee shall seek to preserve and protect all applicable
 privileges and work-product relating to the claims reconciliation process and the Creditor
 Recovery Trust Assets, including but not limited to any attorney-client privilege or work-product
 privilege attaching to any documents or communications (whether written or oral). The Creditor
 Recovery Trustee’s receipt of such information shall not waive any privileges and all such
 privileges are preserved.

                1.49.   Creditor Recovery Trustee’s Tax Power.

                          The Creditor Recovery Trustee of the Creditor Recovery Trust shall be
 designated as the representative of the Debtor and the Estate for all of the Creditor Recovery
 Trust Assets and shall have the same authority in respect of all taxes of the Debtor, and to the
 same extent, as if the Creditor Recovery Trustee were a trustee of the Debtor under Bankruptcy
 Code section 1106. Accordingly, subject to the Creditor Recovery Trust Agreement, the Creditor
 Recovery Trustee shall prepare and file (or cause to be prepared and filed) on behalf of Debtor,
 all tax returns, reports, certificates, forms, or similar statements or documents (collectively, “Tax
 Returns”) required to be filed by the Debtor or that the Creditor Recovery Trustee otherwise
 deems appropriate, including the filing of amended Tax Returns or requests for refunds, for all
 taxable periods ending on, prior to, or after the Effective Date (to the extent otherwise permitted
 by applicable law).

                       The Debtor shall cooperate fully with the Creditor Recovery Trustee
 regarding the implementation of Section 9.5 of the Plan and shall make available to the Creditor
 Recovery Trustee all reasonably requested information, records, and documents relating to taxes
 governed by Section 9.5 of the Plan until the expiration of the applicable statute of limitations or
 extension thereof or at the conclusion of all audits, appeals, or litigation with respect to such
 taxes. Without limiting the generality of the foregoing, to the extent necessary or desirable, the
 Creditor Recovery Trustee shall have the authority, right and power to execute any document
 necessary, appropriate or advisable, in the name of the Debtor as the Debtor’s attorney in fact,
 authorizing the Creditor Recovery Trustee to correspond, sign, collect, negotiate, settle, and
 administer tax payments and tax returns for the taxable periods described in Section 9.5(a) of the
 Plan.

                       The Creditor Recovery Trustee shall have the right to request an expedited
 determination of the tax liability, if any, under Bankruptcy Code section 505(b) with respect to
 any tax returns filed, or to be filed, for any and all taxable periods ending after the
 Commencement Date.

                1.50.   Cash Investments.

         The Creditor Recovery Trustee may invest Cash (including any earnings thereon or
 proceeds therefrom) transferred to the Creditor Recovery Trust; provided that, such investments
 are investments permitted to be made by a “liquidating trust” within the meaning of Treas. Reg.
 § 301.77014(d), as reflected therein, or under applicable IRS guidelines, rulings or other
 controlling authorities.

                1.51.   Distribution of Creditor Recovery Trust Interests.

                                                  41
17-13633-mkv      Doc 499     Filed 10/07/19 Entered 10/07/19 16:11:02             Main Document
                                           Pg 48 of 127


          The Creditor Recovery Trustee is required to distribute to the holders of Creditor
 Recovery Trust Interests, as often as the Creditor Recovery Trustee in its reasonable discretion
 and judgment deems appropriate, after consultation with the Plan Oversight Committee, all
 Available Cash, less such amounts that may be reasonably necessary to (i) meet contingent
 liabilities and to maintain the value of the Creditor Recovery Trust Assets during liquidation, (ii)
 pay reasonably incurred or anticipated expenses (including, without limitation, any taxes
 imposed on or payable by the Debtor or Creditor Recovery Trust or in respect of the Creditor
 Recovery Trust Assets), (iii) pay the fees and expenses of the Plan Agent, or (iv) satisfy other
 liabilities incurred or anticipated by such Creditor Recovery Trust in accordance with the Plan or
 Creditor Recovery Trust Agreement; provided that, such Creditor Recovery Trustee shall not be
 required to make a distribution pursuant to Section 9.7 of the Plan if such Creditor Recovery
 Trustee determines that the expense associated with making the distribution would likely utilize
 a substantial portion of the amount to be distributed, thus making the distribution impracticable.

                1.52.   Federal Income Tax Treatment of Creditor Recovery Trust.

         Subject to definitive guidance from the IRS or a court of competent jurisdiction to the
 contrary (including the receipt of an adverse determination by the IRS upon audit if not contested
 by such Creditor Recovery Trustee), for all United States federal income tax purposes, all parties
 (including, without limitation, the Debtor, the Creditor Recovery Trustee and Creditor Recovery
 Trust Beneficiaries) shall treat the transfer of Creditor Recovery Trust Assets to the Creditor
 Recovery Trust as (i) a transfer of Creditor Recovery Trust Assets (subject to any obligations
 relating to those assets) directly to Creditor Recovery Trust Beneficiaries (other than to the
 extent Creditor Recovery Trust Assets are allocable to Disputed Claims), followed by (ii) the
 transfer by such beneficiaries to the Creditor Recovery Trust of Creditor Recovery Trust Assets
 in exchange for the related Creditor Recovery Trust Interests. Accordingly, except in the event of
 contrary definitive guidance, Creditor Recovery Trust Beneficiaries shall be treated for United
 States federal income tax purposes as the grantors and owners of their respective share of
 Creditor Recovery Trust Assets (other than such Creditor Recovery Trust Assets as are allocable
 to Disputed Claims). The foregoing treatment shall also apply, to the extent permitted by
 applicable law, for state and local income tax purposes. For the purpose of Section 9.8 of the
 Plan, the terms “party” and “Creditor Recovery Trust Beneficiary” shall not include the United
 States or any agency or department thereof, or any officer or employee thereof acting in such
 capacity.

                1.53.   Tax Reporting.

                       The Creditor Recovery Trustee shall file tax returns for the Creditor
 Recovery Trust treating such Creditor Recovery Trust as a grantor trust pursuant to Treas. Reg. §
 1.6714(a) and in accordance with Section 9.9 of the Plan. The Creditor Recovery Trustee also
 shall annually send to each holder of a Creditor Recovery Trust Interest a separate statement
 regarding the receipts and expenditures of the Creditor Recovery Trust as relevant for U.S.
 federal income tax purposes.

                      Allocations of Creditor Recovery Trust taxable income among Creditor
 Recovery Trust Beneficiaries (other than taxable income allocable to any assets allocable to, or
 retained on account of, Disputed Claims, if such income is otherwise taxable at the Creditor

                                                 42
17-13633-mkv       Doc 499     Filed 10/07/19 Entered 10/07/19 16:11:02              Main Document
                                            Pg 49 of 127


 Recovery Trust) shall be determined by reference to the manner in which an amount of Cash
 representing such taxable income would be distributed (were such Cash permitted to be
 distributed at such time) if, immediately prior to such deemed distribution, the Creditor Recovery
 Trust had distributed all its assets (valued at their tax book value, other than, if applicable, assets
 allocable to Disputed Claims) to the holders of Creditor Recovery Trust Interests, adjusted for
 prior taxable income and loss and taking into account all prior and concurrent distributions from
 the Creditor Recovery Trust. Similarly, taxable loss of the Creditor Recovery Trust shall be
 allocated by reference to the manner in which an economic loss would be borne immediately
 after a hypothetical liquidating distribution of the remaining Creditor Recovery Trust Assets. The
 tax book value of Creditor Recovery Trust Assets for purpose of this paragraph shall equal their
 fair market value on the date Creditor Recovery Trust Assets are transferred to the Creditor
 Recovery Trust, adjusted in accordance with tax accounting principles prescribed by the Internal
 Revenue Code of 1986, as amended (the “IRC”), the applicable Treasury Regulations, and other
 applicable administrative and judicial authorities and pronouncements.

                       As soon as reasonably practicable after Creditor Recovery Trust Assets are
 transferred to the Creditor Recovery Trust, the Creditor Recovery Trustee shall make a good
 faith valuation of Creditor Recovery Trust Assets. Such valuation shall be made available from
 time to time to all parties to the Creditor Recovery Trust (including, without limitation, the
 Debtor, Plan Agent and Creditor Recovery Trust Beneficiaries), to the extent relevant to such
 parties for tax purposes and shall be used consistently by such parties for all United States
 federal income tax purposes.

                         Subject to definitive guidance from the IRS or a court of competent
 jurisdiction to the contrary (including the receipt by the Creditor Recovery Trustee of a private
 letter ruling if such Creditor Recovery Trustee so requests one, or the receipt of an adverse
 determination by the IRS upon audit if not contested by such Creditor Recovery Trustee), such
 Creditor Recovery Trustee (i) may timely elect to treat any Creditor Recovery Trust Assets
 allocable to Disputed Claims as a “disputed ownership fund” governed by Treas. Reg. § 1.468B-
 9, and (ii) to the extent permitted by applicable law, shall report consistently for state and local
 income tax purposes. If a “disputed ownership fund” election is made, all parties (including such
 Creditor Recovery Trustee, the Debtor and Creditor Recovery Trust Beneficiaries) shall report
 for United States federal, state and local income tax purposes consistently with the foregoing.

                        The Creditor Recovery Trustee shall be responsible for payment, out of
 the respective Creditor Recovery Trust Assets, of any taxes imposed on the respective Creditor
 Recovery Trust or its assets.

                         The Creditor Recovery Trustee may request an expedited determination of
 taxes of the Creditor Recovery Trust, including any reserve for Disputed Claims, or of the
 Debtor as to whom the Creditor Recovery Trust was established, under Bankruptcy Code section
 505(b) for all tax returns filed for, or on behalf of, such Creditor Recovery Trust or the Debtor
 for all taxable periods through the dissolution of such Creditor Recovery Trust.

                1.54.   Costs and Expenses of Creditor Recovery Trust.



                                                   43
17-13633-mkv      Doc 499      Filed 10/07/19 Entered 10/07/19 16:11:02             Main Document
                                            Pg 50 of 127


         As more fully set forth in and subject to the Creditor Recovery Trust Agreement and the
 review of the Plan Oversight Committee as set forth in Section 5.4 above, the costs and expenses
 of the Creditor Recovery Trust, including, without limitation, the reasonable fees and expenses
 of the Creditor Recovery Trustee and its retained professionals, and the fees and expenses
 incurred in connection with the prosecution and settlement of any Claims or Causes of Action,
 shall be paid out of the Creditor Recovery Trust Assets.

                1.55.   Dissolution.

                          The Creditor Recovery Trustee and Creditor Recovery Trust shall be
 discharged or dissolved, as the case may be, at such time as (i) all of the Creditor Recovery Trust
 Assets have been distributed pursuant to the Plan and the Creditor Recovery Trust Agreement,
 (ii) the Creditor Recovery Trustee determines, in its sole discretion, that the administration of
 any remaining Creditor Recovery Trust Assets is not likely to yield sufficient additional Creditor
 Recovery Trust proceeds to justify further pursuit and elects not to administer such Creditor
 Recovery Trust Assets, or (iii) all distributions required to be made by the Creditor Recovery
 Trustee under the Plan and the Creditor Recovery Trust Agreement have been made; provided
 that, in no event shall the Creditor Recovery Trust be dissolved later than three years from the
 creation of such Creditor Recovery Trust pursuant to Section 9 of the Plan unless the Bankruptcy
 Court, upon motion within the six-month period prior to the Creditor Recovery Trust’s third
 anniversary (or within the six-month period prior to the end of an extension period), determines
 that a fixed period extension (not to exceed three years, together with any prior extensions,
 without a favorable private letter ruling from the IRS or an opinion of counsel satisfactory to the
 Creditor Recovery Trustee that any further extension would not adversely affect the status of the
 trust as a liquidating trust for United States federal income tax purposes) is necessary to facilitate
 or complete the recovery and liquidation of the Creditor Recovery Trust Assets.

                         If at any time the Creditor Recovery Trustee determines, in its sole
 discretion, that the administration of any remaining Creditor Recovery Trust Assets is not likely
 to yield sufficient additional Creditor Recovery Trust proceeds to justify further pursuit and
 elects not to administer such Creditor Recovery Trust Assets, or if all distributions required to be
 made by the Creditor Recovery Trustee under the Plan and the Creditor Recovery Trust
 Agreement, including without limitation distributions on account of Post-Petition Interest on
 General Unsecured Claims, have been made, then the Creditor Recovery Trustee may reserve
 any amount necessary to dissolve such Creditor Recovery Trust and thereafter dissolve such
 Creditor Recovery Trust. Any Creditor Recovery Trust Assets not liquidated or otherwise
 administered by the Creditor Recovery Trustee, and any excess Creditor Recovery Trust Assets
 remaining after all distributions have been made, including without limitation distributions of
 Post-Petition Interest on Claims, shall revert to the Debtor.




                                                  44
17-13633-mkv      Doc 499     Filed 10/07/19 Entered 10/07/19 16:11:02             Main Document
                                           Pg 51 of 127


 SECTION 9. CONDITIONS PRECEDENT TO EFFECTIVE DATE.

                1.56.   Conditions Precedent to Effective Date.

        The occurrence of the Effective Date of the Plan is subject to the following conditions
 precedent:

                     the Bankruptcy Court shall have entered the Confirmation Order, the
 Confirmation Date shall have occurred and the Confirmation Order shall not be subject to any
 stay;

                        The Plan Agent Agreement shall have been signed and delivered;

                     The Creditor Recovery Trust shall have been formed and the Creditor
 Recovery Trust Agreement signed and delivered;

                        all actions, documents and agreements necessary to implement and
 consummate the Plan, including, without limitation, entry into the documents contained in the
 Plan Supplement, and the transactions and other matters contemplated thereby, shall have been
 effected or executed; and

                        all documents and agreements necessary to implement the Plan shall have
 (i) been tendered for delivery and (ii) been effected or executed by all Entities party thereto, and
 all conditions precedent to the effectiveness of such documents and agreements shall have been
 satisfied or waived pursuant to the terms of such documents or agreements.

                1.57.   Waiver of Conditions Precedent.

         Each of the conditions precedent in Section 10.1 of the Plan other than the condition set
 forth in Sections 10.1(b) and (c) of the Plan may be waived in writing by the Creditors’
 Committee.




                                                 45
17-13633-mkv       Doc 499     Filed 10/07/19 Entered 10/07/19 16:11:02              Main Document
                                            Pg 52 of 127


                1.58.   Effect of Failure of Conditions to Effective Date.

         Unless otherwise extended by the Creditors’ Committee, if the Effective Date does not
 occur on or before ____________2019 or if the Confirmation Order is vacated, (i) no
 distributions under the Plan shall be made, (ii) the Creditors’ Committee and all holders of
 Claims shall be restored to the status quo ante as of the day immediately preceding the
 Confirmation Date as though the Confirmation Date never occurred, and (iii) all obligations with
 respect to the Claims shall remain unchanged and nothing contained in the Plan shall be deemed
 to constitute a waiver or release of any Claims by or against the Creditors’ Committee or any
 other entity or to prejudice in any manner the rights of the Debtor or any other entity in any
 further proceedings involving the Debtor or otherwise.

 SECTION 10. EFFECT OF CONFIRMATION.

                1.59.   Vesting of Assets.

        On the Effective Date, pursuant to Bankruptcy Code sections 1141(b) and (c), all
 property of the Estate shall vest in the Creditor Recovery Trust free and clear of all Claims, liens,
 encumbrances, charges and other interests, except as provided pursuant to the Plan and the
 Confirmation Order; no Estate assets shall vest in the Debtor, except for any assets that the
 Creditor Recovery Trustee elects not to accept as Creditor Recovery Trust Assets as set forth
 more fully in Section 5.1 of the Plan.

                1.60.   Release of Liens.

          Except as otherwise provided in the Plan or in any contract, instrument, release, or other
 agreement or document created pursuant to the Plan, on the Effective Date, all mortgages, deeds
 of trust, Liens, pledges, or other security interests against any property of the Estate shall be fully
 released, settled, and compromised and all rights, titles, and interests of any holder of such
 mortgages, deeds of trust, Liens, pledges, or other security interests against any property of the
 Estates shall be deemed conveyed to the Creditor Recovery Trust.

                1.61.   Subordinated Claims.

         The allowance, classification, and treatment of all Allowed Claims and the respective
 distributions and treatments under the Plan take into account and conform to the relative priority
 and rights of the Claims in each Class in connection with any contractual, legal, and equitable
 subordination rights relating thereto, whether arising under general principles of equitable
 subordination, Bankruptcy Code section 510(b), or otherwise. Pursuant to Bankruptcy Code
 section 510, the Creditors’ Committee reserves the right for the Creditor Recovery Trustee to re-
 classify any Allowed Claim in accordance with any contractual, legal, or equitable subordination
 relating thereto.

                1.62.   Binding Effect.

        Except as otherwise provided in section 1141(d)(3) of the Bankruptcy Code and subject
 to the occurrence of the Effective Date, on and after the Effective Date, the provisions of the

                                                   46
17-13633-mkv      Doc 499     Filed 10/07/19 Entered 10/07/19 16:11:02             Main Document
                                           Pg 53 of 127


 Plan shall bind the Debtor and any holder of a Claim against the Debtor, and such holder’s
 respective successors and assigns, whether or not the Claim of such holder is Impaired under the
 Plan and whether or not such holder has accepted the Plan.

                1.63.   Discharge of Claims.

         Except as otherwise provided in the Plan, effective as of the Effective Date: (i) the rights
 afforded in the Plan and the treatment of all Claims shall be in exchange for and in complete
 satisfaction, discharge and release of all Claims of any nature whatsoever, including any interest
 accrued on such Claims from and after the Petition Date, against the Debtor or any of his assets,
 property or Estate; (ii) all Claims shall be satisfied, discharged and released in full, and the
 Debtor’s liability with respect thereto shall be extinguished completely, including any liability of
 the kind specified under Bankruptcy Code section 502(g); and (iii) except as otherwise provided
 in the Plan or any judgment or order of the Bankruptcy Court, all Entities shall be precluded
 from asserting against the Debtor, the Estate, the Plan Agent or the Creditor Recovery Trustee,
 their successors and assigns and their assets and properties, any other Claims based upon any
 documents, instruments or any act or omission, transaction or other activity of any kind or nature
 that occurred before the Effective Date. Notwithstanding any of the foregoing, in accordance
 with Bankruptcy Code section 1141: (i) the Debtor shall not be discharged and released from any
 Claims until the Court grants a discharge on completion of all payments under the Plan; and (b)
 the Debtor shall not be discharged from Claims that are nondischargable under Bankruptcy Code
 section 523.

         The SEC’s claim is non-dischargeable in the Debtor’s bankruptcy case. Under Section
 523(a)(19), confirmation of the Plan will not discharge the Debtor from any debt arising from a
 judgment or settlement concerning a violation of the federal securities laws. Therefore, the
 SEC’s claim is not subject to discharge, release or injunction and is excepted from the discharge,
 release or injunction provisions in the Plan pursuant to Sections 523(a)(19) and 1141(d)(2). To
 the extent the SEC claim is not paid in full pursuant to a confirmed Plan it will not be discharged,
 released or enjoined and will continue to be owed by the Debtor.

                1.64.   Term of Injunctions or Stays.

        Unless otherwise provided, all injunctions or stays arising under or entered during the
 Chapter 11 Case under Bankruptcy Code section 105 or 362, or otherwise, and in existence on
 the Confirmation Date, shall remain in full force and effect until the later of the Effective Date
 and the date, if any, indicated in the order providing for such injunction or stay.

                1.65.   Reservation of Causes of Action/Reservation of Rights.

                        Except as provided in Sections 11.9 and 11.11 of the Plan, nothing
 contained in the Plan (including in Section 6.6 of the Plan or in the Confirmation Order) shall be
 deemed to be a waiver or the relinquishment of any rights or Causes of Action of the Creditors’
 Committee, the Debtor or the Estate under any provision of the Bankruptcy Code or any
 applicable nonbankruptcy law, including, without limitation, (i) any and all Claims against any
 Person or Entity, to the extent such Person or Entity asserts a crossclaim, counterclaim, and/or
 Claim for setoff which seeks affirmative relief against the Debtor, the Estate or the Creditor

                                                 47
17-13633-mkv      Doc 499     Filed 10/07/19 Entered 10/07/19 16:11:02           Main Document
                                           Pg 54 of 127


 Recovery Trust, (ii) any rights to seek substantive consolidation of the Debtor and/or the Estate
 with any other Person or Entity, and (iii) the turnover of any property of the Debtor’s Estate.

                        Except as set forth in Sections 11.9 and 11.11 of the Plan, nothing
 contained in the Plan or the Confirmation Order shall be deemed to be a waiver or
 relinquishment of any right, Claim or Cause of Action, which the Creditors’ Committee, Debtor
 or the Debtor’s Estate had immediately prior to the Effective Date. The Creditor Recovery Trust,
 to the extent established, shall retain, reserve, and be entitled to assert all rights, Claims and
 Causes of Action, and all of the legal and equitable rights of the Debtor or the Debtor’s Estate
 respecting any Claim left Unimpaired by the Plan that may be asserted after the Confirmation
 Date to the same extent as if the Chapter 11 Case had not been commenced.

                1.66.   Causes of Action/Avoidance Actions/Objections

        Other than any releases granted herein, in the Confirmation Order or in a Final Order of
 the Bankruptcy Court from and after the Effective Date, the Creditor Recovery Trustee shall
 have the right to prosecute any and all Causes of Action and objections to Claims under
 Bankruptcy Code sections 105, 502, 510, 542 through 551, and 553 or other applicable law that
 belong to the Debtor or the Debtor’s Estate.

                1.67.   Release by Debtor.

      EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THE PLAN OR THE
 CONFIRMATION ORDER, AND TO THE FULLEST EXTENT AUTHORIZED BY
 APPLICABLE LAW, FOR GOOD AND VALUABLE CONSIDERATION, THE
 ADEQUACY OF WHICH IS HEREBY CONFIRMED, AS OF THE EFFECTIVE DATE,
 THE RELEASED PARTIES ARE DEEMED RELEASED AND DISCHARGED BY THE
 DEBTOR, HIS ESTATE AND ANY PERSON OR ENTITY SEEKING TO EXERCISE
 THE RIGHTS OF THE DEBTOR OR HIS ESTATE AND THEIR RESPECTIVE
 PROPERTY (AND EACH SUCH RELEASED PARTY SHALL BE DEEMED
 RELEASED BY THE DEBTOR AND HIS ESTATE AND THEIR RESPECTIVE
 PROPERTY) FROM ANY AND ALL CLAIMS, OBLIGATIONS, SUITS, JUDGMENTS,
 DAMAGES, DEMANDS, DEBTS, REMEDIES, CAUSES OF ACTION, RIGHTS OF
 SETOFF, OTHER RIGHTS, AND LIABILITIES WHATSOEVER, WHETHER FOR
 TORT, CONTRACT, VIOLATIONS OF FEDERAL OR STATE SECURITIES LAWS,
 AVOIDANCE ACTIONS, INCLUDING ANY DERIVATIVE CLAIMS, ASSERTED OR
 THAT COULD POSSIBLY HAVE BEEN ASSERTED DIRECTLY OR INDIRECTLY,
 WHETHER LIQUIDATED OR UNLIQUIDATED, FIXED OR CONTINGENT,
 MATURED OR UNMATURED, KNOWN OR UNKNOWN, FORESEEN OR
 UNFORESEEN, EXISTING OR HEREAFTER ARISING, IN LAW, EQUITY, OR
 OTHERWISE, AND ANY AND ALL CAUSES OF ACTION ASSERTED OR THAT
 COULD POSSIBLY HAVE BEEN ASSERTED, BASED ON OR IN ANY WAY
 RELATING TO, OR IN ANY MANNER ARISING FROM, IN WHOLE OR IN PART,
 THE DEBTOR, HIS ESTATE OR AFFILIATES, THE CONDUCT OF THE DEBTOR’S
 BUSINESS,   THE    FORMULATION,      PREPARATION,    SOLICITATION,
 DISSEMINATION, NEGOTIATION, OR FILING OF THE DISCLOSURE
 STATEMENT OR PLAN OR ANY CONTRACT, INSTRUMENT, RELEASE, OR

                                                48
17-13633-mkv     Doc 499     Filed 10/07/19 Entered 10/07/19 16:11:02   Main Document
                                          Pg 55 of 127


 OTHER AGREEMENT OR DOCUMENT CREATED OR ENTERED INTO IN
 CONNECTION WITH OR PURSUANT TO THE DISCLOSURE STATEMENT, THE
 PLAN, OR THE FILING AND PROSECUTION OF THE CHAPTER 11 CASE, THE
 PURSUIT OF CONSUMMATION OF THE PLAN, THE SUBJECT MATTER OF, OR
 THE TRANSACTIONS OR EVENTS GIVING RISE TO, ANY CLAIM THAT IS
 TREATED IN THE PLAN, THE BUSINESS OR CONTRACTUAL ARRANGEMENTS
 BETWEEN THE DEBTOR AND HIS AFFILIATES, ON THE ONE HAND, AND ANY
 RELEASED PARTY, ON THE OTHER HAND, OR ANY OTHER ACT OR OMISSION,
 TRANSACTION, AGREEMENT, EVENT, OR OTHER OCCURRENCE TAKING
 PLACE BEFORE THE EFFECTIVE DATE; PROVIDED THAT, TO THE EXTENT
 THAT A CLAIM OR CAUSE OF ACTION IS DETERMINED BY A FINAL ORDER TO
 HAVE RESULTED FROM FRAUD, GROSS NEGLIGENCE OR WILLFUL
 MISCONDUCT OF A RELEASED PARTY, SUCH CLAIM OR CAUSE OF ACTION
 SHALL NOT BE SO RELEASED AGAINST SUCH RELEASED PARTY; PROVIDED
 FURTHER THAT, THE FOREGOING “DEBTOR RELEASE” SHALL NOT OPERATE
 TO WAIVE OR RELEASE ANY CLAIMS OR CAUSES OF ACTION OF THE DEBTOR
 OR THE CHAPTER 11 ESTATE AGAINST A RELEASED PARTY (OR OF A
 RELEASED PARTY AGAINST THE DEBTOR AND HIS ESTATE) ARISING UNDER
 ANY CONTRACTUAL OBLIGATION OWED TO THE DEBTOR THAT IS ENTERED
 INTO OR ASSUMED PURSUANT TO THE PLAN.

               1.68.   Releases by Holders of Claims.

      EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THE PLAN OR THE
 CONFIRMATION ORDER, AND TO THE FULLEST EXTENT AUTHORIZED BY
 APPLICABLE LAW, AS OF THE EFFECTIVE DATE, THE RELEASING PARTIES
 SHALL BE DEEMED TO PROVIDE A FULL RELEASE TO THE RELEASED
 PARTIES AND THEIR RESPECTIVE PROPERTY FROM ANY AND ALL CLAIMS,
 OBLIGATIONS, SUITS, JUDGMENTS, DAMAGES, DEMANDS, DEBTS, REMEDIES,
 CAUSES OF ACTION, RIGHTS OF SETOFF, OTHER RIGHTS, AND LIABILITIES
 WHATSOEVER, WHETHER FOR TORT, CONTRACT, VIOLATIONS OF FEDERAL
 OR STATE SECURITIES LAWS, AVOIDANCE ACTIONS, INCLUDING ANY
 DERIVATIVE CLAIMS, ASSERTED OR THAT COULD POSSIBLY HAVE BEEN
 ASSERTED DIRECTLY OR INDIRECTLY, WHETHER LIQUIDATED OR
 UNLIQUIDATED, FIXED OR CONTINGENT, MATURED OR UNMATURED,
 KNOWN OR UNKNOWN, FORESEEN OR UNFORESEEN, EXISTING OR
 HEREAFTER ARISING, IN LAW, EQUITY, OR OTHERWISE, AND ANY AND ALL
 CAUSES OF ACTION ASSERTED OR THAT COULD POSSIBLY HAVE BEEN
 ASSERTED, BASED ON OR IN ANY WAY RELATING TO, OR IN ANY MANNER
 ARISING FROM, IN WHOLE OR IN PART, THE DEBTOR, HIS ESTATE OR HIS
 AFFILIATES, THE CONDUCT OF THE DEBTOR’S BUSINESS, THE
 FORMULATION,      PREPARATION,     SOLICITATION,   DISSEMINATION,
 NEGOTIATION, OR FILING OF THE DISCLOSURE STATEMENT OR PLAN OR
 ANY CONTRACT, INSTRUMENT, RELEASE, OR OTHER AGREEMENT OR
 DOCUMENT CREATED OR ENTERED INTO IN CONNECTION WITH OR
 PURSUANT TO THE DISCLOSURE STATEMENT, THE PLAN, THE FILING AND
 PROSECUTION OF THE CHAPTER 11 CASE, THE PURSUIT OF CONSUMMATION

                                              49
17-13633-mkv      Doc 499     Filed 10/07/19 Entered 10/07/19 16:11:02            Main Document
                                           Pg 56 of 127


 OF THE PLAN, THE SUBJECT MATTER OF, OR THE TRANSACTIONS OR EVENTS
 GIVING RISE TO, ANY CLAIM THAT IS TREATED IN THE PLAN, THE BUSINESS
 OR CONTRACTUAL ARRANGEMENTS BETWEEN THE RELEASING PARTIES, ON
 THE ONE HAND, AND ANY RELEASED PARTY, ON THE OTHER HAND, OR ANY
 OTHER ACT OR OMISSION, TRANSACTION, AGREEMENT, EVENT, OR OTHER
 OCCURRENCE TAKING PLACE BEFORE THE EFFECTIVE DATE; PROVIDED
 THAT, TO THE EXTENT THAT A CLAIM OR CAUSE OF ACTION IS DETERMINED
 BY A FINAL ORDER TO HAVE RESULTED FROM FRAUD, GROSS NEGLIGENCE
 OR WILLFUL MISCONDUCT OF A RELEASED PARTY, SUCH CLAIM OR CAUSE
 OF ACTION SHALL NOT BE SO RELEASED AGAINST SUCH RELEASED PARTY.

                1.69.   Exculpation.

         The Exculpated Parties shall neither have, nor incur any liability to any Person or Entity
 for any prepetition or postpetition act taken or omitted to be taken in connection with the Chapter
 11 Case, or related to formulating, negotiating, soliciting, preparing, disseminating, confirming,
 or implementing the Plan or consummating the Plan, the Disclosure Statement, or any contract,
 instrument, release, or other agreement or document created or entered into in connection with
 the Plan or any other prepetition or postpetition act taken or omitted to be taken in connection
 with or in contemplation of the restructuring or liquidation of the Debtor; provided that, each
 Exculpated Party shall be entitled to rely upon the advice of counsel concerning his, her, or its
 duties pursuant to, or in connection with, the Plan or any other related document, instrument, or
 agreement. Without limiting the foregoing “Exculpation” provided under Section 11.11 of the
 Plan, the rights of any holder of a Claim to enforce rights arising under the Plan shall be
 preserved, including the right to compel payment of distributions in accordance with the Plan.

                1.70.   Injunction.

      EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THE PLAN OR IN THE
 CONFIRMATION ORDER, ALL PERSONS OR ENTITIES WHO HAVE HELD, HOLD
 OR MAY HOLD CLAIMS OR CAUSES OF ACTION AGAINST THE DEBTOR AND
 HIS ESTATE ARE PERMANENTLY ENJOINED, FROM AND AFTER THE
 EFFECTIVE DATE, FROM (I) COMMENCING OR CONTINUING IN ANY MANNER
 ANY ACTION OR OTHER PROCEEDING OF ANY KIND ON ANY SUCH CLAIM
 AGAINST THE CREDITOR RECOVERY TRUST AND/OR THE RELEASED
 PARTIES, (II) THE ENFORCEMENT, ATTACHMENT, COLLECTION OR
 RECOVERY BY ANY MANNER OR MEANS OF ANY JUDGMENT, AWARD,
 DECREE OR ORDER AGAINST THE CREDITOR RECOVERY TRUST AND/OR THE
 RELEASED PARTIES WITH RESPECT TO SUCH CLAIM, (III) CREATING,
 PERFECTING OR ENFORCING ANY ENCUMBRANCE OF ANY KIND AGAINST
 THE CREDITOR RECOVERY TRUST AND/OR THE RELEASED PARTIES OR
 AGAINST THE PROPERTY OR INTERESTS IN PROPERTY OF THE CREDITOR
 RECOVERY TRUST AND/OR THE RELEASED PARTIES WITH RESPECT TO SUCH
 CLAIM, (IV) ASSERTING ANY RIGHT OF SETOFF, SUBROGATION OR
 RECOUPMENT OF ANY KIND AGAINST ANY OBLIGATION DUE TO THE
 DEBTOR OR THE CREDITOR RECOVERY TRUST AND/OR THE RELEASED
 PARTIES OR AGAINST THE PROPERTY OR INTERESTS IN PROPERTY OF THE

                                                 50
17-13633-mkv      Doc 499      Filed 10/07/19 Entered 10/07/19 16:11:02          Main Document
                                            Pg 57 of 127


 DEBTOR OR THE CREDITOR RECOVERY TRUST AND/OR THE RELEASED
 PARTIES WITH RESPECT TO SUCH CLAIM, EXCEPT AS CONTEMPLATED OR
 ALLOWED BY THE PLAN, (V) ACTING OR PROCEEDING IN ANY MANNER IN
 ANY PLACE WHATSOEVER, THAT DOES NOT CONFORM TO OR COMPLY WITH
 THE PROVISIONS OF THE PLAN, (VI) COMMENCING, CONTINUING, OR
 ASSERTING IN ANY MANNER ANY ACTION OR OTHER PROCEEDING OF ANY
 KIND WITH RESPECT TO ANY CLAIMS WHICH ARE EXTINGUISHED OR
 RELEASED PURSUANT TO THE PLAN, AND (VII) TAKING ANY ACTIONS TO
 INTERFERE WITH THE IMPLEMENTATION OR CONSUMMATION OF THE PLAN.
 SUCH INJUNCTION SHALL EXTEND TO ALL PERSONS PROTECTED BY THE
 DISCHARGE, RELEASE AND EXCULPATION PROVISIONS OF THE PLAN AND
 THE CONFIRMATION ORDER, AS WELL AS TO THE SUCCESSORS OF SUCH
 PERSONS AND TO THE RESPECTIVE PROPERTY AND INTERESTS IN PROPERTY
 OF SUCH PERSONS.

                1.71.   Waiver of Statutory Limitation on Releases.

      EACH RELEASING PARTY IN EACH OF THE RELEASES CONTAINED IN
 THE PLAN (INCLUDING UNDER SECTION 11 OF THE PLAN) EXPRESSLY
 ACKNOWLEDGES THAT ALTHOUGH ORDINARILY A GENERAL RELEASE MAY
 NOT EXTEND TO CLAIMS WHICH THE RELEASING PARTY DOES NOT KNOW
 OR SUSPECT TO EXIST IN ITS OR THEIR FAVOR, WHICH IF KNOWN BY IT MAY
 HAVE MATERIALLY AFFECTED ITS SETTLEMENT WITH THE PARTY
 RELEASED, SUCH RELEASING PARTY HAS CAREFULLY CONSIDERED AND
 TAKEN INTO ACCOUNT IN DETERMINING TO ENTER INTO THE ABOVE
 RELEASES THE POSSIBLE EXISTENCE OF SUCH UNKNOWN LOSSES OR
 CLAIMS. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EACH
 RELEASING PARTY EXPRESSLY WAIVES ANY AND ALL RIGHTS CONFERRED
 UPON IT BY ANY STATUTE OR RULE OF LAW WHICH PROVIDES THAT A
 RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CLAIMANT DOES NOT
 KNOW OR SUSPECT TO EXIST IN ITS FAVOR AT THE TIME OF EXECUTING THE
 RELEASE, WHICH IF KNOWN BY IT MAY HAVE MATERIALLY AFFECTED ITS
 SETTLEMENT WITH THE RELEASED PARTY. THE RELEASES CONTAINED IN
 SECTION 11 OF THE PLAN ARE EFFECTIVE REGARDLESS OF WHETHER THOSE
 RELEASED MATTERS ARE PRESENTLY KNOWN, UNKNOWN, SUSPECTED OR
 UNSUSPECTED, FORESEEN OR UNFORESEEN.

                1.72.   Solicitation of Plan.

         As of and subject to the occurrence of the Confirmation Date: (i) the Creditors’
 Committee shall be deemed to have solicited acceptances of the Plan in good faith and in
 compliance with the applicable provisions of the Bankruptcy Code, including, without limitation,
 Bankruptcy Code sections 1125(a) and (e), and any applicable non-bankruptcy law, rule or
 regulation governing the adequacy of disclosure in connection with such solicitation; and (ii) the
 Creditors’ Committee and each member of the Creditors’ Committee and each of their respective
 directors, officers, employees, Affiliates, agents, financial advisors, investment bankers,
 professionals, accountants, and attorneys shall be deemed to have participated in good faith and

                                                51
17-13633-mkv      Doc 499     Filed 10/07/19 Entered 10/07/19 16:11:02            Main Document
                                           Pg 58 of 127


 in compliance with the applicable provisions of the Bankruptcy Code in the offer and issuance of
 any securities under the Plan (if any), and therefore, are not, and on account of such offer,
 issuance and solicitation will not be, liable at any time for any violation of any applicable law,
 rule or regulation governing the solicitation of acceptances or rejections of the Plan or the offer
 and issuance of any securities under the Plan (in each case, if applicable).

                1.73.   Plan Supplement.

         The Plan Supplement shall be filed with the Clerk of the Bankruptcy Court by no later
 than five days before the Voting Deadline. Upon its filing with the Bankruptcy Court, the Plan
 Supplement may be inspected in the office of the Clerk of the Bankruptcy Court during normal
 court hours.

                1.74.   Securities and Exchange Commission Carve Out.

         Notwithstanding any language to the contrary contained in the Disclosure Statement, Plan
 and/or Confirmation Order, no provision of the Plan or the Confirmation Order shall (i) preclude
 the SEC from enforcing its police or regulatory powers; or (ii) enjoin, limit, impair or delay the
 SEC from commencing or continuing any claims, causes of action, proceedings or investigations
 against any person or entity in any forum.

 SECTION 11. RETENTION OF JURISDICTION.

        On and after the Effective Date, the Bankruptcy Court shall retain jurisdiction over all
 matters arising in, arising under, and related to the Chapter 11 Case for, among other things, the
 following purposes:

                       to hear and determine motions and/or applications for the assumption or
 rejection of Executory Contracts or Unexpired Leases and the allowance, classification, priority,
 compromise, estimation or payment of Claims resulting therefrom;

                         to determine any motion, adversary proceeding, application, contested
 matter, or other litigated matter pending on or commenced after the Confirmation Date;

                        to ensure that distributions to holders of Allowed Claims are accomplished
 as provided in the Plan;

                      to consider Claims or the allowance, classification, priority, compromise,
 estimation or payment of any Claim;

                      to enter, implement or enforce such orders as may be appropriate in the
 event the Confirmation Order is for any reason stayed, reversed, revoked, modified or vacated;

                       to issue injunctions, enter and implement other orders, and take such other
 actions as may be necessary or appropriate to restrain interference by any Person with the
 Consummation, implementation or enforcement of the Plan, the Confirmation Order, or any
 other order of the Bankruptcy Court;


                                                 52
17-13633-mkv       Doc 499    Filed 10/07/19 Entered 10/07/19 16:11:02           Main Document
                                           Pg 59 of 127


                      to hear and determine any application to modify the Plan in accordance
 with Bankruptcy Code section 1127, to remedy any defect or omission or reconcile any
 inconsistency in the Plan, or any order of the Bankruptcy Court, including the Confirmation
 Order, in such a manner as may be necessary to carry out the purposes and effects thereof;

                       to hear and determine all applications under Bankruptcy Code sections
 330, 331, and 503(b) for awards of compensation for services rendered and reimbursement of
 expenses incurred before the Confirmation Date;

                       to hear and determine disputes arising in connection with the
 interpretation, implementation, or enforcement of the Plan, the Confirmation Order or any
 agreement, instrument, or other document governing or relating to any of the foregoing;

                        to take any action and issue such orders as may be necessary to construe,
 interpret, enforce, implement, execute, and consummate the Plan, the Confirmation Order or any
 agreement, instrument, or other document governing or relating to any of the foregoing, or to
 maintain the integrity of the Plan and such documents following Consummation;

                        to hear any disputes arising out of, and to enforce, any order approving
 alternative dispute resolution procedures to resolve personal injury, employment litigation and
 similar Claim pursuant to Bankruptcy Code section 105(a);

                       to determine such other matters and for such other purposes as may be
 provided in the Confirmation Order;

                       to hear and determine matters concerning state, local and federal taxes in
 accordance with Bankruptcy Code sections 346, 505 and 1146 (including any requests for
 expedited determinations under Bankruptcy Code section 505(b));

                       to adjudicate, decide or resolve any and all matters related to Bankruptcy
 Code section 1141;

                       to adjudicate any and all disputes arising from or relating to distributions
 under the Plan;

                        to hear and determine any other matters related to the Plan and not
 inconsistent with the Bankruptcy Code and title 28 of the United States Code;

                       to enter a final decree closing the Chapter 11 Case;

                       to enforce all orders previously entered by the Bankruptcy Court;

                      to recover all assets of the Debtor and property of the Estate, and Creditor
 Recovery Trust Assets wherever located;

                       to aid the Creditors’ Committee, the Plan Agent, the Creditor Recovery
 Trustee and/or the Plan Oversight Committee, as the case may be, in obtaining turnover by the


                                                53
17-13633-mkv      Doc 499     Filed 10/07/19 Entered 10/07/19 16:11:02            Main Document
                                           Pg 60 of 127


 Debtor of all assets of the Estate and all books and records required to be turned over under the
 Plan; and

                       to hear and determine any rights, Claims or Causes of Action held by or
 accruing to the Creditors’ Committee, Debtor or the Estate or the Creditor Recovery Trustee
 pursuant to the Bankruptcy Code or pursuant to any federal statute or legal theory.

                                                IV.
                  CERTAIN RISK FACTORS CONCERNING THE PLAN

         Risk of Non-Confirmation of Plan. Although the Committee believes that the Plan will
 satisfy all requirements necessary for confirmation by the Bankruptcy Court, there can be no
 assurance that the Bankruptcy Court will reach the same conclusion or that modifications of the
 Plan will not be required for confirmation or that such modifications would not necessitate
 resolicitation of votes.

        Risks that Conditions to Effectiveness will not be Satisfied. Section 10 of the Plan
 contains certain conditions precedent to the effectiveness of the Plan. There can be no
 assurances that those conditions will be satisfied.

        Actual Plan Distributions may be less than Estimated for Purposes of this Disclosure
 Statement. The Committee projects that certain Claims asserted against the Debtor will be
 reduced to an amount that approximates the estimates set forth herein. Also, the Committee has
 made estimates concerning the value of the Creditor Recovery Trust Assets. There can be no
 assurance that the Allowed Claims or recoveries from Creditor Recovery Trust Assets be as
 projected. If Allowed Claims are higher or Creditor Recovery Trust Asset recoveries are lower
 than projected, actual distributions to holders of Allowed Claims could be materially less than
 estimated in this Disclosure Statement.

         Objections to Claim Classifications for Plan Purposes. Bankruptcy Code Section 1122
 provides that a plan may place a claim in a particular class only if such claim is substantially
 similar to the other claims in such class. The Committee believes that the classification of
 Claims under the Plan complies with the requirements set forth in the Bankruptcy Code.
 However, parties in interest may object to the classification of a Claim and the Bankruptcy Court
 may determine that such Claim should be reclassified.

         Objections to Claims for Distribution Purposes. The Committee, Plan Agent, and
 Creditor Recovery Trustee each reserve the right to objection to the amount and classification of
 any Claim, except as provided in the Plan. The estimates of Allowed Claims set forth herein
 cannot be relied on by any holder of a Claim. Any such Claim holder may not receive its
 specified share of estimated distributions described in this Disclosure Statement.

         Committee Has No Duty to Update. The statements contained in this Disclosure
 Statement are made by the Committee as of the date hereof, unless otherwise specified herein,
 and the delivery of this Disclosure Statement after that date does not imply that there has been no
 change in the information set forth herein since that date. The Committee has no duty to update
 this Disclosure Statement unless otherwise ordered to do so by the Bankruptcy Court.

                                                 54
17-13633-mkv      Doc 499      Filed 10/07/19 Entered 10/07/19 16:11:02             Main Document
                                            Pg 61 of 127


        No Representations Outside Disclosure Statement Are Authorized. No representations
 concerning or related to the Debtor, the Chapter 11 Case, or the Plan are authorized by the
 Bankruptcy Court or the Bankruptcy Code, other than as set forth in this Disclosure Statement.
 Any representations or inducements made to secure your acceptance or rejection of the Plan that
 are other than as contained in, or included with, this Disclosure Statement should not be relied
 upon by you in arriving at your decision.

         No Legal or Tax Advice Is Provided to You by Disclosure Statement. The contents of this
 Disclosure Statement should not be construed as legal, business, or tax advice. Each holder of a
 Claim or Interests should consult his, her, or its own legal counsel and accountant as to legal, tax,
 and other matters concerning his, her, or its Claim or Interest. This Disclosure Statement is not
 legal advice to you. This Disclosure Statement may not be relied upon for any purpose other than
 to determine how to vote on the Plan or object to confirmation of the Plan.

        No Admission Made. Nothing contained in the Plan will constitute an admission of, or be
 deemed evidence of, the tax or other legal effects of the Plan on the Debtor or on holders of
 Claims or Interests.

          Failure to Identify Litigation Claims or Projected Objections. No reliance should be
 placed on the fact that a particular Cause of Action or projected objection to a particular Claim
 is, or is not, identified in this Disclosure Statement. The Creditor Recovery Trustee may seek to
 investigate, file, and prosecute Causes of Action and may object to Claims after the Effective
 Date of the Plan irrespective of whether this Disclosure Statement identifies such Causes of
 Action or objections to such Claims.

         No Waiver of Right to Object or Right to Recover Transfers and Assets. The vote by a
 holder of a Claim for or against the Plan does not constitute a waiver or release of any claims,
 causes of action, or rights of the Debtor’s Estate or the Creditor Recovery Trustee (or any entity,
 as the case may be) to object to that holder’s Claim, or recover any preferential, fraudulent, or
 other voidable transfer of assets, regardless of whether any claims or causes of action of the
 Debtor’s Estate are specifically or generally identified in this Disclosure Statement.

         Information Was Provided by Debtor and Relied Upon by the Committee’s Advisors. The
 Committee’s advisors have relied upon information provided by the Debtor in connection with
 the preparation of this Disclosure Statement. Although the Committee’s advisors have performed
 certain limited due diligence in connection with the preparation of this Disclosure Statement,
 they have not independently verified the information contained in this Disclosure Statement.

                                                  V.
                CERTAIN U.S. FEDERAL INCOME TAX CONSEQUENCES

         The following summary is provided for information purposes only and is based on the
 IRC, Treasury regulations promulgated thereunder, judicial authorities and current administrative
 rulings and practice, all as in effect as of the date hereof, and all of which are subject to change,
 possibly with retroactive effect, that could adversely affect the U.S. federal income tax
 consequences described below.


                                                  55
17-13633-mkv      Doc 499     Filed 10/07/19 Entered 10/07/19 16:11:02           Main Document
                                           Pg 62 of 127


         This summary does not address all aspects of U.S. federal income taxation that may be
 relevant to a particular holder of a Claim in light of such holder’s particular facts and
 circumstances (including whether a holder is a non-U.S. taxpayer, financial institution, broker-
 dealer, tax-exempt organization, or regulated investment company). In addition, this summary
 does not discuss any aspects of state, local, estate and gift or non-U.S. taxation.

         A substantial amount of time may elapse between the date of this Disclosure Statement
 and the receipt of a final Distribution under the Plan. Events occurring after the date of this
 Disclosure Statement, such as additional tax legislation, court decisions, or administrative
 changes, could affect the U.S. federal income tax consequences of the Plan and the transactions
 contemplated thereunder. There can be no assurance that the IRS will not take a contrary view
 with respect to one or more of the issues discussed below. No ruling will be sought from the IRS
 respecting any of the tax aspects of the Plan, and no opinion of counsel has been or will be
 obtained by the Committee with respect thereto.

        This summary is not a substitute for careful tax planning and advice based upon the
 individual circumstances pertaining to a holder of a Claim. All holders of Claims are urged to
 consult their own tax advisors for the federal, state, local and other tax consequences applicable
 to them under the Plan.

        A.      U.S. Federal Income Tax Consequences of the Liquidating Trust

         The Creditor Recovery Trust is a grantor trust and as such, it is not subject to tax, but
 rather the grantors of the trust recognize the income of the trust as their interests appear. The
 contributions of the Claims to the Creditor Recovery Trust in exchange for the Creditor Recover
 Trust units is a taxable exchange measured by the value of the interest received reduced by
 the basis of the Claim contributed. Typically, accrual basis taxpayers recognized the income
 when they rendered their services, and the recognition gives them a basis equal to their
 Claim, thus the receipt of the Creditor Recovery Trust interest or the redemption of the unit
 is not taxable. If the Claim holder had written off the Claim as a bad debt or is a cash basis
 taxpayer, the receipt of the Creditor Recovery Trust unit will be taxable to the amount of the
 Claim and the receipt of cash on liquidation of the unit will not be taxable.

        B.      U.S. Federal Income Tax Consequences to the Holders of Claims

         The U.S. federal income tax consequences to holders of Allowed Claims from the
 Distributions to be made in satisfaction of their Claims pursuant to the Plan may vary, depending
 upon, among other things: (a) the type of consideration received by the holder of a Claim in
 exchange for such Claim; (b) the nature of such Claim; (c) whether the holder has previously
 claimed a bad debt or worthless security deduction in respect of such Claim; (d) whether such
 Claim constitutes a security; (e) whether the holder of such Claim is a citizen or resident of the
 United States for tax purposes, or otherwise subject to U.S. federal income tax on a net income
 basis; (f) whether the holder of such Claim reports income on the accrual or cash basis; and (g)
 whether the holder of such Claim receives Distributions under the Plan in more than one taxable
 year. For tax purposes, the modification of a Claim may represent an exchange of the Claim for
 a new Claim, even though no actual transfer takes place. In addition, where gain or loss is
 recognized by a holder, the character of such gain or loss as long-term or short-term capital gain

                                                56
17-13633-mkv      Doc 499     Filed 10/07/19 Entered 10/07/19 16:11:02           Main Document
                                           Pg 63 of 127


 or loss or as ordinary income or loss will be determined by a number of factors, including the tax
 status of the holder, whether the Claim constitutes a capital asset in the hands of the holder and
 how long it has been held or is treated as having been held, whether the Claim was acquired at a
 market discount, and whether and to what extent the holder previously claimed a bad debt
 deduction with respect to the underlying Claim. A holder who purchased its Claim from a prior
 holder at a market discount may be subject to the market discount rules of the IRC, as described
 below.

        i.      Accrued but Unpaid Interest

        In general, to the extent a holder of a Claim receives property in satisfaction of interest
 accrued during the holding period of such instrument, if any, such amount will be taxable to the
 holder as interest income (if not previously included in the holder's gross income). Conversely,
 such a holder generally recognizes a deductible loss to the extent that any accrued interest
 claimed was previously included in its gross income and is not paid in full.

         The extent to which property received by a holder of a Claim will be attributable to
 accrued but unpaid interest is unclear. Pursuant to the Plan, all Distributions in respect of any
 Allowed Claim will be allocated first to the principal amount of such Allowed Claim, and
 thereafter to accrued but unpaid interest, if any. Certain legislative history indicates that an
 allocation of consideration between principal and interest provided for in a chapter 11 plan is
 binding for U.S. federal income tax purposes. There is no assurance, however, that such
 allocation will be respected by the IRS for U.S. federal income tax purposes. If a distribution
 with respect to a Claim is allocated entirely to the principal amount of such Claim, a holder may
 be entitled to claim a loss to the extent of any accrued but unpaid interest on the Claim that was
 previously included in the holder's gross income.

         Each holder of an Allowed Claim is urged to consult its tax advisor regarding the
 allocation of consideration and the deductibility of previously included unpaid interest and OID
 for tax purposes.

        ii.     Market Discount

         Holders of Claims who receive consideration in exchange for their claims may be
 affected by the "market discount" provisions of Sections 1276 through 1278 of the IRC. Under
 these provisions, some or all the gain realized by a holder may be treated as ordinary income
 (instead of capital gain), to the extent of the amount of accrued "market discount" on such
 Allowed Claims.

         In general, a debt obligation with a fixed maturity of more than one year that is acquired
 by a holder on the secondary market (or, in certain circumstances, upon original issuance) is
 considered to be acquired with "market discount" as to that holder if the debt obligation's stated
 redemption price at maturity (or revised issue price as defined in Section 1278 of the IRC, in the
 case of a debt obligation issued with original issue discount) exceeds the tax basis of the debt
 obligation in the holder's hands immediately after its acquisition. However, a debt obligation is
 not a "market discount bond" if the excess is less than a statutory de minimis amount (equal to
 0.25% of the debt obligation's stated redemption price at maturity or revised issue price, in the

                                                57
17-13633-mkv      Doc 499     Filed 10/07/19 Entered 10/07/19 16:11:02          Main Document
                                           Pg 64 of 127


 case of a debt obligation issued with original issue discount, multiplied by the number of
 complete years remaining until maturity at the time of the acquisition).

        Any gain recognized by a holder on the taxable disposition of Allowed Claims
 (determined as described above) that were acquired with market discount should be treated as
 ordinary income to the extent of the market discount that accrued thereon while the Allowed
 Claims were considered to be held by the holder (unless the holder elected to include market
 discount in income as it accrued).

        C.     Information Reporting and Backup Withholding

         Certain payments, including certain payments of Claims pursuant to the Plan, payments
 of interest, and the proceeds from the sale or other taxable disposition of the Claims may be
 subject to information reporting to the IRS. Moreover, such reportable payments may be subject
 to backup withholding unless the taxpayer: (i) comes within certain exempt categories (which
 generally include corporations) or (ii) provides a correct taxpayer identification number and
 otherwise complies with applicable backup withholding provisions.           In addition, Treasury
 regulations generally require disclosure by a taxpayer on its U.S. federal income tax return of
 certain types of transactions in which the taxpayer participated, including, among other types of
 transactions, certain transactions that result in the taxpayer's claiming a loss in excess of
 specified thresholds.

         Backup withholding is not an additional tax. Any amounts withheld under the backup
 withholding rules will be allowed as a refund or a credit against a holder's U.S. federal income
 tax liability, provided that the required information is furnished to the IRS on a timely basis.
 Holders are urged to consult their tax advisors regarding these regulations and whether the
 transactions contemplated by the Plan would be subject to these regulations and require
 disclosure on the holders' tax returns.

        D.     Importance of Obtaining Your Own Professional Tax Assistance

      THE FOREGOING DISCUSSION IS INTENDED ONLY AS A SUMMARY OF
 CERTAIN U.S. FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN AND IS NOT
 A SUBSTITUTE FOR CAREFUL TAX PLANNING WITH A TAX PROFESSIONAL. THE
 ABOVE DISCUSSION IS FOR INFORMATION PURPOSES ONLY AND IS NOT TAX
 ADVICE. THE TAX CONSEQUENCES ASSOCIATED WITH THE PLAN ARE IN MANY
 CASES UNCERTAIN AND MAY VARY DEPENDING ON A HOLDER'S INDIVIDUAL
 CIRCUMSTANCES. ACCORDINGLY, HOLDERS ARE URGED TO CONSULT THEIR
 TAX ADVISORS ABOUT THE U.S. FEDERAL, STATE, LOCAL AND NON-U.S. INCOME
 AND OTHER TAX CONSEQUENCES OF THE PLAN.

                                               VI.
                                 CONFIRMATION OF PLAN

        A.     Confirmation Hearing

         Bankruptcy Code section 1128(a) requires the Bankruptcy Court, after appropriate notice,
 to hold a hearing on confirmation of a chapter 11 plan. The Bankruptcy Court has scheduled the

                                                58
17-13633-mkv      Doc 499     Filed 10/07/19 Entered 10/07/19 16:11:02            Main Document
                                           Pg 65 of 127


 Confirmation Hearing to commence on _______________ __, 2019 at __ _.m. (Eastern Time).
 The Confirmation Hearing may be adjourned from time-to-time by the Committee or the
 Bankruptcy Court without further notice except for an announcement of the adjourned date made
 at the Confirmation Hearing or any subsequent adjourned Confirmation Hearing.

        B.      Objections

        Bankruptcy Code section 1128 provides that any party in interest may object to the
 confirmation of a plan. Objections to confirmation of the Plan are governed by Bankruptcy Rule
 9014.

         Any objection to confirmation of the Plan must be in writing, must conform to the
 Bankruptcy Rules and the Local Bankruptcy Rules for the Bankruptcy Court, must set forth the
 name of the objector, the nature and amount of Claims held or asserted by the objector against
 the Debtor’s Estate or property, the basis for the objection and the specific grounds therefor, and
 must be filed with the Bankruptcy Court, with a copy to the chambers of the Honorable Mary
 Kay Vyskocil, United States Bankruptcy Court for the Southern District of New York, One
 Bowling Green, New York, New York, together with proof of service thereof, and served upon
 the parties listed below so as to be received no later than the Confirmation Objection Deadline of
 ___________ __, 2019 at __:00 _.m. (Eastern Time):

 Counsel to Creditors’ Committee                   Office of United States Trustee

 CULLEN AND DYKMAN LLP                             201 Varick Street
 100 Quentin Roosevelt Blvd.                       Suite 1006
 Garden City, New York 11530                       New York, NY 10014
 Thomas R. Slome, Esq.                             Attn: Richard Morrissey
 Jil Mazer-Marino, Esq.
 Elizabeth Aboulafia, Esq.



 Counsel to the Debtor

 Rosen and Associates, P.C.
 747 3rd Avenue, 20th Floor
 New York, New York 10017
 Attn: Sanford P. Rosen, Esq.


 UNLESS AN OBJECTION TO CONFIRMATION IS TIMELY SERVED AND FILED, IT
 MAY NOT BE CONSIDERED BY THE BANKRUPTCY COURT.

        C.      General Requirements for Confirmation Of Plan

                (i)    Requirements of Section 1129(a) of Bankruptcy Code




                                                 59
17-13633-mkv       Doc 499    Filed 10/07/19 Entered 10/07/19 16:11:02             Main Document
                                           Pg 66 of 127


         At the Confirmation Hearing, the Court will determine whether the requirements of
 Bankruptcy Code section 1129(a) have been satisfied with respect to the Plan. Bankruptcy Code
 section 1129(a) requires that, among other things, for a plan to be confirmed:



                               The plan complies with the applicable provisions of the
 Bankruptcy Code.

                              The proponents of the plan have complied with the applicable
 provisions of the Bankruptcy Code.

                               The plan has been proposed in good faith and not by any means
 forbidden by law.

                                Any payment made or to be made by the proponents under the plan
 for services or for costs and expenses in, or in connection with, the chapter 11 case, or in
 connection with the plan and incident to the case, has been approved by, or is subject to the
 approval of, the court as reasonable.

                               The proponents have disclosed the identity and affiliations of any
 individual proposed to serve, after confirmation of the plan, as a director, officer, or voting
 trustee of the debtor, an affiliate of the debtor participating in the plan with the debtor, or a
 successor to the debtor under the plan. The appointment to, or continuance in, such office of
 such individual, must be consistent with the interests of creditors and equity security holders and
 with public policy and the proponents must have disclosed the identity of any insider that the
 reorganized debtor will employ or retain, and the nature of any compensation for such insider.

                               With respect to each class of impaired claims, either each holder of
 a claim of such class has accepted the plan, or will receive or retain under the plan on account of
 such claim, property of a value, as of the effective date of the plan, that is not less than the
 amount that such holder would receive or retain if the debtor were liquidated on such date under
 chapter 7 of the Bankruptcy Code.

                               Each class of claims has either accepted the plan or is not impaired
 under the plan.

                                Except to the extent that the holder of a particular claim has agreed
 to a different treatment of such claim, the plan provides that allowed administrative expenses and
 priority claims (other than tax claims) will be paid in full on the effective date and that priority
 tax claims will receive on account of such claims deferred cash payments, over a period not
 exceeding five (5) years after the order for relief in a case, of a value, as of the effective date,
 equal to the allowed amount of such claim.

                               If a class of claims is impaired, at least one (1) impaired class of
 claims has accepted the plan, determined without including any acceptance of the plan by any
 insider holding a claim in such class.


                                                 60
17-13633-mkv      Doc 499     Filed 10/07/19 Entered 10/07/19 16:11:02             Main Document
                                           Pg 67 of 127


                                Confirmation of the plan is not likely to be followed by the
 liquidation, or the need for further financial reorganization, of the debtor or any successor to the
 debtor under the plan (unless, as here, such liquidation or reorganization is proposed in the plan).

          Subject to receiving the requisite votes in accordance with Bankruptcy Code section
 1129(a)(8), the Committee believes that (i) the Plan satisfies all of the statutory requirements of
 chapter 11 of the Bankruptcy Code, (ii) the Committee has complied or will have complied with
 all of the requirements of chapter 11, and (iii) the Plan has been proposed in good faith.

        Set forth below is a more detailed summary of the relevant statutory confirmation
 requirements.

                (ii)    Best Interests Test

         The best interests test requires the Bankruptcy Court to determine what the holders of
 allowed claims interests in each impaired class would receive from a liquidation of the debtor’s
 assets and properties in the context of a liquidation under chapter 7 of the Bankruptcy Code. To
 determine if a plan is in the best interests of each impaired class, the value of the distributions
 from the proceeds of the liquidation of the debtor’s assets and properties (after subtracting the
 amounts attributable to the aforesaid claims) is then compared with the value offered to such
 classes of claims under the plan.

        The Committee believes that under the Plan all holders of Impaired Claims will receive
 property with a value not less than the value such holder would receive in a liquidation under
 chapter 7 of the Bankruptcy Code. A “Liquidation Analysis” prepared by the Committee’s
 financial advisor, RSR, is attached hereto as Exhibit B.

         The Liquidation Analysis is based upon several significant assumptions described
 therein. There can be no assurance as to values that would be realized in a liquidation nor can
 there be any assurance that the Bankruptcy Court will accept the Committee’s conclusions or
 concur with such assumptions in making its determinations under Bankruptcy Code section
 1129(a)(7).

         The Debtor incorrectly asserts Creditors will receive more in a chapter 7 case than under
 the Plan due to redundancies in having a Plan Agent, Creditor Recovery Trustee and Plan
 Oversight Committee. The three roles are separate, distinct and will improve--not diminish
 recoveries. First, the Plan Agent’s role is limited to executing documents (such as real property
 deeds, assignments, and bank account signature cards) and taking other action necessary to
 transition Estate assets to the Creditor Recovery Trust. There is no assurance the Debtor would
 timely and voluntarily perform those tasks; however, to the extent he does, it will reduce the Plan
 Agent’s services. Second, the Committee believes that the Plan Agent will be the same person
 whot will be appointed as Creditor Recovery Trustee and use the same professionals.
 Accordingly, there will be no duplication of effortsbetween the Plan Agent and Creditor
 Recovery Trustee or their professionals. Third, the Committee anticipates the Plan Agent and
 Creditor Recovery Trustee will retain the Committee’s professionals to further avoid duplication
 of efforts. Fourth, the Plan Oversight Committee’s role primarily is to provide oversight for the
 Creditor Recovery Trustee and Plan Agent and to review their fees. The Plan Oversight

                                                 61
17-13633-mkv      Doc 499      Filed 10/07/19 Entered 10/07/19 16:11:02             Main Document
                                            Pg 68 of 127


 Committee would likely retain counsel only if fee disputes arise and could not be resolved
 consensually.

         The Plan would also be more cost effective than converting this case to chapter 7 due to
 the tax advantages of the liquidating assets pursuant to a chapter 11 plan. Bankruptcy Code
 section 1146(a) states, in relevant part, “the making or delivery of an instrument of transfer under
 a plan confirmed under section 1129 or 1191 of this title, may not be taxed under any law
 imposing a stamp tax or similar tax.” Accordingly, Creditors may do better under the Plan rather
 than under chapter 7 because sales of Estate assets by a chapter 7 trustee may be subject to stamp
 or transfer tax and such taxes would not apply to Estate assets sold under the Plan.

                (iii)   Feasibility Analysis

         In connection with confirmation of the Plan, the Bankruptcy Court will have to determine
 that the Plan is feasible pursuant to Bankruptcy Code section 1129(a)(11), which means that
 confirmation of the Plan is not likely to be followed by the liquidation or the need for further
 financial reorganization of the Debtor unless the Plan provides for the liquidation of the Debtor’s
 assets. The Plan provides for the liquidation of the Debtor’s assets. Accordingly, the Bankruptcy
 Court will find that the Plan is feasible if it determines that the Committee will be able to satisfy
 the conditions precedent to the Effective Date and otherwise have sufficient funds to meet post-
 Confirmation Date obligations to pay for the costs of administering and fully consummating the
 Plan, including sufficient funds for the Creditor Recovery Trust to liquidate the Debtor’s
 remaining assets. The Committee believe the Plan satisfies the financial feasibility requirement
 imposed by the Bankruptcy Code.

              (iv)      Alternative to Confirmation and Consummation of Plan: Liquidation
 Under Chapter 7

         If the requisite acceptances to confirm the Plan are not received from the holders entitled
 to vote to accept or reject the Plan, or if the Plan is not confirmed by the Bankruptcy Court, the
 Committee could formulate and propose a different plan of liquidation.

         If no plan of liquidation, including the Plan, is confirmed, the Chapter 11 Case may be
 converted to a case under chapter 7 of the Bankruptcy Code, pursuant to which a trustee would
 be elected or appointed to liquidate the Assets for distribution in accordance with the priorities
 established by the Bankruptcy Code. The Committee believes that a liquidation under chapter 7
 will result in additional administrative expenses due to the appointment of a trustee or trustees
 and attorneys, accountants, and other professionals to assist such trustees. The assets available
 for distribution to Creditors would be reduced by such additional expenses.

                                                 VII.
                                          CONCLUSION

         The Committee believes that confirmation and implementation of the Plan is in the best
 interests of all creditors, and urges holders of impaired Claims in Class 3 (General Unsecured
 Claims) to vote to accept the Plan and to evidence such acceptance by returning their ballots so


                                                  62
17-13633-mkv     Doc 499    Filed 10/07/19 Entered 10/07/19 16:11:02               Main Document
                                         Pg 69 of 127


 that they will be received no later than the Voting Deadline, _____________ __, 2019 at __:00
 p.m. (Eastern Time).

 Dated: October 7, 2019

                                    OFFICIAL COMMITTEE OF UNSECURED CREDITORS


                                    ID Wheel (FL) LLC, solely in its capacity as
                                    Member of the Committee and not in
                                    any individual capacity


                                    By:     /s/ Chris Hayes
                                             Name: Chris Hayes
                                             Title: Executive Director

                                    VistaJet US, Inc., solely in its capacity as
                                    Member of the Committee and not in
                                    any individual capacity


                                    By:     /s/ Lauren Amato
                                             Name: Lauren Amato
                                             Title: Billing Coordinator


                                    CULLEN AND DYKMAN LLP

                                    By:     /s/ Thomas R. Slome
                                            Thomas R. Slome
                                            Jil Mazer-Marino
                                            Elizabeth Aboulafia
                                    100 Quentin Roosevelt Boulevard
                                    Garden City, New York 11530-4850
                                    (516) 357-3700

                                    Counsel to the Official Committee of Unsecured Creditors
 1772463




                                               63
17-13633-mkv   Doc 499   Filed 10/07/19 Entered 10/07/19 16:11:02   Main Document
                                      Pg 70 of 127



                EXHIBIT A TO DISCLOSURE STATEMENT

             Amended Chapter 11 Plan of Liquidation for the Debtor
           Proposed by the Official Committee of Unsecured Creditors
17-13633-mkv           Doc 499         Filed 10/07/19 Entered 10/07/19 16:11:02                Main Document
                                                    Pg 71 of 127


 Thomas R. Slome, Esq.
 Jil Mazer-Marino, Esq.
 Elizabeth Aboulafia, Esq.
 CULLEN AND DYKMAN LLP
 100 Quentin Roosevelt Blvd.
 Garden City, New York 11530
 Telephone: (516) 357-3700
 tslome@cullenanddykman.com
 jmazermarino@cullenanddykman.com
 eaboulafia@cullenanddykman.com

 Counsel to the Official Committee
 of Unsecured Creditors

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------x
 In re:
                                                                         Chapter 11
 Robert Francis Xavier Sillerman,
 aka Robert F.X. Sillerman,                                              Case No. 17-13633 (MKV)
 aka Robert F. Sillerman,
 aka Robert X. Sillerman,

                                                  Debtor.
 -------------------------------------------------------------x

      AMENDED CHAPTER 11 PLAN OF LIQUIDATION FOR THE DEBTOR PROPOSED
            BY THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS




                                                                  CULLEN AND DYKMAN LLP
                                                                  100 Quentin Roosevelt Blvd.
                                                                  Garden City, New York 11530
                                                                  Telephone: (516) 357-3700
                                                                  Thomas R. Slome, Esq.
                                                                  Jil Mazer-Marino, Esq.
                                                                  Elizabeth Aboulafia, Esq.
                                                                  tslome@cullenanddykman.com
                                                                  jmazermarino@cullenanddykman.com
                                                                  eaboulafia@cullenanddykman.com

                                                                  Counsel for The Official Committee of
                                                                  Unsecured Creditors

                                                                  Dated: October 7, 2019
                                                                         Garden City, New York
17-13633-mkv       Doc 499      Filed 10/07/19 Entered 10/07/19 16:11:02          Main Document
                                             Pg 72 of 127


               The Official Committee of Unsecured Creditors for the chapter 11 case of Robert
 F.X. Sillerman, the above-captioned debtor and debtor-in-possession proposes the following
 chapter 11 plan of liquidation pursuant to section 1121(a) of the Bankruptcy Code. Capitalized
 terms used herein shall have the meanings set forth in Section 1.A. below.

 SECTION 1. DEFINITIONS AND INTERPRETATION.

        A.       Definitions.

                1.1.    Administrative Expense Claim means any Claim for costs and expenses of
         administration incurred during the Chapter 11 Case pursuant to sections 328, 330, 363,
         364(c)(1), 365, 503(b) or 507(a)(2) of the Bankruptcy Code and arising during the period
         up to and including the Effective Date, including, (i) the actual and necessary costs and
         expenses incurred after the Order for Relief Date through the Effective Date, of preserving
         the Estate; (ii) Fee Claims; and (iii) all fees and charges assessed against the Estate
         pursuant to section 1911 through 1930 of chapter 123 of title 28 of the United States Code,
         28 U.S.C. §§ 1-1401.

                1.2.   Administrative Expense Claims Bar Date means the first Business Day that
         is 30 days following the Effective Date, except as otherwise specifically set forth in the
         Plan.

               1.3.    Administrative Expense Claims Objection Bar Date means the first
         Business Day that is 60 days following the Administrative Expense Claims Bar Date,
         except as otherwise specifically set forth in the Plan; provided that, the Administrative
         Claims Objection Bar Date may be extended pursuant to an order of the Bankruptcy Court
         upon a motion filed by the Creditor Recovery Trustee after notice and a hearing.

                 1.4.   Affiliate has the meaning set forth in section 101(2) of the Bankruptcy
         Code.

                1.5.    Allowed means, (i) with respect to any Claim, (a) any Claim arising on or
         before the Effective Date (1) that is not Disputed, or (2) as to which all such challenges
         have been determined by a Final Order to the extent such challenges are determined in
         favor of the respective holder, (b) any Claim that is compromised, settled, or otherwise
         resolved pursuant to a Final Order of the Bankruptcy Court, (c) any Claim expressly
         allowed by Final Order of the Bankruptcy Court, (d) any Claim expressly allowed under
         the Plan, (e) any Claim that is listed in the Schedules as liquidated, non-contingent and
         undisputed, and (f) any Administrative Expense Claim (1) that was incurred by a Debtor
         in the ordinary course of business before the Effective Date to the extent due and owing
         without defense, offset, recoupment or counterclaim of any kind, and (2) that is not
         otherwise Disputed; provided that no Claim shall be “Allowed” if it is subject to
         disallowance in accordance with section 502(d) of the Bankruptcy Code. If a Claim is
         Allowed only in part, any provisions under the Plan with respect to Allowed Claims are
         applicable solely to the Allowed portion of such Claim.

               1.6.   Available Cash means all Cash of the Debtor, including without limitation
         Cash realized from his business operations prior to the Effective Date and, at any time,
17-13633-mkv     Doc 499     Filed 10/07/19 Entered 10/07/19 16:11:02             Main Document
                                          Pg 73 of 127


       from the sale or other disposition of Estate assets, the interest earned on Estate invested
       funds, recoveries from Causes of Action or from any other source or otherwise, less (ii)
       the amount of Cash (a) necessary to pay holders of Allowed Administrative Expense
       Claims and Priority Tax Claims in accordance with the Plan, and (b) estimated and
       reserved by the Creditor Recovery Trustee to (1) adequately fund the reasonable and
       necessary projected costs to carry out the provisions of the Plan on and after the Effective
       Date, including, without limitation, any costs and fees associated with administrating the
       Plan and Creditor Recovery Trust, and (2) pay all fees payable under section 1930 of
       chapter 123 of title 28 of the United States Code. Available Cash shall include the
       applicable portions of (i) excess amounts retained for Disputed Claims that become
       available in accordance with Section 6.2 and 6.9 of the Plan, or (ii) amounts represented
       by undeliverable distributions in accordance with Section 6.3 of the Plan.

             1.7.    Avoidance Action means any avoiding power actions under the Bankruptcy
       Code and applicable non-bankruptcy law, including under Sections 502(d), 544, 545, 547,
       548, 549, 550, 551 and/or 553 of the Bankruptcy Code.

              1.8.    Bankruptcy Code means title 11 of the United States Code, 11 U.S.C. §§
       101, et seq., as amended from time to time, as applicable to the Chapter 11 Case.

               1.9.    Bankruptcy Court means the United States Bankruptcy Court for the
       Southern District of New York having jurisdiction over the Chapter 11 Case and, to the
       extent of any reference made under section 157 of title 28 of the United States Code, the
       unit of such District Court having jurisdiction over the Chapter 11 Case under section 151
       of title 28 of the United States Code.

             1.10. Bankruptcy Rules means the Federal Rules of Bankruptcy Procedure as
       promulgated by the United States Supreme Court under section 2075 of title 28 of the
       United States Code, as amended from time to time, applicable to the Chapter 11 Case, and
       any Local Rules of the Bankruptcy Court.

             1.11. Bar Date means October 1, 2018, which was the date fixed in the Bar Date
       Order as the deadline to file a proof of Claim in the Chapter 11 Case.

             1.12. Bar Date Order means the Order Establishing October 1, 2018 as the
       Deadline for Filing Proofs of Claims and Approving the Form and Manner of Notice
       Thereof, entered by the Bankruptcy Court on August 24, 2018.

              1.13. Business Day means any day other than a Saturday, a Sunday or any other
       day on which banking institutions in New York, New York are required or authorized to
       close by law or executive order.

               1.14.   Cash means legal tender of the United States of America.

             1.15. Causes of Action means any action, Claim, cause of action, controversy,
       demand, right, lien, indemnity, guaranty, suit, obligation, liability, damage, judgment,
       account, defense, offset, power, privilege, license and franchise of any kind or character
       whatsoever, known, unknown, contingent or non-contingent, matured or unmatured,


                                               2
17-13633-mkv     Doc 499     Filed 10/07/19 Entered 10/07/19 16:11:02            Main Document
                                          Pg 74 of 127


       suspected or unsuspected, liquidated or unliquidated, disputed or undisputed, secured or
       unsecured, assertable directly or derivatively, whether arising before, on, or after the
       Commencement Date, in contract or in tort, in law or in equity or pursuant to any other
       theory of law. Causes of Action also include: (i) any right of setoff, counterclaim or
       recoupment and any claim for breach of contract or for breach of duties imposed by law
       or in equity; (ii) the right to object to Claims; (iii) any Avoidance Action; (iv) any claim
       or defense including fraud, mistake, duress and usury and any other defenses set forth in
       section 558 of the Bankruptcy Code; and (v) any state law fraudulent transfer claim.

             1.16. Chapter 11 Case means the case under chapter 11 of the Bankruptcy Code
       commenced against the Debtor, bearing the caption In re: Robert Francis Xavier Sillerman
       aka Robert F.X. Sillerman, aka Robert F. Sillerman, aka Robert X. Sillerman, Case No.
       17-13633 – MKV and pending before the Bankruptcy Court.

               1.17.   Claim has the meaning set forth in section 101(5) of the Bankruptcy Code.

              1.18. Claims Objection Bar Date means the first Business Day that is 120 days
       after the Effective Date; provided that, the Claims Objection Bar Date may be extended
       pursuant to an order of the Bankruptcy Court upon a motion filed by the Creditor Recovery
       Trustee.

               1.19.   Class means any group of Claims classified pursuant to Section 3.1 of the
       Plan.

             1.20. Confirmation means the entry on the docket of the Chapter 11 Case of the
       Confirmation Order.

             1.21. Confirmation Date means the date on which the Clerk of the Bankruptcy
       Court enters the Confirmation Order.

              1.22. Confirmation Hearing means the hearing to be held by the Bankruptcy
       Court regarding Confirmation of the Plan, as such hearing may be adjourned or continued
       from time to time.

             1.23. Confirmation Order means the order of the Bankruptcy Court, together
       with all exhibits, appendices, supplements, and related documents, confirming the Plan
       pursuant to section 1129 of the Bankruptcy Code.

               1.24.   Consummation means the occurrence of the Effective Date of the Plan.

              1.25. Creditor Recovery Trust or Trust means a trust to be created on or after the
       Effective Date in accordance with the provisions of Section 9 of the Plan and the Creditor
       Recovery Trust Agreement, for the benefit of Creditor Recovery Trust Beneficiaries.

             1.26. Creditor Recovery Trust Agreement means an agreement evidencing the
       terms and provisions governing the Creditor Recovery Trust that shall be filed with the
       Bankruptcy Court in the Plan Supplement and entered into prior to the establishment of



                                                3
17-13633-mkv     Doc 499     Filed 10/07/19 Entered 10/07/19 16:11:02            Main Document
                                          Pg 75 of 127


       such Creditor Recovery Trust, and pursuant to which the Creditor Recovery Trustee shall
       manage and administer Creditor Recovery Trust Assets.

              1.27. Creditor Recovery Trust Assets means the assets of the Estate including,
       without limitation, all interests of the Debtor in any Entity and all Causes of Action, which
       are to be deemed transferred under the Plan and/or transferred by the Plan Agent to the
       Creditor Recovery Trust as of the Effective Date.

            1.28. Creditor Recovery Trust Beneficiaries means those holders of Allowed
       General Unsecured Claims who receive Creditor Recovery Trust Interests.

              1.29. Creditor Recovery Trust Interest means a non-certificated beneficial
       interest of the Creditor Recovery Trust allocable to holders of Allowed Claims in
       accordance with the terms and conditions of the Creditor Recovery Trust Agreement,
       which interests will not be transferable.

              1.30. Creditor Recovery Trustee means the person or entity appointed by the
       Creditors’ Committee prior to the creation of the Creditor Recovery Trust, to administer
       such Creditor Recovery Trust in accordance with the provisions of Section 9 of the Plan
       and the Creditor Recovery Trust Agreement. The Creditor Recovery Trustee may be the
       same person or entity as the Plan Agent. The identity of the Creditor Recovery Trustee
       shall be filed with the Court with the Plan Supplement by no later than five days before
       the Voting Deadline.

             1.31. Creditors’ Committee means the statutory committee of unsecured creditors
       appointed by the U.S. Trustee in the Chapter 11 Case pursuant to section 1102 of the
       Bankruptcy Code, as the same may be constituted from time to time.

             1.32. Cure Obligation means all (i) amounts (or such other amount as may be
       agreed upon by the parties under an Executory Contract or Unexpired Lease) required to
       cure any monetary defaults; and (ii) other obligations required to cure any non-monetary
       defaults under any Executory Contract or Unexpired Lease that is to be assumed by the
       Debtor pursuant to sections 365 or 1123 of the Bankruptcy Code.

               1.33.   Debtor means the captioned individual who is the debtor in this Chapter 11
       Case.

              1.34. Disclosure Statement means the Disclosure Statement for the Plan, which
       is prepared and distributed in accordance with sections 1125, 1126(b) and/or 1145 of the
       Bankruptcy Code, Bankruptcy Rule 3018 and/or other applicable law.

              1.35. Disputed means, with respect to a Claim, any such Claim (i) to the extent
       neither Allowed nor disallowed under the Plan or a Final Order nor deemed Allowed under
       section 502, 503 or 1111 of the Bankruptcy Code or (ii) for which a Proof of Claim has
       been filed, to the extent the Debtor, the Creditors’ Committee, or any party in interest has
       interposed a timely objection or request for estimation before the Claims Objection Bar
       Date in accordance with the Plan, which objection or request for estimation has not been
       withdrawn or determined by a Final Order.


                                                4
17-13633-mkv     Doc 499     Filed 10/07/19 Entered 10/07/19 16:11:02            Main Document
                                          Pg 76 of 127


              1.36. Distribution Date means a date or dates, including the Initial Distribution
       Date, as determined by the Creditor Recovery Trustee in accordance with the terms of the
       Plan, on which the Creditor Recovery Trustee makes a distribution to holders of Allowed
       Claims.

               1.37.   Distribution Record Date means the Effective Date of the Plan.

              1.38. Effective Date means the date on which all conditions to the effectiveness
       of the Plan set forth in Section 10 of the Plan have been satisfied or waived in accordance
       with the terms of the Plan and counsel to the Creditors’ Committee files a notice of
       occurrence of Effective Date with the Bankruptcy Court.

               1.39.   Entity has the meaning set forth in section 101(15) of the Bankruptcy Code.

            1.40. Estate means the estate of the Debtor created under section 541 of the
       Bankruptcy Code and the property described in section 1115(a) of the Bankruptcy Code.

              1.41. Exculpated Parties means collectively the Creditors’ Committee and each
       of their respective members, official or ex officio, the Plan Agent, and the Creditor
       Recovery Trustee, each solely in their capacities as such, and not individually,
       predecessors, successors and assigns, subsidiaries, and Affiliates, and their current and
       former officers, directors, principals, shareholders and their Affiliates, members,
       managers, partners, employees, agents, advisory board members, financial advisors,
       attorneys, accountants, investment bankers, consultants, representatives, management
       companies, and other professionals, and such persons’ respective heirs, executors, estates,
       servants and nominees, in each case in their capacity as such.

              1.42. Executory Contract means a contract or lease to which the Debtor is a party
       that is subject to assumption or rejection under sections 365 or 1123 of the Bankruptcy
       Code.

              1.43. Fee Claim means any Claim for professional services rendered or costs
       incurred on or after the Involuntary Petition Date through the Effective Date by
       professional persons retained by the Debtor or the Creditors’ Committee pursuant to
       sections 327, 328, 329, 330, 331, 503(b) or 1103 of the Bankruptcy Code in the Chapter
       11 Case.

              1.44. Final Order means an order or judgment of a court of competent
       jurisdiction that has been entered on the docket maintained by the clerk of such court,
       which has not been reversed, vacated or stayed and as to which (i) the time to appeal,
       petition for certiorari, or move for a new trial, reargument or rehearing has expired and as
       to which no appeal, petition for certiorari, or other proceedings for a new trial, reargument
       or rehearing shall then be pending, or (ii) if an appeal, writ of certiorari, new trial,
       reargument or rehearing thereof has been sought, such order or judgment shall have been
       affirmed by the highest court to which such order was appealed, or certiorari shall have
       been denied, or a new trial, reargument or rehearing shall have been denied or resulted in
       no modification of such order, and the time to take any further appeal, petition for
       certiorari or move for a new trial, reargument or rehearing shall have expired; provided


                                                5
17-13633-mkv     Doc 499     Filed 10/07/19 Entered 10/07/19 16:11:02            Main Document
                                          Pg 77 of 127


       that, no order or judgment shall fail to be a “Final Order” solely because of the possibility
       that a motion pursuant to section 502(j) or 1144 of the Bankruptcy Code or under Rule 60
       of the Federal Rules of Civil Procedure or Bankruptcy Rule 9024 has been or may be filed
       with respect to such order or judgment.

              1.45. General Unsecured Claim means any unsecured Claim against the Debtor,
       which is not entitled to priority under the Bankruptcy Code or any order of the Bankruptcy
       Court.

            1.46. Governmental Unit has the meaning set forth in section 101(27) of the
       Bankruptcy Code.

              1.47. Impaired, with respect to a Claim or Class of Claims, has the meaning set
       forth in section 1124 of the Bankruptcy Code.

             1.48. Initial Distribution means the first distribution that the Creditor Recovery
       Trustee makes to any holders of any Allowed Claims.

             1.49. Initial Distribution Date means the date selected by the Creditor Recovery
       Trustee as soon as reasonably practicable after the Effective Date.

             1.50. Involuntary Petition means the petition under chapter 7 of the Bankruptcy
       Code that was filed against the Debtor by the Petitioning Creditors.

             1.51. Involuntary Petition Date means December 27, 2017, the date the
       Involuntary Petition was filed against the Debtor.

               1.52.   Lien has the meaning set forth in section 101(37) of the Bankruptcy Code.

             1.53. Order For Relief Date means March 1, 2018, the date the order for relief in
       the Chapter 11 Case was entered.

              1.54. Other Priority Claim means any Claim against the Debtor entitled to
       priority in payment as specified in section 507(a)(3), (4), (5), (6), (7) or (9) of the
       Bankruptcy Code, other than an Administrative Expense Claim or a Priority Tax Claim.

               1.55. Person means an individual, corporation, partnership, joint venture,
       association, joint stock company, limited liability company, limited liability partnership,
       trust, estate, unincorporated organization, Governmental Unit or other entity.

             1.56. Plan means this chapter 11 plan of liquidation, including the exhibits hereto
       and the Plan Supplement, as the same may be amended or modified from time to time in
       accordance with Section 13.4 of the Plan.

              1.57. Plan Agent means the person or entity selected by the Creditors’
       Committee, charged with overseeing the tasks outlined in Section 5.2(b) of the Plan. The
       identity of the Plan Agent shall be filed with the Court with the Plan Supplement by no



                                                6
17-13633-mkv    Doc 499      Filed 10/07/19 Entered 10/07/19 16:11:02              Main Document
                                          Pg 78 of 127


       later than five days before the Voting Deadline. The Plan Agent may be the same person
       or entity as the Creditor Recovery Trustee.

              1.58. Plan Agent Agreement means an agreement evidencing the terms and
       provisions governing the Plan Agent that shall be filed with the Court in the Plan
       Supplement no later than five days before the Voting Deadline and entered into by and
       between the Plan Agent and the Creditors’ Committee prior to the Effective Date of the
       Plan, and pursuant to which the Plan Agent shall administer certain aspects of the Plan.

              1.59. Plan Oversight Committee means a committee consisting initially of one or
       more members selected by the Creditors’ Committee, established pursuant to Section 5.4
       of the Plan to advise and assist the Plan Agent and/or Creditor Recovery Trustee in the
       implementation and administration of the Plan and Creditor Recovery Trust. A list of the
       members of the Plan Oversight Committee shall be filed by the Creditors’ Committee with
       the Bankruptcy Court with the Plan Supplement by no later than five days before the
       Voting Deadline.

              1.60. Plan Supplement means the compilation of documents containing
       information required to be disclosed in accordance with section 1129(a)(5) of the
       Bankruptcy Code; provided that, through the Effective Date, the Creditors’ Committee
       shall have the right to amend any documents contained in, and exhibits to, the Plan
       Supplement.

              1.61. Postpetition Interest Claim means a Claim against the Debtor’s Estate for
       interest accrued in respect of an outstanding obligation or liability that is the subject of an
       Allowed General Unsecured Claim during the period from the Petition Date up to and
       including the date of final payment in full of such Allowed General Unsecured Claim,
       calculated at the federal judgment rate of [___]%, the rate as in effect on the Petition Date,
       provided that interest shall continue to accrue only on the then outstanding and unpaid
       obligation or liability that is the subject of an Allowed General Unsecured Claim.

              1.62. Priority Tax Claim means any secured or unsecured Claim of a
       Governmental Unit of the kind entitled to priority in payment as specified in sections
       502(i) and 507(a)(8) of the Bankruptcy Code.

              1.63. Pro Rata means the proportion that an Allowed Claim in a particular Class
       bears to the aggregate amount of Allowed Claims and Disputed Claims within such Class.

             1.64. Proof of Claim means a proof of Claim filed against the Debtor in the
       Chapter 11 Case.

              1.65. Released Parties means collectively and in each case in their capacity as
       such: the Creditors’ Committee and each of its official and ex officio members, the Plan
       Agent, the Creditor Recovery Trustee, but each solely in their capacities as such, and not
       individually; such entities’ predecessors, successors and assigns, subsidiaries, and
       Affiliates, and its and their current and former officers, directors, principals, shareholders
       and their Affiliates, members, partners, employees, agents, advisory board members,
       financial advisors, attorneys, accountants, investment bankers, consultants,


                                                 7
17-13633-mkv      Doc 499      Filed 10/07/19 Entered 10/07/19 16:11:02             Main Document
                                            Pg 79 of 127


         representatives, management companies, and other professionals, and such persons’
         respective heirs, executors, estates, servants and nominees.

                1.66. Releasing Parties means collectively and in each case in their capacity as
         such: (i) each holder of a Claim who votes to accept the Plan; (ii) each holder of a Claim
         who votes to reject the Plan but does not opt out of granting the releases set forth in the
         Plan; and with respect to each of the foregoing entities, such entities’ predecessors,
         successors and assigns, subsidiaries, and Affiliates, and its and their current and former
         officers, directors, principals, shareholders, members, managers, partners, employees,
         agents, advisory board members, financial advisors, attorneys, accountants, investment
         bankers, consultants, representatives, management companies, and other professionals,
         and such persons’ respective heirs, executors, estates, servants and nominees.

                1.67. Schedule of Assumed Contracts and Leases means the schedule of
         Executory Contracts and Unexpired Leases to be assumed by the Debtor, if any, to be filed
         with the Plan Supplement.

                1.68. Schedules means the schedules of assets and liabilities and the statement of
         financial affairs filed by the Debtor under section 521 of the Bankruptcy Code,
         Bankruptcy Rule 1007, and the Official Bankruptcy Forms of the Bankruptcy Rules, as
         such schedules and statements have been or may be supplemented or amended from time
         to time.

                1.69. Secured Claim means any Claim to the extent (i) secured by property of the
         Estate, the amount of which is equal to or less than the value of such property (a) as set
         forth in the Plan, (b) as agreed to by the holder of such Claim and the Creditors’
         Committee or (c) as determined by a Final Order in accordance with section 506(a) of the
         Bankruptcy Code or (ii) secured by the amount of any rights of setoff of the holder thereof
         under section 553 of the Bankruptcy Code.

               1.70. U.S. Trustee means the Office of the United States Trustee for Region 2,
         Southern District of New York.

                1.71. Unexpired Lease means a lease to which the Debtor is a party that is subject
         to assumption or rejection under sections 365 or 1123 of the Bankruptcy Code.

               1.72. Unimpaired means, with respect to a Claim, or Class of Claims, not
         “impaired” within the meaning of section 1123(a)(4) and 1124 of the Bankruptcy Code.

              1.73. Voting Deadline means the deadline established by an Order of the
         Bankruptcy Court for voting to accept or reject the Plan.

        B.      Interpretation; Application of Definitions and Rules of Construction.

                 Unless otherwise specified, all section or exhibit references in the Plan are to the
 respective section in, or exhibit to, the Plan, as the same may be amended, waived or modified
 from time to time. The words “herein,” “hereof,” “hereto,” “hereunder,” and other words of similar
 import refer to the Plan as a whole and not to any particular section, subsection or clause contained


                                                  8
17-13633-mkv       Doc 499     Filed 10/07/19 Entered 10/07/19 16:11:02              Main Document
                                            Pg 80 of 127


 therein. The headings in the Plan are for convenience of reference only and shall not limit or
 otherwise affect the provisions hereof. For purposes herein: (i) in the appropriate context, each
 term, whether stated in the singular or the plural, shall include both the singular and the plural, and
 pronouns stated in the masculine, feminine, or neuter gender shall include the masculine, feminine,
 and the neuter gender; (ii) any reference herein to a contract, lease, instrument, release, indenture,
 or other agreement or document being in a particular form or on particular terms and conditions
 means that the referenced document shall be substantially in that form or substantially on those
 terms and conditions; (iii) unless otherwise specified, all references herein to “Sections” are
 references to Sections hereof or hereto; (iv) the rules of construction set forth in section 102 of the
 Bankruptcy Code shall apply; and (v) any term used in capitalized form herein that is not otherwise
 defined but that is used in the Bankruptcy Code or the Bankruptcy Rules shall have the meaning
 assigned to that term in the Bankruptcy Code or the Bankruptcy Rules, as the case may be.

        C.      Controlling Document.

                   In the event of an inconsistency between the Plan and the Plan Supplement, the
 terms of the Plan shall control. The provisions of the Plan and of the Confirmation Order shall be
 construed in a manner consistent with each other so as to effect the purposes of each; provided
 that, if there is determined to be any inconsistency between any Plan provision and any provision
 of the Confirmation Order that cannot be so reconciled, then, solely to the extent of such
 inconsistency, the provisions of the Confirmation Order shall govern and any such provision of
 the Confirmation Order shall be deemed a modification of the Plan and shall control and take
 precedence.

 SECTION 2. ADMINISTRATIVE EXPENSE AND PRIORITY CLAIMS.

                2.1.    Administrative Expense Claims.

                   Except to the extent that a holder of an Allowed Administrative Expense Claim and
 the Creditors’ Committee or the Creditor Recovery Trustee agree to different treatment, the
 Creditor Recovery Trustee shall pay to each holder of an Allowed Administrative Expense Claim,
 in full satisfaction, settlement, release and discharge of, and in exchange for such Allowed
 Administrative Expense Claim, Cash in an amount equal to such Claim on, or as soon thereafter
 as is reasonably practicable, the later of (a) the Effective Date and (b) the first Business Day after
 the date that is 30 calendar days after the Administrative Expense Claim Bar Date; provided that
 Fee Claims shall receive the treatment provided in Section 2.2 of the Plan; provided further that
 Allowed Administrative Expense Claims representing liabilities incurred prior to the Effective
 Date by the Debtor in the ordinary course of business and not in violation of any Bankruptcy Court
 order, the Bankruptcy Code or Bankruptcy Rules, shall be paid by the Creditor Recovery Trustee
 in the ordinary course of business, consistent with any Final Order of the Bankruptcy Court in
 accordance with the terms and subject to the conditions of any agreements governing, instruments
 evidencing or other documents relating to such transactions, except that any Administrative
 Expense Claim representing a liability incurred in the ordinary course of business shall be barred
 and the holder thereof shall not be entitled to a distribution under the Plan if such ordinary course
 liability is not billed, or a request for payment is not made, on or before the Administrative Expense
 Claims Bar Date.



                                                   9
17-13633-mkv      Doc 499      Filed 10/07/19 Entered 10/07/19 16:11:02             Main Document
                                            Pg 81 of 127


                Except as otherwise provided by a Final Order previously entered by the
 Bankruptcy Court (including the Bar Date Order), requests for payment of Administrative Expense
 Claims, other than requests for payment of Fee Claims, must be filed and served on the Creditor
 Recovery Trustee no later than the Administrative Expense Claims Bar Date pursuant to the
 procedures specified in the Confirmation Order and/or the notice of entry of the Confirmation
 Order.

                Holders of Administrative Expense Claims that are required to file and serve a
 request for payment of such Administrative Expense Claims and that do not file and serve such a
 request by the Administrative Expense Claims Bar Date shall be forever barred, estopped, and
 enjoined from asserting such Administrative Expense Claims against the Estate and its property,
 and such Administrative Expense Claims shall be deemed released as against the Estate as of the
 Effective Date. The Creditor Recovery Trustee must file and serve objections to Administrative
 Expense Claims on or before the Administrative Expense Claims Objection Bar Date.

                2.2.    Fee Claims.

                 All entities seeking an award by the Bankruptcy Court of Fee Claims (i) shall file
 their respective final applications for allowance of compensation for services rendered and
 reimbursement of expenses incurred by the date that is 30 days after the Effective Date and (ii)
 shall be paid in full in such amounts as are Allowed by the Bankruptcy Court (a) on the date upon
 which the Order relating to any such Allowed Fee Claim is entered, or as soon thereafter as is
 reasonably practicable, or (b) upon such other terms as may be mutually agreed upon between the
 holder of such an Allowed Fee Claim and the Creditor Recovery Trustee. The Creditor Recovery
 Trustee is authorized to pay compensation for professional services rendered or reimbursement of
 expenses incurred after the Confirmation Date in the ordinary course and without the need for
 Bankruptcy Court approval. Any dispute over such compensation or reimbursement shall be
 determined by the Bankruptcy Court upon notice and motion.

                2.3.    Priority Tax Claims.

                 Except to the extent that a holder of an Allowed Priority Tax Claim agrees to a
 different treatment or a different treatment is expressly provided for under the Bankruptcy Code
 which the Creditor Recovery Trustee determines is in the best interest of the Creditor Recovery
 Trust, each holder of an Allowed Priority Tax Claim shall receive, in full satisfaction, settlement,
 release and discharge of, and in exchange for such Allowed Priority Tax Claim, Cash in an amount
 equal to such Claim on, or as soon thereafter as is reasonably practicable, the later of the Effective
 Date, the first Business Day after the date that is 30 calendar days after the date such Priority Tax
 Claim becomes an Allowed Priority Tax Claim, and the date such Allowed Priority Tax Claim is
 due and payable in the ordinary course.

 SECTION 3. CLASSIFICATION OF CLAIMS.

                3.1.    Classification in General.

               A Claim is placed in a particular Class for all purposes, including voting,
 confirmation, and distribution under the Plan and under sections 1122 and 1123(a)(1) of the
 Bankruptcy Code; provided that, a Claim is placed in a particular Class for the purpose of receiving


                                                  10
17-13633-mkv      Doc 499      Filed 10/07/19 Entered 10/07/19 16:11:02             Main Document
                                            Pg 82 of 127


 distributions pursuant to the Plan only to the extent that such Claim is an Allowed Claim in that
 Class and such Claim has not been satisfied, released, or otherwise settled prior to the Effective
 Date.

                3.2.    Summary of Classification.

                  The following table designates the Classes of Claims against the Debtor and
 specifies which of those Classes are (i) Impaired or Unimpaired by the Plan, (ii) entitled to vote to
 accept or reject the Plan in accordance with section 1126 of the Bankruptcy Code and (iii) deemed
 to reject the Plan. In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative
 Expense Claims and Priority Tax Claims have not been classified and, thus, are excluded from the
 Classes of Claims set forth in Section 3 of the Plan. All of the potential Classes for the Debtor are
 set forth in the Plan.


     Class                   Designation                    Treatment              Entitled to Vote
       1     Other Priority Claims                          Unimpaired                    No
                                                                                 (presumed to accept)
       2     Secured Claims                                 Unimpaired                    No
                                                                                 (presumed to accept)
       3     General Unsecured Claims                         Impaired                   Yes

                3.3.    Special Provision Governing Unimpaired Claims.

                Except as otherwise provided in the Plan, nothing under the Plan shall affect the
 rights of the Creditors’ Committee or the Creditor Recovery Trustee, as applicable, in respect of
 any Unimpaired Claims, including all rights in respect of legal and equitable defenses to, or setoffs
 or recoupments against, any such Unimpaired Claims.

                3.4.    Elimination of Vacant Classes.

                 Any Class of Claims that, as of the commencement of the Confirmation Hearing,
 does not have at least one holder of a Claim that is Allowed in an amount greater than zero for
 voting purposes shall be considered vacant, deemed eliminated from the Plan for purposes of
 voting to accept or reject the Plan, and disregarded for purposes of determining whether the Plan
 satisfies section 1129(a)(8) of the Bankruptcy Code with respect to that Class.

                3.5.    Voting Classes; Presumed Acceptance by Non-Voting Classes.

               If a Class contains Claims eligible to vote and no holders of Claims eligible to vote
 in such Class vote to accept or reject the Plan, the Creditors’ Committee shall request that the
 Bankruptcy Court at the Confirmation Hearing deem the Plan accepted by the holders of such
 Claims in such Class.




                                                  11
17-13633-mkv     Doc 499     Filed 10/07/19 Entered 10/07/19 16:11:02             Main Document
                                          Pg 83 of 127


 SECTION 4. TREATMENT OF CLAIMS.

               4.1.   Other Priority Claims (Class 1).

                           (a)       Classification: Class 1 consists of Allowed Other Priority
     Claims against the Debtor.

                              (b)      Treatment: Except to the extent that a holder of an Allowed
     Other Priority Claim has agreed to less favorable treatment of such Claim, each such holder
     shall receive, in full and final satisfaction of such Claim, Cash in an amount equal to such
     Claim, payable as soon as reasonably practical on the later of the Effective Date and the date
     on which such Other Priority Claim becomes an Allowed Other Priority Claim.

                              (c)      Voting: Class 1 is Unimpaired, and the holders of Other
     Priority Claims are conclusively presumed to have accepted the Plan pursuant to section
     1126(f) of the Bankruptcy Code. Therefore, holders of Other Priority Claims are not entitled
     to vote to accept or reject the Plan.

               4.2.   Secured Claims (Class 2).

                             (a)     Classification: Class 2 consists of Secured Claims.

                              (b)    Treatment: Except to the extent that a holder of an Allowed
     Secured Claim has agreed to less favorable treatment of such Claim, each holder of an
     Allowed Secured Claim shall receive, at the option of the Creditors Recovery Trustee, (i)
     payment in full in Cash in full and final satisfaction of such Claim, payable on the later of
     the Effective Date and the date on which such Secured Claim becomes an Allowed Secured
     Claim, or as soon as reasonably practical thereafter, (ii) delivery of the collateral securing
     such Allowed Secured Claim and payment of any interest required under section 506(b) of
     the Bankruptcy Code, or (iii) such other treatment necessary to satisfy section 1129 of the
     Bankruptcy Code; provided, however, that Secured Claims incurred by the Debtor in the
     ordinary course of business may be paid in the ordinary course of business in accordance
     with such applicable terms and conditions relating thereto. Nothing in this Plan shall preclude
     the Creditors’ Committee or the Creditor Recovery Trustee, as applicable, from challenging
     the validity of any alleged Secured Claim, Lien or the value of the property that secures any
     alleged Lien allegedly securing an Allowed Secured Claim.

                           (c)     Voting: Class 2 is Unimpaired, and the holders of Secured
     Claims are conclusively presumed to have accepted the Plan pursuant to section 1126(f) of
     the Bankruptcy Code. Therefore, holders of Secured Claims are not entitled to vote to accept
     or reject the Plan.

               4.3.   General Unsecured Claims (Class 3).

                           (a)       Classification: Class 3 consists of General Unsecured
     Claims against the Debtor.




                                                12
17-13633-mkv       Doc 499     Filed 10/07/19 Entered 10/07/19 16:11:02              Main Document
                                            Pg 84 of 127


                               (b)       Treatment: On the Effective Date, or as soon thereafter as is
      reasonably practicable, except to the extent that a holder of an Allowed General Unsecured
      Claim agrees to less favorable treatment of such Allowed General Unsecured Claim or has
      been paid before the Effective Date, each holder of an Allowed General Unsecured Claim
      shall receive, in full and final satisfaction of such Claim, its Pro Rata share of (i) Available
      Cash and (ii) the Creditor Recovery Trust Interests, in an aggregate amount equal to (a) such
      holder’s Allowed General Unsecured Claim, and (b) in the event that all Allowed Claims are
      paid in full, such holder’s Postpetition Interest Claim, in each case as reduced by prior
      distributions of Available Cash on each such Allowed General Unsecured Claim. In no event
      shall the holder of a General Unsecured Claim receive distributions on account of such Claim
      in excess of the Allowed amount of such General Unsecured Claim and Postpetition Interest
      Claim.

                           (c)      Voting: Class 3 is Impaired, and holders of Allowed General
      Unsecured Claims in Class 3 are entitled to vote to accept or reject the Plan.

 SECTION 5. MEANS FOR IMPLEMENTATION.

                5.1.    Vesting of Estate Property in Creditor Recovery Trust

                  On the Effective Date, except as otherwise set forth herein, all Estate property
 (including Causes of Action), shall be deemed to have been transferred to the Creditor Recovery
 Trust automatically and without further action (but the Plan Agent may take any and all necessary
 and/or advisable action to effectuate such transfer), which transfer shall be, and shall be deemed
 to be, free and clear of any and all liens, claims, Claims, interests and encumbrances; provided that
 any Creditor Recovery Trust Asset that serves as collateral for an Allowed Secured Claim shall be
 transferred subject to such lien or encumbrance and any Creditor Recovery Trust Asset that serves
 as collateral for a Disputed Secured Claim shall be transferred subject to such lien or encumbrance
 pending the determination of the Allowance of such Claim by Final Order. The transfer of Estate
 property shall be deemed to have occurred on the Effective Date, without any requirement to
 execute any documents or agreements, and whether or not such Estate property has been actually
 and physically transferred to the Plan Agent or Creditor Recovery Trust’s possession. Upon such
 transfer, the Debtor shall be divested of all right, title and interest in and to such Estate property,
 which property shall be treated as Creditor Recovery Trust Assets, and shall no longer be
 authorized to exercise control over any such property.

                The Creditor Recovery Trustee may determine in its sole discretion not to accept
 delivery or ownership of certain assets of the Estate as Creditor Recovery Trust Assets, which
 assets shall be deemed not transferred to and shall otherwise not be transferred to the Creditor
 Recovery Trust and shall not become Creditor Recovery Trust Assets. In the event the Creditor
 Recovery Trustee determines not to accept delivery of certain assets as Creditor Recovery Trust
 Assets, the Creditor Recovery Trustee shall use best efforts to provide written notice to the Plan
 Oversight Committee, the Plan Agent, the Debtor and any other Person or Entity known to the
 Creditor Recovery Trustee to have an interest in such assets.




                                                   13
17-13633-mkv      Doc 499     Filed 10/07/19 Entered 10/07/19 16:11:02           Main Document
                                           Pg 85 of 127


                5.2.   Plan Agent.

                             (a)      Appointment. The Creditors’ Committee shall appoint the
      Plan Agent no later than five days before the Voting Deadline. The Plan Agent’s retention
      shall commence on the Effective Date and shall continue until the earlier of: (i) entry of a
      Bankruptcy Court order closing the Chapter 11 Case; (ii) entry of a Bankruptcy Court order
      removing the Plan Agent for cause (as defined below); (iii) the Plan Agent’s voluntary
      resignation upon notice to the Plan Oversight Committee and the filing of such notice with
      the Bankruptcy Court, and the Plan Oversight Committee appointment of a successor; or (iv)
      as otherwise ordered by Bankruptcy Court.

                              (b)     Authority. The Plan Agent shall have the authority and right
      on behalf the Debtor and the Estate, without the need for Bankruptcy Court approval (unless
      otherwise specified in the Plan or Plan Agent Agreement), to carry out and implement all
      provisions of the Plan in accordance with the Plan Agent Agreement other than those
      assigned to the Creditor Recovery Trustee, including, without limitation, to:

                                (i)   take all necessary or advisable actions to cause the Creditor
 Recovery Trust Assets and the Available Cash to be transferred to the Creditor Recovery Trust as
 of the Effective Date, including the execution and delivery of any necessary or appropriate
 document transferring title of any asset from the name of the Debtor to the Creditor Recovery
 Trustee, which transfer shall be, and shall be deemed to be, free and clear of any and all liens,
 claims, Claims, interests and encumbrances provided that any Creditor Recovery Trust Asset that
 serves as collateral for an Allowed Secured Claim shall be transferred subject to such lien or
 encumbrance and any Creditor Recovery Trust Asset that serves as collateral for a Disputed
 Secured Claim shall be transferred subject to such lien or encumbrance pending the determination
 of the Allowance of such Claim by Final Order.

                                (ii) provide to the Creditor Recovery Trustee all documents and
 other information owned, controlled or available to the Debtor that may be necessary, appropriate
 or advisable to aid the Creditor Recovery Trustee in liquidating Estate assets or pursuing Causes
 of Action;

                                (iii) assist the Creditor Recovery Trustee in obtaining possession
 and control of such books and records of the Debtor as may be necessary, appropriate or advisable
 to aid in the implementation of the Plan or the Creditor Recovery Trust;

                                (iv) notify financial institutions and Persons which owe money
 or hold property belonging to the Debtor that the Plan Agent is vested with complete control over
 and rights to such accounts, debts owed to the Debtor, and money and property belonging to the
 Debtor and has the right and obligation to convey such accounts, debts, money and property to the
 Creditor Recovery Trustee, including without limitation to endorse the payment of notes or other
 obligations of any Person;

                                 (v) take and exercise control over any and all bank and other
 accounts in which the Debtor holds any interest, to the exclusion of the Debtor, including without
 limitation acting as sole signatory respecting such accounts;



                                                14
17-13633-mkv      Doc 499     Filed 10/07/19 Entered 10/07/19 16:11:02             Main Document
                                           Pg 86 of 127


                               (vi) act as sole signatory for all checks, drafts or other orders for
 the payment of money, and all notes or other evidences of indebtedness issued in the name of the
 Debtor;

                                (vii) incur and pay reasonable and necessary expenses in
 connection with the performance of duties under the Plan, including the reasonable fees and
 expenses of professionals retained by the Plan Agent;

                                (viii) take any and all necessary and/or advisable actions,
 including if necessary, with the aid of the Bankruptcy Court, to transfer to the Creditor Recovery
 Trust Assets to the Creditor Recovery Trust; and

                                (ix) cooperate with the Creditor Recovery Trustee and Plan
 Oversight Committee and perform other duties and functions that are consistent with the
 implementation of the Plan to the extent not a duty or function of the Creditor Recovery Trustee.

                               (c)    Compensation/Reimbursement of Expenses. As more fully
 set forth in and subject to the Plan Agent Agreement, the Plan Agent shall be entitled to
 compensation and reimbursement for reasonable expenses incurred in the course of rendering
 services under the Plan, including without limitation reasonable fees and expenses of its retained
 professionals, which compensation and reimbursement shall be subject to review by the Plan
 Oversight Committee on the terms set forth in the Plan Agent Agreement.

                5.3.    Debtor’s Obligations

                 The Debtor shall cooperate with the Plan Agent to effectuate the automatic transfer
 of all Estate property to the Creditor Recovery Trust and shall execute any and all documents that
 may be necessary, appropriate or advisable, in the discretion of the Plan Agent, to cause such
 transfer to be effective and/or reflected on any applicable public record. To the extent necessary
 or desirable, the Plan Agent shall have the authority, right and power to execute any document
 necessary, appropriate or advisable, in the name of the Debtor as the Debtor’s attorney in fact, to
 effectuate such transfer. No person dealing with the Plan Agent shall be obligated to inquire into
 the authority of the Plan Agent in connection with the transfer of Estate property to the Creditor
 Recovery Trust. After the Confirmation Date and before the Effective Date, the Debtor shall turn
 over to the Creditors’ Committee for further turnover to the Creditor Recovery Trust when it is
 established, all books and records deemed necessary, appropriate or advisable to aid in the
 implementation of the Plan and its provisions. Upon the Effective Date, and from time to time
 thereafter upon request of the Creditor Recovery Trustee, the Debtor shall turn over to the Creditor
 Recovery Trust all books and records deemed necessary, appropriate or advisable by the Creditor
 Recovery Trustee, the Plan Agent, and/or Plan Oversight Committee to effectuate the terms of the
 Plan and implement its provisions.

                5.4.    Plan Oversight Committee

                 The Creditors’ Committee shall appoint the Plan Oversight Committee, which shall
 initially be comprised of one or more members willing to serve, which may include one or more
 members of the Creditors’ Committee, no later than five days before the Voting Deadline. In the
 event that the Creditors’ Committee for any reason does not make such appointment, the Plan


                                                 15
17-13633-mkv      Doc 499     Filed 10/07/19 Entered 10/07/19 16:11:02             Main Document
                                           Pg 87 of 127


 Oversight Committee may be appointed by any chapter 11 operating trustee appointed in the
 Chapter 11 Case or by the Bankruptcy Court, on motion of any creditor or the U.S. Trustee. The
 Plan Oversight Committee’s existence shall commence on the Effective Date and shall continue
 until the earlier of it not having at least one member and the making of all payments that will be
 made to holders of Allowed Claims under this Plan. In the event of the death or resignation of
 any member of the Plan Oversight Committee, such Plan Oversight Committee’s remaining
 member(s) shall be entitled to designate a successor member from among the holders of Allowed
 Claims. If a Plan Oversight Committee member assigns its Claim in full or releases the Debtor,
 the Estate or the Trust from payment of the balance of its Claim, such act shall constitute a
 resignation from the Plan Oversight Committee. Until a vacancy on the Plan Oversight Committee
 is filled, such Plan Oversight Committee shall function in its reduced number. In the event that
 there is no Plan Oversight Committee, the Plan shall continue to be implemented, subject to any
 oversight that the Bankruptcy Court may order on motion of any creditor or the U.S. Trustee, that
 may be necessary or appropriate.

                 Promptly following the establishment of the Plan Oversight Committee, the Plan
 Oversight Committee shall enact bylaws governing its operating procedures and related matters,
 as deemed appropriate in the Plan Oversight Committee’s sole discretion. While decision making
 authority will reside with the Plan Agent and the Creditor Recovery Trustee as set forth in the Plan
 and Plan Supplement, each will meet and/or consult with the Plan Oversight Committee
 periodically and the Plan Oversight Committee will have standing to seek the removal of the Plan
 Agent and/or the Creditor Recovery Trustee and appoint its successor for “cause” as that term is
 defined in the Plan Agent Agreement or Creditor Recovery Trust Agreement, as applicable.

                 Members of the Plan Oversight Committee shall be entitled to reimbursement of
 reasonable and necessary expenses, exclusive of legal fees and disbursements of any professionals
 retained by such individual members, incurred in carrying out their duties as members of the Plan
 Oversight Committee, all of which shall be paid by the Creditor Recovery Trustee from Available
 Cash. The Plan Oversight Committee may retain professionals, and the Creditor Recovery Trustee
 shall pay such professionals reasonable compensation for services rendered and expenses incurred
 on behalf of the Plan Oversight Committee in accordance with the procedures set forth herein.
 Any professional(s) retained by the Plan Oversight Committee shall be paid by the Creditor
 Recovery Trustee within 10 days following the delivery of an invoice to the Creditor Recovery
 Trustee (with copy to the Plan Oversight Committee) reasonably describing the services rendered
 and expenses incurred on behalf of the Plan Oversight Committee, or as soon thereafter as is
 reasonably practicable, absent an objection by the Creditor Recovery Trustee to all or part of such
 invoice served upon such professional(s) (with copy to the Plan Oversight Committee) prior to the
 expiration of such 10-day period. In the event of an objection to any invoice presented by the
 professional(s) retained by the Plan Oversight Committee, such professional(s) may be paid any
 part of the invoice which was not objected to, and absent a consensual resolution of the objection,
 the professionals(s) may be paid any part of the invoice approved by the Bankruptcy Court after
 motion on notice to the Creditor Recovery Trustee and the Plan Oversight Committee, describing
 the dispute over payment of the invoice.

                The Plan Oversight Committee shall review the fees and expenses of the Plan
 Agent, the Creditor Recovery Trustee, and each of their respective retained professionals on the
 terms set forth in the Plan Agent Agreement or the Creditor Recovery Trust Agreement, as


                                                 16
17-13633-mkv      Doc 499      Filed 10/07/19 Entered 10/07/19 16:11:02             Main Document
                                            Pg 88 of 127


 applicable. Following all payments being made to holders of Allowed Claims under this Plan, the
 Plan Oversight Committee shall be dissolved and the members thereof shall be released from any
 and all further authority, duties, responsibilities, and obligations related to their service as Plan
 Oversight Committee members.

                5.5.    Wind Down.

                 The wind-down, sale and liquidation of such assets (as determined for federal
 income tax purposes) shall occur over a period of no more than three years after the Effective Date
 (it being understood that such liquidation may include the transfer of all or part of the assets of
 such Debtor to the Creditor Recovery Trust within the meaning of Treas. Reg. § 301.7701-4 and
 in accordance with Section 10 of the Plan); provided that, the wind-down and liquidation may
 extend over a longer period of time if the Creditor Recovery Trustee receives a private letter ruling
 or other equivalent guidance from the IRS from which the Creditor Recovery Trustee reasonably
 concludes that the continued wind-down and liquidation should not result in a reduction or
 limitation of the Debtor’s tax attributes for federal income tax purposes that materially impairs the
 expected actual use of such tax attributes.

                5.6.    No Liability

                 Except to the extent of any bond provided by the Creditor Recovery Trustee, if any,
 or as otherwise provided in this Plan, the Plan Agent Agreement or the Creditor Recovery Trust
 Agreement, no recourse shall ever be had, directly or indirectly, against the Creditor Recovery
 Trustee, the Plan Agent, the Plan Oversight Committee, the Plan Oversight Committee’s members,
 and their respective representatives, agents, employees, professionals, successors, or assigns, by
 legal or equitable proceedings or by virtue of any statute or otherwise, or any deed of trust,
 mortgage, pledge, or note, nor upon any promise, contract, instrument, undertaking, obligation,
 covenant, or agreement whatsoever executed by the Creditor Recovery Trustee, the Plan Agent, or
 the Plan Oversight Committee under the Plan or by reason of the creation of any indebtedness by
 the Creditor Recovery Trustee, the Plan Agent, or the Plan Oversight Committee under the Plan
 for any purpose authorized by the Plan. All such liabilities, covenants, and agreements of the
 Creditor Recovery Trustee, the Plan Agent, the Plan Oversight Committee, and their respective
 representatives, agents, employees, professionals, successors, or assigns, whether in writing or
 otherwise, under the Plan shall be enforceable only against, and shall be satisfied only out of
 such bond, if any, in favor of the Creditor Recovery Trustee, and the Creditor Recovery Trust
 Assets or such part thereof as shall, under the terms of any such agreement, be liable therefor,
 or shall be evidence only of a right of payment out of the income and proceeds from the
 liquidation of the Creditor Recovery Trust Assets, as the case may be. Every undertaking,
 contract, covenant, or agreement entered into in writing by the Creditor Recovery Trustee, Plan
 Agent, or Plan Oversight Committee shall provide expressly against the personal liability of
 the Creditor Recovery Trustee, the Plan Agent, the Plan Oversight Committee, and the Plan
 Oversight Committee’s members. The foregoing limitations on liability shall not apply in the
 event of willful misconduct, gross negligence or fraud on the part of the Creditor Recovery Trustee,
 the Plan Agent, the Plan Oversight Committee, the Plan Oversight Committee’s members, and
 their respective representatives, agents, employees, professionals, successors, or assigns. The
 Creditor Recovery Trustee, the Plan Agent and/or the Plan Oversight Committee and any other



                                                  17
17-13633-mkv       Doc 499     Filed 10/07/19 Entered 10/07/19 16:11:02              Main Document
                                            Pg 89 of 127


 Exculpated Parties shall be entitled to rely on the injunction and exculpation provisions set forth
 in this Plan.

                 Neither the Creditor Recovery Trustee, the Plan Agent, the Plan Oversight
 Committee, the Plan Oversight Committee’s members, and their respective representatives, agents,
 employees, professionals, successors, or assigns shall be liable for any act or omission of one
 another, nor shall the Creditor Recovery Trustee, the Plan Agent, the Plan Oversight Committee,
 the Plan Oversight Committee’s members, and their respective representatives, agents, employees,
 professionals, successors, or assigns be liable for any act or omission taken or not taken in such
 capacity other than for specific acts or omissions resulting from Creditor Recovery Trustee, the
 Plan Agent, the Plan Oversight Committee, the Plan Oversight Committee’s members, and their
 respective representatives, agents, employees, professionals, successors, or assigns willful
 misconduct, gross negligence, or fraud. The Creditor Recovery Trustee, the Plan Agent and the
 Plan Oversight Committee may, in connection with the performance of their respective functions,
 and in their sole and absolute discretion, consult with professionals, and shall not be liable for any
 act taken, omitted to be taken, or suffered to be done in accordance with advice or opinions
 rendered by such persons or entities, regardless of whether such advice or opinions are provided
 in writing. Notwithstanding such authority, the Creditor Recovery Trustee, the Plan Agent and
 the Plan Oversight Committee shall not be under any obligation to consult with professionals, and
 the determination not to do so shall not result in the imposition of liability on the Creditor Recovery
 Trustee, the Plan Agent, the Plan Oversight Committee, or any of their respective representatives,
 agents, employees, professionals, successors, or assigns, unless such determination is based on
 willful misconduct, gross negligence, or fraud.

               No action shall be maintained against any of the Creditor Recovery Trustee, the
 Plan Agent, the Plan Oversight Committee or the Plan Oversight Committee’s members, in
 connection with the performance of their respective functions under the Plan, the Creditor
 Recovery Trust Agreement and/or the Plan Agent Agreement, as applicable, absent leave of the
 Bankruptcy Court.

                5.7.    Indemnification

                 The Estate, to the extent still in existence, and the Creditor Recovery Trust shall
 indemnify and hold harmless the Creditor Recovery Trustee, the Plan Agent, the Plan Oversight
 Committee, the Plan Oversight Committee’s members, and their respective representatives, agents,
 employees, professionals, successors, or assigns from and against and in respect of all liabilities,
 losses, damages, claims, costs, and expenses, including, without limitation, reasonable attorneys’
 fees, disbursements, and related expenses, which such Persons may incur or to which such Persons
 may become subject to in connection with any action, suit, proceeding, or investigation brought
 by or threatened against such Persons arising out of or due to their acts or omissions or
 consequences of such acts or omissions, with respect to the implementation or administration of
 the Plan, the Plan Agent Agreement or the Creditor Recovery Trust, or the discharge of their duties
 thereunder, to the extent such losses are not covered by a bond, if any, or other applicable
 insurance; provided, however, that no such indemnification shall be made to such Persons for
 actions or omissions as a result of their willful misconduct, gross negligence, or fraud.




                                                   18
17-13633-mkv      Doc 499      Filed 10/07/19 Entered 10/07/19 16:11:02             Main Document
                                            Pg 90 of 127


                5.8.    Other Transactions

                  Upon the Effective Date, by virtue of the solicitation of votes in favor of the Plan
 and entry of the Confirmation Order, all actions contemplated by the Plan (including any action to
 be undertaken by the Plan Agent and the Creditor Recovery Trustee) shall be deemed authorized,
 approved, and, to the extent taken prior to the Effective Date, ratified without any requirement for
 further action by holders of Claims, the Debtor, or any other Entity or Person. All matters provided
 for in the Plan involving the transfer of the assets of the Estate to the Creditor Recovery Trust, and
 any corporate or other Entity action that might be required by or of the Debtor or any Entity in
 connection therewith, shall be deemed to have occurred and shall be in effect, without any
 requirement of further action by the Debtor or the Estate; provided, however, that to the extent any
 action may be necessary, appropriate or advisable, without further authority, to transfer or
 document the transfer of Estate property to the Creditor Recovery Trust, the Plan Agent may
 execute any and all documents necessary, appropriate or advisable in the name of or as the
 authorized agent for the Debtor, including, without limitation for the transfer of ownership interests
 in Entities owned by the Debtor, in whole or in part, or the exercise of all control and other indicia
 of ownership which such ownership afforded the Debtor.

                5.9.    Withholding and Reporting Requirements.

                                (a)     Withholding Rights. In connection with the Plan, any party
 issuing any instrument or making any distribution described in the Plan shall comply with all
 applicable withholding and reporting requirements imposed by any federal, state, or local taxing
 authority, and all distributions pursuant to the Plan and all related agreements shall be subject to
 any such withholding or reporting requirements. Notwithstanding the foregoing, each holder of an
 Allowed Claim or any other Person that receives a distribution pursuant to the Plan shall have
 responsibility for any taxes imposed by any Governmental Unit, including, without limitation,
 income, withholding, and other taxes, on account of such distribution. Any party issuing any
 instrument or making any distribution pursuant to the Plan has the right, but not the obligation, to
 not make a distribution until such holder has made arrangements satisfactory to such issuing or
 disbursing party for payment of any such tax obligations.

                         (b) Forms. Any party entitled to receive any property as an issuance or
 distribution under the Plan shall, upon request, deliver to the Creditor Trustee or such other Person
 designated by the Creditor Recovery Trustee (which entity shall subsequently deliver such forms
 to the Creditor Recovery Trustee) an appropriate Form W-9 or if the payee is a foreign Person,
 Form W-8 (or any such other form as may be required by the IRS or other Governmental Unit
 related to income, withholding and other taxes on account of a distribution under the Plan), unless
 such Person is exempt under the tax code and so notifies the Creditor Recovery Trustee or such
 other Person. If a request for a Form W-9, Form W-8 or other applicable form is made by the
 Creditor Recovery Trustee or such other Person designated by the Creditor Recovery Trustee and
 the holder fails to comply before the date that is 180 days after the request is made, the amount of
 such distribution shall irrevocably revert to the Estate or Trust and any Claim in respect of such
 distribution shall be discharged and forever barred from assertion against the Debtor, Estate or
 Trust and its respective property. Alternatively, the Creditor Recovery Trustee, in its sole
 discretion, may make distributions to a creditor that has failed to return (or return timely), a Form
 W-8 or Form W-9, or other applicable form. In such case, the distribution shall be net the maximum


                                                  19
17-13633-mkv      Doc 499      Filed 10/07/19 Entered 10/07/19 16:11:02             Main Document
                                            Pg 91 of 127


 amount of all applicable withholding taxes or such other amount as the Creditor Recovery Trustee
 deems necessary or appropriate.

                5.10.   Exemption from Certain Transfer Taxes.

                To the maximum extent provided by section 1146(a) of the Bankruptcy Code, any
 post-Confirmation sale or transfer of any Estate assets to or Creditor Recovery Trust Assets from
 the Creditor Recovery Trust, or any sale or transfer of, from or by any Entity in which the Debtor
 had as of the Effective Date an interest, pursuant to, in contemplation of, or in connection with the
 Plan or pursuant to the making, delivery, or recording of any deed or other instrument of transfer
 under, in furtherance of, or in connection with, the Plan, including any deeds, bills of sale,
 assignments, or other instruments of transfer executed in connection with any transaction arising
 out of, contemplated by, or in any way related to the Plan, shall not be subject to any document
 recording tax, stamp tax, conveyance fee, intangibles or similar tax, mortgage tax, real estate
 transfer tax, mortgage recording tax, Uniform Commercial Code filing or recording fee, or other
 similar tax or governmental assessment, in each case to the extent permitted by applicable
 bankruptcy law, and the appropriate state or local government officials or agents shall forego
 collection of any such tax or governmental assessment and accept for filing and recordation any
 of the foregoing instruments or other documents without the payment of any such tax or
 governmental assessment.

                5.11.   Effectuating Documents; Further Transactions.

                 On and after the Effective Date, the Plan Agent is authorized to and may issue,
 execute, deliver, file, or record such contracts, securities, instruments, releases, and other
 agreements or documents and take such other similar actions as may be necessary or appropriate
 to effectuate and/or implement the transfer of Estate assets to the Creditor Recovery Trustee and
 further evidence such transfer, on behalf the Debtor and without the need for any approvals,
 authorization, or consents.

                5.12.   Preservation of Rights of Action.

                  Other than specific, identified Causes of Action against an Entity that are expressly
 and specifically waived, relinquished, exculpated, released, compromised, or settled in the Plan or
 by a Final Order of the Bankruptcy Court, the Creditors’ Committee and the Estate reserve any
 and all Causes of Action including, without limitation, any challenge concerning any property
 claimed by the Debtor to be exempt property pursuant to section 522 of the Bankruptcy Code. On
 and after the Effective Date, the Creditor Recovery Trustee may pursue such Causes of Action in
 its sole discretion, in the name of the Creditor Recovery Trustee on behalf of the Creditor Recovery
 Trust. No Entity may rely on the absence of a specific reference in the Plan, the Plan Supplement,
 or the Disclosure Statement to any Cause of Action against them as any indication that the Creditor
 Recovery Trustee will not pursue any and all available Causes of Action against them. No
 preclusion doctrine, including the doctrines of res judicata, collateral estoppel, issue preclusion,
 claim preclusion (judicial, equitable, or otherwise), or laches, shall apply to such Causes of Action
 upon, after, or as a consequence of the Confirmation or Consummation. Prior to the Effective Date,
 the Creditors’ Committee, the Estate, and on and after the Effective Date, the Creditor Recovery
 Trustee, shall retain and shall have, including through its authorized agents or representatives, the


                                                  20
17-13633-mkv      Doc 499      Filed 10/07/19 Entered 10/07/19 16:11:02             Main Document
                                            Pg 92 of 127


 exclusive right, authority, and discretion to determine and to initiate, file, prosecute, enforce,
 abandon, settle, compromise, release, withdraw, or litigate to judgment any such Causes of Action
 and to decline to do any of the foregoing without the consent or approval of any third party or
 further notice to or action, order, or approval of the Bankruptcy Court. Notwithstanding anything
 contained in the Plan to the contrary, the settlement of any Claims and Causes of Action which are
 expressly to be settled by Confirmation of the Plan itself shall be resolved only by Confirmation
 of the Plan itself.

                5.13.   Closing of the Chapter 11 Case.

               After the Chapter 11 Case of the Debtor has been fully administered, the Creditor
 Recovery Trustee shall promptly seek authority from the Bankruptcy Court to close the Chapter
 11 Case in accordance with the Bankruptcy Code and the Bankruptcy Rules.

 SECTION 6. DISTRIBUTIONS.

                6.1.    Distribution Record Date.

                 As of the close of business on the Distribution Record Date, there shall be no further
 changes in the record of holders of any of the Claims. Neither the Creditor Recovery Trustee, nor
 any other Person or Entity, shall have any obligation to recognize any transfer of a Claim occurring
 on or after the Distribution Record Date.

                6.2.    Date of Distributions.

                  Except as otherwise provided in the Plan, the Creditor Recovery Trustee shall make
 the Initial Distribution to holders of Allowed Claims no later than the Initial Distribution Date or
 as soon as reasonably practical and, thereafter, the Creditor Recovery Trustee shall from time to
 time determine the subsequent Distribution Dates. In the event that any payment or act under the
 Plan is required to be made or performed on a date that is not a Business Day, then the making of
 such payment or the performance of such act may be completed on or as soon as reasonably
 practicable after the next succeeding Business Day, but shall be deemed to have been completed
 as of the required date.

                The Creditor Recovery Trustee shall, from time to time, maintain a reserve in an
 amount sufficient to pay holders of Disputed Claims the amount such holders would be entitled to
 receive under the Plan if such Claims were to become Allowed Claims. In the event the holders of
 Allowed Claims have not received payment in full on account of their Claims after the resolution
 of all Disputed Claims, then the Creditor Recovery Trustee shall make a final distribution to all
 holders of Allowed Claims.

                Notwithstanding anything to the contrary in the Plan, no holder of an Allowed
 Claim shall, on account of such Allowed Claim, receive a distribution in excess of the Allowed
 amount of such Claim plus any Postpetition Interest Claim that is actually payable in accordance
 with the Plan.




                                                  21
17-13633-mkv      Doc 499      Filed 10/07/19 Entered 10/07/19 16:11:02             Main Document
                                            Pg 93 of 127


                6.3.    Delivery of Distributions.

                 In the event that any distribution to any holder is returned as undeliverable, no
 distribution to such holder shall be made unless and until the Creditor Recovery Trustee has been
 able to determine through reasonable efforts the then current address of such holder, at which time
 such distribution shall be made to such holder without interest; provided that, such distributions
 shall be deemed unclaimed property at the expiration of six months from the date the applicable
 distribution is made if the Creditor Recovery Trustee is unable to determine the then current
 address for such holder. Distribution checks that remain uncashed on the date that is six months
 after the date of mailing also shall be deemed unclaimed property. All unclaimed property or
 interests in property shall revert (notwithstanding any applicable federal or state escheat,
 abandoned, or unclaimed property laws to the contrary) to the Creditor Recovery Trust
 automatically and without need for a further order by the Bankruptcy Court for distribution in
 accordance with the Plan and the Claim of any such holder to such distribution and all future
 distributions shall be released, settled, compromised, and forever barred.

                6.4.    Manner of Payment Under Plan.

               At the option of the Creditor Recovery Trustee, any Cash payment to be made under
 the Plan may be made by a check or wire transfer.

                6.5.    Minimum Cash Distributions.

                 The Creditor Recovery Trustee shall not be required to make any payment to any
 holder of an Allowed Claim on any Distribution Date of Cash less than $100; provided that, if any
 distribution is not made pursuant to this Section 6.5 of the Plan, such distribution shall be added
 to any subsequent distribution to be made on behalf of the holder’s Allowed Claim. The Creditor
 Recovery Trustee shall not be required to make any final distributions of Cash less than $50 to any
 holder of an Allowed Claim. If all Allowed Claims (other than those whose distributions are
 deemed undeliverable under the Plan) have been paid in full, any surplus Cash shall revert to the
 Debtor to the extent provided in Section 9.11(b) of the Plan. If the amount of any final distributions
 to holders of Allowed Claims would be $50 or less and the aggregate amount of Cash available
 for distributions to holders of Allowed General Unsecured Claims is less than $5,000, then the
 Creditor Recovery Trustee, in its sole discretion may opt to make no further distributions and, in
 such case, any surplus Cash shall revert to the Debtor to the extent provided in Section 9.11(b) of
 the Plan.

                6.6.    Setoffs.

                The Creditor Recovery Trustee may, but shall not be required to, set off against any
 Claim, any Claims of any nature whatsoever that the Debtor, the Estate or the Creditor Recovery
 Trustee may have against the holder of such Claim; provided that, neither the failure to do so nor
 the allowance of any Claim under the Plan shall constitute a waiver or release by the Debtor, the
 Estate or the Creditor Recovery Trustee of any such Claim that such party may have against the
 holder of such Claim.

                6.7.    Distributions After Effective Date.



                                                  22
17-13633-mkv      Doc 499     Filed 10/07/19 Entered 10/07/19 16:11:02            Main Document
                                           Pg 94 of 127


              Distributions made after the Effective Date to holders of Disputed Claims that are
 not Allowed Claims as of the Effective Date but which later become Allowed Claims shall be
 deemed to have been made on the Effective Date.

                6.8.   Allocation of Distributions Between Principal and Interest.

                Except as otherwise provided in the Plan, to the extent that any Allowed Claim
 entitled to a distribution under the Plan is comprised of indebtedness and accrued but unpaid
 interest thereon, such distribution shall be allocated to the principal amount (as determined for
 U.S. federal income tax purposes) of the Claim first, and then to accrued but unpaid interest.

                6.9.   Payment of Disputed Claims.

               As Disputed Claims are resolved pursuant to Section 7 of the Plan, the Creditor
 Recovery Trustee shall make distributions on account of such Disputed Claims as if such Disputed
 Claims were Allowed Claims as of the Effective Date. Such distributions shall be made on the first
 Distribution Date that is at least 45 days after the date on which a Disputed Claim becomes an
 Allowed Claim, or on an earlier date selected by the Creditor Recovery Trustee in Creditor
 Recovery Trustee’s sole discretion.

 SECTION 7. PROCEDURES FOR DISPUTED CLAIMS.

                7.1.   Allowance of Claims.

                 After the Effective Date, the Creditor Recovery Trustee shall have and shall retain
 any and all rights and defenses that the Debtor or the Estate had with respect to any Claim, except
 with respect to any Claim deemed Allowed under the Plan. Except as expressly provided in the
 Plan or in any order entered in the Chapter 11 Case prior to the Effective Date (including, without
 limitation, the Confirmation Order), no Claim shall become an Allowed Claim unless and until
 such Claim is deemed Allowed under the Plan or the Bankruptcy Code or the Bankruptcy Court
 has entered a Final Order, including, without limitation, the Confirmation Order, in the Chapter 11
 Case allowing such Claim.

                7.2.   Objections to Claims.

                As of the Effective Date, objections to, and requests for estimation of, Claims
 against the Debtor or the Estate may be interposed and prosecuted only by the Creditor Recovery
 Trustee. Such objections and requests for estimation shall be served and filed (i) on or before the
 120th day following the later of (a) the Effective Date and (b) the date that a Proof of Claim is
 filed or amended or a Claim is otherwise asserted or amended in writing by or on behalf of a holder
 of such Claim or (ii) such later date as ordered by the Bankruptcy Court upon motion filed by the
 Creditor Recovery Trustee.

                7.3.   Estimation of Claims.

               The Creditor Recovery Trustee may at any time request that the Bankruptcy Court
 estimate any contingent, unliquidated, or Disputed Claim pursuant to section 502(c) of the
 Bankruptcy Code regardless of whether the Debtor, the Creditors’ Committee or the Creditor


                                                 23
17-13633-mkv      Doc 499      Filed 10/07/19 Entered 10/07/19 16:11:02             Main Document
                                            Pg 95 of 127


 Recovery Trustee previously objected to such Claim or whether the Bankruptcy Court has ruled
 on any such objection, and the Bankruptcy Court will retain jurisdiction to estimate any Claim at
 any time during litigation concerning any objection to any Claim, including, without limitation,
 during the pendency of any appeal relating to any such objection. In the event that the Bankruptcy
 Court estimates any contingent, unliquidated, or Disputed Claim, the amount so estimated shall
 constitute either the Allowed amount of such Claim or a maximum limitation on such Claim, as
 determined by the Bankruptcy Court. If the estimated amount constitutes a maximum limitation
 on the amount of such Claim, the Creditor Recovery Trustee may pursue supplementary
 proceedings to object to the allowance of such Claim. All of the aforementioned objection,
 estimation and resolution procedures are intended to be cumulative and not exclusive of one
 another. Claims may be estimated and subsequently compromised, settled, withdrawn, or resolved
 by any mechanism approved by the Bankruptcy Court.

                7.4.    No Distributions Pending Allowance.

                 If an objection to a Claim is filed as set forth in Section 7 of the Plan, no payment
 or distribution provided under the Plan shall be made on account of such Claim unless and until
 such Disputed Claim becomes an Allowed Claim.

                7.5.    Resolution of Claims.

                 Except as otherwise provided in the Plan, or in any contract, instrument, release,
 indenture, or other agreement or document entered into in connection with the Plan, in accordance
 with section 1123(b) of the Bankruptcy Code, the Creditor Recovery Trustee shall retain and may
 enforce, sue on, settle, or compromise (or decline to do any of the foregoing) all Claims, Disputed
 Claims, rights, Causes of Action, suits and proceedings, whether in law or in equity, whether
 known or unknown, that the Debtor or its Estate may hold against any Person, without the approval
 of the Bankruptcy Court, the Confirmation Order, and any contract, instrument, release, indenture,
 or other agreement entered into in connection with the Plan; provided, that the Creditor Trustee
 may seek such approval in its sole discretion or if requested by the Plan Oversight Committee. The
 Creditor Recovery Trustee or its successor may pursue such retained Claims, rights, Causes of
 Action, suits or proceedings, as appropriate, in accordance with its business judgment.

                7.6.    Disallowed Claims.

                All Claims held by persons or entities against whom or which the Debtor, Creditors’
 Committee or the Creditor Recovery Trustee has commenced a proceeding asserting a Cause of
 Action under sections 542, 543, 544, 545, 547, 548, 549 and/or 550 of the Bankruptcy Code shall
 be deemed “disallowed” Claims pursuant to section 502(d) of the Bankruptcy Code and holders of
 such Claims shall not be entitled to vote to accept or reject the Plan. Claims that are deemed
 disallowed pursuant to this section shall continue to be disallowed for all purposes until the
 Avoidance Action against such party has been settled or resolved by Final Order and any sums
 due to the Debtor, the Estate or the Creditor Recovery Trustee from such party have been paid.




                                                  24
17-13633-mkv      Doc 499     Filed 10/07/19 Entered 10/07/19 16:11:02             Main Document
                                           Pg 96 of 127


 SECTION 8. EXECUTORY CONTRACTS AND UNEXPIRED LEASES.

               8.1.     Assumption and Assignment of Executory Contracts and Unexpired
         Leases.

                On the Effective Date, except as otherwise provided in the Plan, each Executory
 Contract and Unexpired Lease not previously rejected, assumed, or assumed and assigned shall be
 deemed automatically rejected pursuant to sections 365 and 1123 of the Bankruptcy Code, unless
 such Executory Contract or Unexpired Lease: (i) is specifically designated on the Schedule of
 Assumed Contracts and Leases filed with the Plan Supplement; or (ii) is a contract, instrument,
 release, indenture, or other agreement or document entered into in connection with the Plan.

               8.2.     Cure of Defaults for Assumed Executory Contracts and Unexpired
         Leases.

                 Any Cure Obligation due under each Executory Contract and Unexpired Lease to
 be assumed pursuant to the Plan shall be satisfied, pursuant to section 365(b)(1) of the Bankruptcy
 Code, by payment in Cash on the Effective Date, subject to the limitation described below, as an
 Administrative Expense Claim, or on such other terms as the parties to such Executory Contracts
 or Unexpired Leases may otherwise agree. In the event of a dispute regarding (i) the amount of the
 Cure Obligation, (ii) the ability of the Estate or any assignee to provide “adequate assurance of
 future performance” (within the meaning of section 365 of the Bankruptcy Code) under the
 Executory Contract or Unexpired Lease to be assumed, or (iii) any other matter pertaining to
 assumption, the Cure Obligations required by section 365(b)(1) of the Bankruptcy Code shall be
 satisfied following the entry of a Final Order resolving the dispute and approving the assumption;
 provided that, such party may settle any dispute regarding the amount of any Cure Obligation
 without any further notice to any party or any action, order, or approval of the Bankruptcy Court.

                At least 14 days before the Confirmation Hearing, the Creditors’ Committee shall
 cause notice of proposed Cure Obligations to be sent to applicable counterparties to the Executory
 Contracts and Unexpired Leases. Any objection by such counterparty must be filed, served, and
 actually received by the Creditors’ Committee not later than 10 days after service of notice of the
 Debtor’s proposed assumption and associated Cure Obligation. Any counterparty to an Executory
 Contract or Unexpired Lease that fails to object timely to the proposed cure amount will be deemed
 to have assented to such Cure Obligation.

                 Assumption of any Executory Contract or Unexpired Lease pursuant to the Plan, or
 otherwise, shall result in the full release and satisfaction of any Claims or defaults, subject to
 satisfaction of the Cure Obligations, whether monetary or nonmonetary, including defaults of
 provisions restricting the change in control or ownership interest composition or other bankruptcy-
 related defaults, arising under any assumed Executory Contract or Unexpired Lease at any time
 before the Effective Date of assumption and/or assignment. Any prepetition default amount set
 forth in the Schedules and/or any Proofs of Claim filed with respect to an Executory Contract or
 Unexpired Lease that has been assumed and assigned shall be deemed disallowed and expunged,
 without further notice to or action, order, or approval of the Bankruptcy Court or any other Entity.




                                                 25
17-13633-mkv      Doc 499     Filed 10/07/19 Entered 10/07/19 16:11:02             Main Document
                                           Pg 97 of 127


                8.3.    Claims Based on Rejection of Executory Contracts and Unexpired Leases.

                 Unless otherwise provided by an order of the Bankruptcy Court, any Proofs of
 Claim based on the rejection of Executory Contracts or Unexpired Leases pursuant to the Plan or
 otherwise, must be filed with Bankruptcy Court and served on the Creditor Recovery Trustee no
 later than 14 days after the effective date of rejection of such Executory Contract or Unexpired
 Lease. In addition, any objection to the rejection of an Executory Contract or Unexpired Lease
 must be filed with the Bankruptcy Court and served on the Creditors’ Committee, no later than 14
 days after notice of the proposed rejection of such Executory Contract or Unexpired Lease.

                Any holders of Claims arising from the rejection of an Executory Contract or
 Unexpired Lease for which Proofs of Claims were not timely filed as set forth in the
 paragraph above shall not (i) be treated as a creditor with respect to such Claim, (ii) be
 permitted to vote to accept or reject the Plan on account of any Claim arising from such
 rejection, or (iii) participate in any distribution in the Chapter 11 Case on account of such
 Claim, and any Claims arising from the rejection of an Executory Contract or Unexpired
 Lease not filed with the Bankruptcy Court within such time will be automatically disallowed,
 forever barred from assertion, and shall not be enforceable against the Debtor, Creditor
 Recovery Trustee, the Estate, or the property of any of the foregoing, without the need for
 any objection by the Creditor Recovery Trustee or further notice to, or action, order, or
 approval of the Bankruptcy Court or any other Entity, and any Claim arising out of the
 rejection of the Executory Contract or Unexpired Lease shall be deemed fully compromised,
 settled, and released, notwithstanding anything in the Schedules or a Proof of Claim to the
 contrary. All Allowed Claims arising from the rejection of the prepetition Executory Contracts or
 prepetition Unexpired Leases shall be classified as General Unsecured Claims, except as otherwise
 provided by order of the Bankruptcy Court.

              8.4.   Modifications, Amendments, Supplements, Restatements, or Other
         Agreements.

                Each assumed Executory Contract or Unexpired Lease shall include all
 modifications, amendments, supplements, restatements, or other agreements that in any manner
 affect such Executory Contract or Unexpired Lease, and all Executory Contracts and Unexpired
 Leases related thereto, if any, including all easements, licenses, permits, rights, privileges,
 immunities, options, rights of first refusal, and any other interests, unless any of the foregoing
 agreements has been previously rejected or repudiated or is rejected or repudiated under the Plan.

              Modifications, amendments, supplements, and restatements to prepetition
 Executory Contracts and Unexpired Leases that have been executed by the Debtor during the
 Chapter 11 Case shall not be deemed to alter the prepetition nature of the Executory Contract or
 Unexpired Lease, or the validity, priority, or amount of any Claims that may arise in connection
 therewith.

                8.5.    Reservation of Rights.

               Neither the exclusion nor inclusion of any contract or lease in the Plan Supplement,
 nor anything contained in the Plan, shall constitute an admission that any such contract or lease is



                                                 26
17-13633-mkv      Doc 499      Filed 10/07/19 Entered 10/07/19 16:11:02             Main Document
                                            Pg 98 of 127


 in fact an Executory Contract or Unexpired Lease or that the Estate has any liability thereunder.
 In the event of a dispute regarding whether a contract or lease is or was executory or unexpired at
 the time of assumption or rejection, the Debtor, Creditors’ Committee or the Creditor Recovery
 Trustee, as applicable, shall have 30 days following entry of a Final Order resolving such dispute
 to alter the treatment of such contract or lease as otherwise provided in the Plan.

 SECTION 9. CREDITOR RECOVERY TRUST.

                9.1.    Execution of Creditor Recovery Trust Agreement.

                  On the Effective Date, the Plan Agent and the Creditor Recovery Trustee shall
 execute the Creditor Recovery Trust Agreement and shall take all other necessary steps to establish
 the Creditor Recovery Trust and Creditor Recovery Trust Interests therein, which shall be for the
 benefit of Creditor Recovery Trust Beneficiaries. The Creditor Recovery Trust Agreement may
 provide powers, duties and authorities in addition to those explicitly stated in the Plan, but only to
 the extent that such powers, duties, and authorities do not affect the status of the Creditor Recovery
 Trust as a “liquidating trust” for United States federal income tax purposes.

                9.2.    Purpose of Creditor Recovery Trust.

                 The Creditor Recovery Trust shall be established for the sole purpose of taking title
 to and liquidating and distributing the assets of the Estate contributed to such Creditor Recovery
 Trust in accordance with Treas. Reg. § 301.7701-4(d), with no objective to continue or engage in
 the conduct of a trade or business. The Creditor Recovery Trustee shall exercise its reasonable
 business judgment to direct and control the wind down, liquidation, sale and/or abandoning of the
 Creditor Recovery Trust Assets in accordance with applicable law as necessary to maximize
 distributions to Creditor Recovery Trust Beneficiaries. The Creditor Recovery Trustee shall also
 prosecute all Causes of Action transferred to the Creditor Recovery Trust, elect not to pursue any
 such Causes of Action, and determine whether and when to compromise, settle, abandon, dismiss,
 or otherwise dispose of any such Causes of Action, as the Creditor Recovery Trustee may
 determine is in the best interests of the Creditor Recovery Trust Beneficiaries.

                9.3.    Creditor Recovery Trust Assets.

                 The Creditor Recovery Trust shall consist of Creditor Recovery Trust Assets. After
 the creation of the Creditor Recovery Trust pursuant to Section 9 of the Plan, all of the Creditor
 Recovery Trust Assets shall be deemed transferred to the Creditor Recovery Trust, and the Plan
 Agent shall take any necessary or advisable actions to transfer more effectively and/or cause to be
 transferred more effectively, all such assets to the Creditor Recovery Trust. No Estate or Creditor
 Recovery Trust Assets shall vest in the Debtor, except as may be expressly set forth in the Plan.
 To the extent expressly required by the Plan, and in all other cases in the sole discretion of the
 Creditor Recovery Trustee, any Creditor Recovery Trust Assets may be transferred to the Creditor
 Recovery Trust and out of the Creditor Recovery Trust, including through abandonment, subject
 to certain liabilities as declared by the Creditor Recovery Trustee. Such transfer shall be exempt
 from any stamp, real estate transfer, mortgage reporting or other similar tax to which the exemption
 under section 1146 of the Bankruptcy Code applies. The Debtor shall cooperate in all respects
 with the transfer of the Estate’s assets to the Creditor Recovery Trust.



                                                  27
17-13633-mkv         Doc 499     Filed 10/07/19 Entered 10/07/19 16:11:02              Main Document
                                              Pg 99 of 127


                  9.4.    Administration of Creditor Recovery Trust.

               The Creditor Recovery Trust shall be administered by the Creditor Recovery
 Trustee pursuant to the Creditor Recovery Trust Agreement and the Plan.

                                   (a)      Appointment. The Creditors’ Committee shall appoint the
         Creditor Recovery Trustee no later than five days before the Voting Deadline. The Creditor
         Recovery Trustee’s retention shall commence on the Effective Date and shall continue until
         the earlier of: (i) the Creditor Recovery Trust is dissolved under applicable state law; (ii) the
         Bankruptcy Court enters an order removing the Creditor Recovery Trustee for cause; (iii) the
         Creditor Recovery Trustee voluntarily resigns, upon notice to the Plan Oversight Committee
         and filed with the Bankruptcy Court, and the Plan Oversight Committee appoints a successor;
         or (vi) as otherwise ordered by the Bankruptcy Court.

                                 (b)     Authority. The Creditor Recovery Trustee shall have the
         authority without the need for Bankruptcy Court approval (unless otherwise specified in the
         Plan or Creditor Recovery Trust Agreement), to carry out and implement all provisions of
         the Plan in accordance with the Creditor Recovery Trust Agreement other than those
         assigned to the Plan Agent, including, without limitation, to:

                               (i)   make distributions to holders of Allowed Claims in
 accordance with the Plan from Available Cash, net of expenses permitted under the Plan to be paid
 therefrom;

                               (ii) exercise its reasonable business judgment to direct and
 control the wind down, liquidation, sale and/or abandoning of assets of the Estate transferred to
 the Creditor Recovery Trust, in accordance with applicable law as necessary or appropriate to
 maximize distributions to holders of Allowed Claims, including to the extent feasible or desirable
 by minimizing expenses to the Estate and the Creditor Recovery Trust;

                                 (iii) make payments in the ordinary course and without further
 Court order to professionals retained by the Creditors’ Committee, which continue to perform in
 their current capacities on and after the Confirmation Date through the Effective Date;

                                  (iv) administer the Estate’s tax obligations, including (a) filing
 tax returns and paying tax obligations, (b) requesting, if necessary, an expedited determination of
 any unpaid tax liability of the Debtor or his Estate under section 505(b) of the Bankruptcy Code
 for all taxable periods of the Debtor ending after the Involuntary Petition Date through the
 liquidation of the Debtor as determined under applicable tax laws, and (c) representing the interest
 and account of the Debtor’s Estate before any taxing authority in all matters including, without
 limitation, any action, suit, proceeding or audit;

                                (v) prepare and file any and all informational returns, reports,
 statements, returns or disclosures relating to the Debtor that are required under the Plan, by any
 Governmental Unit or applicable law;

                                   (vi)   pay statutory fees in accordance with Section 13.1 of the
 Plan;


                                                     28
17-13633-mkv      Doc 499      Filed 10/07/19 Entered 10/07/19 16:11:02             Main Document
                                           Pg 100 of 127


                                  (vii) pay all Allowed Administrative Expenses as expenses of the
 Creditor Recovery Trust; pay all other expenses of the Creditor Recovery Trust; and subject to
 applicable state law, exercise such rights as the Debtor would have as the holder of interests in
 limited liability companies, corporations, or partnerships, including commencing bankruptcy cases
 for such entities or selling or otherwise disposing of such entities’ assets;

                                 (viii) cooperate with the Plan Agent and Plan Oversight
 Committee and perform other duties and functions that are consistent with the implementation of
 the Plan to the extent not a duty or function of the Plan Agent; and

                                   (ix) to make demand, prosecute and settle all Causes of Action
 that are property of the Estate, including but not limited to Causes of Action under chapter 5 of the
 Bankruptcy Code.

                               (c)      Power of Attorney. To the extent necessary or desirable, the
      Creditor Recovery Trustee shall have the authority, right and power to execute any document
      necessary, appropriate or advisable, in the name of the Debtor as the Debtor’s attorney in
      fact, to carry out and implement the provisions of the Plan, liquidate Creditor Recovery Trust
      Assets, distribute the proceeds thereof and otherwise administer the Creditor Recovery Trust.

                              (d)      Preservation of Privilege and Defenses. No action taken by
      the Debtor, the Creditors’ Committee, the Plan Agent or the Creditor Recovery Trustee shall
      be (or be deemed to be) a waiver of any privilege or immunity of the Debtor, including any
      attorney-client privilege or work-product privilege attaching to any documents or
      communications (whether written or oral). Notwithstanding the Debtor, the Creditors’
      Committee or the Plan Agent providing privileged information (if any) to the Creditor
      Recovery Trustee, the Creditor Recovery Trust, or any party or person associated with the
      Creditor Recovery Trust, such privileged information shall be without waiver in recognition
      of the joint and/or successorship interest in prosecuting any Claim or Cause of Action on
      behalf of the Estate and shall remain privileged. The Creditor Recovery Trustee shall seek
      to preserve and protect all applicable privileges and work-product relating to the claims
      reconciliation process and the Creditor Recovery Trust Assets, including but not limited to
      any attorney-client privilege or work-product privilege attaching to any documents or
      communications (whether written or oral). The Creditor Recovery Trustee’s receipt of such
      information shall not waive any privileges and all such privileges are preserved.

                9.5.    Creditor Recovery Trustee’s Tax Power.

                              (a)     The Creditor Recovery Trustee of the Creditor Recovery
      Trust shall be designated as the representative of the Debtor and the Estate for all of the
      Creditor Recovery Trust Assets and shall have the same authority in respect of all taxes of
      the Debtor, and to the same extent, as if the Creditor Recovery Trustee were a trustee of the
      Debtor under section 1106 of the Bankruptcy Code. Accordingly, subject to the Creditor
      Recovery Trust Agreement, the Creditor Recovery Trustee shall prepare and file (or cause
      to be prepared and filed) on behalf of Debtor, all tax returns, reports, certificates, forms, or
      similar statements or documents (collectively, “Tax Returns”) required to be filed by the
      Debtor or that the Creditor Recovery Trustee otherwise deems appropriate, including the


                                                  29
17-13633-mkv      Doc 499      Filed 10/07/19 Entered 10/07/19 16:11:02             Main Document
                                           Pg 101 of 127


      filing of amended Tax Returns or requests for refunds, for all taxable periods ending on, prior
      to, or after the Effective Date (to the extent otherwise permitted by applicable law).

                               (b)      The Debtor shall cooperate fully with the Creditor Recovery
      Trustee regarding the implementation of Section 9.5 of the Plan and shall make available to
      the Creditor Recovery Trustee all reasonably requested information, records, and documents
      relating to taxes governed by Section 9.5 of the Plan until the expiration of the applicable
      statute of limitations or extension thereof or at the conclusion of all audits, appeals, or
      litigation with respect to such taxes. Without limiting the generality of the foregoing, to the
      extent necessary or desirable, the Creditor Recovery Trustee shall have the authority, right
      and power to execute any document necessary, appropriate or advisable, in the name of the
      Debtor as the Debtor’s attorney in fact, authorizing the Creditor Recovery Trustee to
      correspond, sign, collect, negotiate, settle, and administer tax payments and tax returns for
      the taxable periods described in Section 9.5(a) of the Plan.

                            (c)       The Creditor Recovery Trustee shall have the right to request
      an expedited determination of the tax liability, if any, under section 505(b) of the Bankruptcy
      Code with respect to any tax returns filed, or to be filed, for any and all taxable periods
      ending after the Commencement Date.

                9.6.    Cash Investments.

               The Creditor Recovery Trustee may invest Cash (including any earnings thereon or
 proceeds therefrom) transferred to the Creditor Recovery Trust; provided that, such investments
 are investments permitted to be made by a “liquidating trust” within the meaning of Treas. Reg. §
 301.77014(d), as reflected therein, or under applicable IRS guidelines, rulings or other controlling
 authorities.

                9.7.    Distribution of Creditor Recovery Trust Interests.

                The Creditor Recovery Trustee is required to distribute to the holders of Creditor
 Recovery Trust Interests, as often as the Creditor Recovery Trustee in its reasonable discretion and
 judgment deems appropriate, after consultation with the Plan Oversight Committee, all Available
 Cash, less such amounts that may be reasonably necessary to (i) meet contingent liabilities and to
 maintain the value of the Creditor Recovery Trust Assets during liquidation, (ii) pay reasonably
 incurred or anticipated expenses (including, without limitation, any taxes imposed on or payable
 by the Debtor or Creditor Recovery Trust or in respect of the Creditor Recovery Trust Assets), (iii)
 pay the fees and expenses of the Plan Agent, or (iv) satisfy other liabilities incurred or anticipated
 by such Creditor Recovery Trust in accordance with the Plan or Creditor Recovery Trust
 Agreement; provided that, such Creditor Recovery Trustee shall not be required to make a
 distribution pursuant to Section 9.7 of the Plan if such Creditor Recovery Trustee determines that
 the expense associated with making the distribution would likely utilize a substantial portion of
 the amount to be distributed, thus making the distribution impracticable.

                9.8.    Federal Income Tax Treatment of Creditor Recovery Trust.

                Subject to definitive guidance from the IRS or a court of competent jurisdiction to
 the contrary (including the receipt of an adverse determination by the IRS upon audit if not


                                                  30
17-13633-mkv      Doc 499     Filed 10/07/19 Entered 10/07/19 16:11:02            Main Document
                                          Pg 102 of 127


 contested by such Creditor Recovery Trustee), for all United States federal income tax purposes,
 all parties (including, without limitation, the Debtor, the Creditor Recovery Trustee and Creditor
 Recovery Trust Beneficiaries) shall treat the transfer of Creditor Recovery Trust Assets to the
 Creditor Recovery Trust as (i) a transfer of Creditor Recovery Trust Assets (subject to any
 obligations relating to those assets) directly to Creditor Recovery Trust Beneficiaries (other than
 to the extent Creditor Recovery Trust Assets are allocable to Disputed Claims), followed by (ii)
 the transfer by such beneficiaries to the Creditor Recovery Trust of Creditor Recovery Trust Assets
 in exchange for the related Creditor Recovery Trust Interests. Accordingly, except in the event of
 contrary definitive guidance, Creditor Recovery Trust Beneficiaries shall be treated for United
 States federal income tax purposes as the grantors and owners of their respective share of Creditor
 Recovery Trust Assets (other than such Creditor Recovery Trust Assets as are allocable to
 Disputed Claims). The foregoing treatment shall also apply, to the extent permitted by applicable
 law, for state and local income tax purposes. For the purpose of Section 9.8 of the Plan, the terms
 “party” and “Creditor Recovery Trust Beneficiary” shall not include the United States or any
 agency or department thereof, or any officer or employee thereof acting in such capacity.

                9.9.   Tax Reporting.

                               (a)     The Creditor Recovery Trustee shall file tax returns for the
      Creditor Recovery Trust treating such Creditor Recovery Trust as a grantor trust pursuant to
      Treas. Reg. § 1.6714(a) and in accordance with Section 9.9 of the Plan. The Creditor
      Recovery Trustee also shall annually send to each holder of a Creditor Recovery Trust
      Interest a separate statement regarding the receipts and expenditures of the Creditor Recovery
      Trust as relevant for U.S. federal income tax purposes.

                               (b)      Allocations of Creditor Recovery Trust taxable income
      among Creditor Recovery Trust Beneficiaries (other than taxable income allocable to any
      assets allocable to, or retained on account of, Disputed Claims, if such income is otherwise
      taxable at the Creditor Recovery Trust) shall be determined by reference to the manner in
      which an amount of Cash representing such taxable income would be distributed (were such
      Cash permitted to be distributed at such time) if, immediately prior to such deemed
      distribution, the Creditor Recovery Trust had distributed all its assets (valued at their tax
      book value, other than, if applicable, assets allocable to Disputed Claims) to the holders of
      Creditor Recovery Trust Interests, adjusted for prior taxable income and loss and taking into
      account all prior and concurrent distributions from the Creditor Recovery Trust. Similarly,
      taxable loss of the Creditor Recovery Trust shall be allocated by reference to the manner in
      which an economic loss would be borne immediately after a hypothetical liquidating
      distribution of the remaining Creditor Recovery Trust Assets. The tax book value of Creditor
      Recovery Trust Assets for purpose of this paragraph shall equal their fair market value on
      the date Creditor Recovery Trust Assets are transferred to the Creditor Recovery Trust,
      adjusted in accordance with tax accounting principles prescribed by the Internal Revenue
      Code of 1986, as amended (the “IRC”), the applicable Treasury Regulations, and other
      applicable administrative and judicial authorities and pronouncements.

                              (c)      As soon as reasonably practicable after Creditor Recovery
      Trust Assets are transferred to the Creditor Recovery Trust, the Creditor Recovery Trustee
      shall make a good faith valuation of Creditor Recovery Trust Assets. Such valuation shall be


                                                 31
17-13633-mkv      Doc 499      Filed 10/07/19 Entered 10/07/19 16:11:02             Main Document
                                           Pg 103 of 127


      made available from time to time to all parties to the Creditor Recovery Trust (including,
      without limitation, the Debtor, Plan Agent and Creditor Recovery Trust Beneficiaries), to
      the extent relevant to such parties for tax purposes, and shall be used consistently by such
      parties for all United States federal income tax purposes.

                              (d)      Subject to definitive guidance from the IRS or a court of
      competent jurisdiction to the contrary (including the receipt by the Creditor Recovery
      Trustee of a private letter ruling if such Creditor Recovery Trustee so requests one, or the
      receipt of an adverse determination by the IRS upon audit if not contested by such Creditor
      Recovery Trustee), such Creditor Recovery Trustee (i) may timely elect to treat any Creditor
      Recovery Trust Assets allocable to Disputed Claims as a “disputed ownership fund”
      governed by Treas. Reg. § 1.468B-9, and (ii) to the extent permitted by applicable law, shall
      report consistently for state and local income tax purposes. If a “disputed ownership fund”
      election is made, all parties (including such Creditor Recovery Trustee, the Debtor and
      Creditor Recovery Trust Beneficiaries) shall report for United States federal, state and local
      income tax purposes consistently with the foregoing.

                             (e)      The Creditor Recovery Trustee shall be responsible for
      payment, out of the respective Creditor Recovery Trust Assets, of any taxes imposed on the
      respective Creditor Recovery Trust or its assets.

                             (f)     The Creditor Recovery Trustee may request an expedited
      determination of taxes of the Creditor Recovery Trust, including any reserve for Disputed
      Claims, or of the Debtor as to whom the Creditor Recovery Trust was established, under
      section 505(b) of the Bankruptcy Code for all tax returns filed for, or on behalf of, such
      Creditor Recovery Trust or the Debtor for all taxable periods through the dissolution of such
      Creditor Recovery Trust.

                9.10.   Costs and Expenses of Creditor Recovery Trust.

                As more fully set forth in and subject to the Creditor Recovery Trust Agreement
 and the review of the Plan Oversight Committee as set forth in Section 5.4 above, the costs and
 expenses of the Creditor Recovery Trust, including, without limitation, the reasonable fees and
 expenses of the Creditor Recovery Trustee and its retained professionals, and the fees and expenses
 incurred in connection with the prosecution and settlement of any Claims or Causes of Action,
 shall be paid out of the Creditor Recovery Trust Assets.

                9.11.   Dissolution.

                               (a)      The Creditor Recovery Trustee and Creditor Recovery Trust
 shall be discharged or dissolved, as the case may be, at such time as (i) all of the Creditor Recovery
 Trust Assets have been distributed pursuant to the Plan and the Creditor Recovery Trust
 Agreement, (ii) the Creditor Recovery Trustee determines, in its sole discretion, that the
 administration of any remaining Creditor Recovery Trust Assets is not likely to yield sufficient
 additional Creditor Recovery Trust proceeds to justify further pursuit and elects not to administer
 such Creditor Recovery Trust Assets, or (iii) all distributions required to be made by the Creditor
 Recovery Trustee under the Plan and the Creditor Recovery Trust Agreement have been made;



                                                  32
17-13633-mkv       Doc 499     Filed 10/07/19 Entered 10/07/19 16:11:02             Main Document
                                           Pg 104 of 127


 provided that, in no event shall the Creditor Recovery Trust be dissolved later than three years
 from the creation of such Creditor Recovery Trust pursuant to Section 9 of the Plan unless the
 Bankruptcy Court, upon motion within the six-month period prior to the Creditor Recovery Trust’s
 third anniversary (or within the six-month period prior to the end of an extension period),
 determines that a fixed period extension (not to exceed three years, together with any prior
 extensions, without a favorable private letter ruling from the IRS or an opinion of counsel
 satisfactory to the Creditor Recovery Trustee that any further extension would not adversely affect
 the status of the trust as a liquidating trust for United States federal income tax purposes) is
 necessary to facilitate or complete the recovery and liquidation of the Creditor Recovery Trust
 Assets.

                                 (b)     If at any time the Creditor Recovery Trustee determines, in
 its sole discretion, that the administration of any remaining Creditor Recovery Trust Assets is not
 likely to yield sufficient additional Creditor Recovery Trust proceeds to justify further pursuit and
 elects not to administer such Creditor Recovery Trust Assets, or if all distributions required to be
 made by the Creditor Recovery Trustee under the Plan and the Creditor Recovery Trust
 Agreement, including without limitation distributions on account of Post-Petition Interest on
 General Unsecured Claims, have been made, then the Creditor Recovery Trustee may reserve any
 amount necessary to dissolve such Creditor Recovery Trust and thereafter dissolve such Creditor
 Recovery Trust. Any Creditor Recovery Trust Assets not liquidated or otherwise administered by
 the Creditor Recovery Trustee, and any excess Creditor Recovery Trust Assets remaining after all
 distributions have been made, including without limitation distributions of Post-Petition Interest
 on Claims, shall revert to the Debtor.

 SECTION 10. CONDITIONS PRECEDENT TO EFFECTIVE DATE.

                10.1.   Conditions Precedent to Effective Date.

                The occurrence of the Effective Date of the Plan is subject to the following
 conditions precedent:

                            (a)     the Bankruptcy Court shall have entered the Confirmation
      Order, the Confirmation Date shall have occurred and the Confirmation Order shall not be
      subject to any stay;

                               (b)     The Plan Agent Agreement shall have been signed and
      delivered:

                            (c)    The Creditor Recovery Trust shall have been formed and the
      Creditor Recovery Trust Agreement signed and delivered;

                             (d)      all actions, documents and agreements necessary to
      implement and consummate the Plan, including, without limitation, entry into the documents
      contained in the Plan Supplement, and the transactions and other matters contemplated
      thereby, shall have been effected or executed; and

                               (e)     all documents and agreements necessary to implement the
      Plan shall have (i) been tendered for delivery and (ii) been effected or executed by all Entities


                                                  33
17-13633-mkv       Doc 499     Filed 10/07/19 Entered 10/07/19 16:11:02              Main Document
                                           Pg 105 of 127


      party thereto, and all conditions precedent to the effectiveness of such documents and
      agreements shall have been satisfied or waived pursuant to the terms of such documents or
      agreements.

                10.2.   Waiver of Conditions Precedent.

                Each of the conditions precedent in Section 10.1 of the Plan other than the condition
 set forth in Sections 10.1(b) and (c) of the Plan may be waived in writing by the Creditors’
 Committee.

                10.3.   Effect of Failure of Conditions to Effective Date.

                 Unless otherwise extended by the Creditors’ Committee, if the Effective Date does
 not occur on or before ____________2019 or if the Confirmation Order is vacated, (i) no
 distributions under the Plan shall be made, (ii) the Creditors’ Committee and all holders of Claims
 shall be restored to the status quo ante as of the day immediately preceding the Confirmation Date
 as though the Confirmation Date never occurred, and (iii) all obligations with respect to the Claims
 shall remain unchanged and nothing contained in the Plan shall be deemed to constitute a waiver
 or release of any Claims by or against the Creditors’ Committee or any other entity or to prejudice
 in any manner the rights of the Debtor or any other entity in any further proceedings involving the
 Debtor or otherwise.

 SECTION 11. EFFECT OF CONFIRMATION.

                11.1.   Vesting of Assets.

                 On the Effective Date, pursuant to sections 1141(b) and (c) of the Bankruptcy Code,
 all property of the Estate shall vest in the Creditor Recovery Trust free and clear of all Claims,
 liens, encumbrances, charges and other interests, except as provided pursuant to the Plan and the
 Confirmation Order; no Estate assets shall vest in the Debtor, except for any assets that the Creditor
 Recovery Trustee elects not to accept as Creditor Recovery Trust Assets as set forth more fully in
 Section 5.1 of this Plan.

                11.2.   Release of Liens.

                 Except as otherwise provided in the Plan or in any contract, instrument, release, or
 other agreement or document created pursuant to the Plan, on the Effective Date, all mortgages,
 deeds of trust, Liens, pledges, or other security interests against any property of the Estate shall be
 fully released, settled, and compromised and all rights, titles, and interests of any holder of such
 mortgages, deeds of trust, Liens, pledges, or other security interests against any property of the
 Estates shall be deemed conveyed to the Creditor Recovery Trust.

                11.3.   Subordinated Claims.

                 The allowance, classification, and treatment of all Allowed Claims and the
 respective distributions and treatments under the Plan take into account and conform to the relative
 priority and rights of the Claims in each Class in connection with any contractual, legal, and
 equitable subordination rights relating thereto, whether arising under general principles of


                                                   34
17-13633-mkv      Doc 499      Filed 10/07/19 Entered 10/07/19 16:11:02             Main Document
                                           Pg 106 of 127


 equitable subordination, section 510(b) of the Bankruptcy Code, or otherwise. Pursuant to section
 510 of the Bankruptcy Code, the Creditors’ Committee reserves the right for the Creditor Recovery
 Trustee to re-classify any Allowed Claim in accordance with any contractual, legal, or equitable
 subordination relating thereto.

                11.4.   Binding Effect.

                 Except as otherwise provided in section 1141(d)(3) of the Bankruptcy Code and
 subject to the occurrence of the Effective Date, on and after the Effective Date, the provisions of
 the Plan shall bind the Debtor and any holder of a Claim against the Debtor, and such holder’s
 respective successors and assigns, whether or not the Claim of such holder is Impaired under the
 Plan and whether or not such holder has accepted the Plan.

                11.5.   Discharge of Claims.

                 Except as otherwise provided in the Plan, effective as of the Effective Date: (i) the
 rights afforded in the Plan and the treatment of all Claims shall be in exchange for and in complete
 satisfaction, discharge and release of all Claims of any nature whatsoever, including any interest
 accrued on such Claims from and after the Petition Date, against the Debtor or any of his assets,
 property or Estate; (ii) all Claims shall be satisfied, discharged and released in full, and the
 Debtor’s liability with respect thereto shall be extinguished completely, including any liability of
 the kind specified under section 502(g) of the Bankruptcy Code; and (iii) except as otherwise
 provided in the Plan or any judgment or order of the Bankruptcy Court, all Entities shall be
 precluded from asserting against the Debtor, the Estate, the Plan Agent or the Creditor Recovery
 Trustee, their successors and assigns and their assets and properties, any other Claims based upon
 any documents, instruments or any act or omission, transaction or other activity of any kind or
 nature that occurred before the Effective Date. Notwithstanding any of the foregoing, in
 accordance with Bankruptcy Code section 1141: (i) the Debtor shall not be discharged and
 released from any Claims until the Court grants a discharge on completion of all payments under
 the Plan; and (b) the Debtor shall not be discharged from Claims that are nondischargable under
 Bankruptcy Code section 523.

                The SEC’s claim is non-dischargeable in the Chapter 11 Case or in the event that
 the Chapter 11 case is converted to one under chapter 7 of the Bankruptcy Code. Under section
 523(a)(19) of the Bankruptcy Code, confirmation of the Plan will not discharge the Debtor from
 any debt arising from a judgment or settlement concerning a violation of the federal securities
 laws. Therefore, the SEC’s claim is not subject to discharge, release or injunction and is excepted
 from the discharge, release or injunction provisions in the Plan pursuant to Sections 523(a)(19)
 and 1141(d)(2). To the extent the SEC claim is not paid in full pursuant to a confirmed Plan it will
 not be discharged, released or enjoined and will continue to be owed by the Debtor.

                11.6.   Term of Injunctions or Stays.

                Unless otherwise provided, all injunctions or stays arising under or entered during
 the Chapter 11 Case under section 105 or 362 of the Bankruptcy Code, or otherwise, and in
 existence on the Confirmation Date, shall remain in full force and effect until the later of the
 Effective Date and the date, if any, indicated in the order providing for such injunction or stay.



                                                  35
17-13633-mkv      Doc 499     Filed 10/07/19 Entered 10/07/19 16:11:02             Main Document
                                          Pg 107 of 127


               11.7.   Reservation of Causes of Action/Reservation of Rights.

                              (a)     Except as provided in Sections 11.9 and 11.11 of the Plan,
      nothing contained in the Plan (including in Section 6.6 of the Plan or in the Confirmation
      Order) shall be deemed to be a waiver or the relinquishment of any rights or Causes of Action
      of the Creditors’ Committee, the Debtor or the Estate under any provision of the Bankruptcy
      Code or any applicable nonbankruptcy law, including, without limitation, (i) any and all
      Claims against any Person or Entity, to the extent such Person or Entity asserts a crossclaim,
      counterclaim, and/or Claim for setoff which seeks affirmative relief against the Debtor, the
      Estate or the Creditor Recovery Trust, (ii) any rights to seek substantive consolidation of the
      Debtor and/or the Estate with any other Person or Entity, and (iii) the turnover of any property
      of the Debtor’s Estate.

                              (b)      Except as set forth in Sections 11.9 and 11.11 of the Plan,
      nothing contained in the Plan or the Confirmation Order shall be deemed to be a waiver or
      relinquishment of any right, Claim or Cause of Action, which the Creditors’ Committee,
      Debtor or the Debtor’s Estate had immediately prior to the Effective Date. The Creditor
      Recovery Trust, to the extent established, shall retain, reserve, and be entitled to assert all
      rights, Claims and Causes of Action, and all of the legal and equitable rights of the Debtor
      or the Debtor’s Estate respecting any Claim left Unimpaired by the Plan that may be asserted
      after the Confirmation Date to the same extent as if the Chapter 11 Case had not been
      commenced.

               11.8.   Causes of Action/Avoidance Actions/Objections

                 Other than any releases granted herein, in the Confirmation Order or in a Final
 Order of the Bankruptcy Court from and after the Effective Date, the Creditor Recovery Trustee
 shall have the right to prosecute any and all Causes of Action and objections to Claims under
 sections 105, 502, 510, 542 through 551, and 553 of the Bankruptcy Code or other applicable law
 that belong to the Debtor or the Debtor’s Estate.

               11.9.   Release by Debtor.

            EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS PLAN OR
 THE CONFIRMATION ORDER, AND TO THE FULLEST EXTENT AUTHORIZED BY
 APPLICABLE LAW, FOR GOOD AND VALUABLE CONSIDERATION, THE
 ADEQUACY OF WHICH IS HEREBY CONFIRMED, AS OF THE EFFECTIVE DATE,
 THE RELEASED PARTIES ARE DEEMED RELEASED AND DISCHARGED BY THE
 DEBTOR, HIS ESTATE AND ANY PERSON OR ENTITY SEEKING TO EXERCISE
 THE RIGHTS OF THE DEBTOR OR HIS ESTATE AND THEIR RESPECTIVE
 PROPERTY (AND EACH SUCH RELEASED PARTY SHALL BE DEEMED RELEASED
 BY THE DEBTOR AND HIS ESTATE AND THEIR RESPECTIVE PROPERTY) FROM
 ANY AND ALL CLAIMS, OBLIGATIONS, SUITS, JUDGMENTS, DAMAGES,
 DEMANDS, DEBTS, REMEDIES, CAUSES OF ACTION, RIGHTS OF SETOFF, OTHER
 RIGHTS, AND LIABILITIES WHATSOEVER, WHETHER FOR TORT, CONTRACT,
 VIOLATIONS OF FEDERAL OR STATE SECURITIES LAWS, AVOIDANCE
 ACTIONS, INCLUDING ANY DERIVATIVE CLAIMS, ASSERTED OR THAT COULD


                                                 36
17-13633-mkv     Doc 499    Filed 10/07/19 Entered 10/07/19 16:11:02   Main Document
                                        Pg 108 of 127


 POSSIBLY HAVE BEEN ASSERTED DIRECTLY OR INDIRECTLY, WHETHER
 LIQUIDATED OR UNLIQUIDATED, FIXED OR CONTINGENT, MATURED OR
 UNMATURED, KNOWN OR UNKNOWN, FORESEEN OR UNFORESEEN, EXISTING
 OR HEREAFTER ARISING, IN LAW, EQUITY, OR OTHERWISE, AND ANY AND ALL
 CAUSES OF ACTION ASSERTED OR THAT COULD POSSIBLY HAVE BEEN
 ASSERTED, BASED ON OR IN ANY WAY RELATING TO, OR IN ANY MANNER
 ARISING FROM, IN WHOLE OR IN PART, THE DEBTOR, HIS ESTATE OR
 AFFILIATES, THE CONDUCT OF THE DEBTOR’S BUSINESS, THE FORMULATION,
 PREPARATION, SOLICITATION, DISSEMINATION, NEGOTIATION, OR FILING OF
 THE DISCLOSURE STATEMENT OR PLAN OR ANY CONTRACT, INSTRUMENT,
 RELEASE, OR OTHER AGREEMENT OR DOCUMENT CREATED OR ENTERED
 INTO IN CONNECTION WITH OR PURSUANT TO THE DISCLOSURE STATEMENT,
 THIS PLAN, OR THE FILING AND PROSECUTION OF THE CHAPTER 11 CASE, THE
 PURSUIT OF CONSUMMATION OF THIS PLAN, THE SUBJECT MATTER OF, OR
 THE TRANSACTIONS OR EVENTS GIVING RISE TO, ANY CLAIM THAT IS
 TREATED IN THIS PLAN, THE BUSINESS OR CONTRACTUAL ARRANGEMENTS
 BETWEEN THE DEBTOR AND HIS AFFILIATES, ON THE ONE HAND, AND ANY
 RELEASED PARTY, ON THE OTHER HAND, OR ANY OTHER ACT OR OMISSION,
 TRANSACTION, AGREEMENT, EVENT, OR OTHER OCCURRENCE TAKING
 PLACE BEFORE THE EFFECTIVE DATE; PROVIDED THAT, TO THE EXTENT
 THAT A CLAIM OR CAUSE OF ACTION IS DETERMINED BY A FINAL ORDER TO
 HAVE RESULTED FROM FRAUD, GROSS NEGLIGENCE OR WILLFUL
 MISCONDUCT OF A RELEASED PARTY, SUCH CLAIM OR CAUSE OF ACTION
 SHALL NOT BE SO RELEASED AGAINST SUCH RELEASED PARTY; PROVIDED
 FURTHER THAT, THE FOREGOING “DEBTOR RELEASE” SHALL NOT OPERATE
 TO WAIVE OR RELEASE ANY CLAIMS OR CAUSES OF ACTION OF THE DEBTOR
 OR THE CHAPTER 11 ESTATE AGAINST A RELEASED PARTY (OR OF A
 RELEASED PARTY AGAINST THE DEBTOR AND HIS ESTATE) ARISING UNDER
 ANY CONTRACTUAL OBLIGATION OWED TO THE DEBTOR THAT IS ENTERED
 INTO OR ASSUMED PURSUANT TO THE PLAN.

               11.10. Releases by Holders of Claims.

            EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS PLAN OR
 THE CONFIRMATION ORDER, AND TO THE FULLEST EXTENT AUTHORIZED BY
 APPLICABLE LAW, AS OF THE EFFECTIVE DATE, THE RELEASING PARTIES
 SHALL BE DEEMED TO PROVIDE A FULL RELEASE TO THE RELEASED PARTIES
 AND THEIR RESPECTIVE PROPERTY FROM ANY AND ALL CLAIMS,
 OBLIGATIONS, SUITS, JUDGMENTS, DAMAGES, DEMANDS, DEBTS, REMEDIES,
 CAUSES OF ACTION, RIGHTS OF SETOFF, OTHER RIGHTS, AND LIABILITIES
 WHATSOEVER, WHETHER FOR TORT, CONTRACT, VIOLATIONS OF FEDERAL
 OR STATE SECURITIES LAWS, AVOIDANCE ACTIONS, INCLUDING ANY
 DERIVATIVE CLAIMS, ASSERTED OR THAT COULD POSSIBLY HAVE BEEN
 ASSERTED DIRECTLY OR INDIRECTLY, WHETHER LIQUIDATED OR
 UNLIQUIDATED, FIXED OR CONTINGENT, MATURED OR UNMATURED, KNOWN
 OR UNKNOWN, FORESEEN OR UNFORESEEN, EXISTING OR HEREAFTER
 ARISING, IN LAW, EQUITY, OR OTHERWISE, AND ANY AND ALL CAUSES OF


                                             37
17-13633-mkv      Doc 499      Filed 10/07/19 Entered 10/07/19 16:11:02             Main Document
                                           Pg 109 of 127


 ACTION ASSERTED OR THAT COULD POSSIBLY HAVE BEEN ASSERTED, BASED
 ON OR IN ANY WAY RELATING TO, OR IN ANY MANNER ARISING FROM, IN
 WHOLE OR IN PART, THE DEBTOR, HIS ESTATE OR HIS AFFILIATES, THE
 CONDUCT OF THE DEBTOR’S BUSINESS, THE FORMULATION, PREPARATION,
 SOLICITATION, DISSEMINATION, NEGOTIATION, OR FILING OF THE
 DISCLOSURE STATEMENT OR PLAN OR ANY CONTRACT, INSTRUMENT,
 RELEASE, OR OTHER AGREEMENT OR DOCUMENT CREATED OR ENTERED
 INTO IN CONNECTION WITH OR PURSUANT TO THE DISCLOSURE STATEMENT,
 THIS PLAN, THE FILING AND PROSECUTION OF THE CHAPTER 11 CASE, THE
 PURSUIT OF CONSUMMATION OF THIS PLAN, THE SUBJECT MATTER OF, OR
 THE TRANSACTIONS OR EVENTS GIVING RISE TO, ANY CLAIM THAT IS
 TREATED IN THIS PLAN, THE BUSINESS OR CONTRACTUAL ARRANGEMENTS
 BETWEEN THE RELEASING PARTIES, ON THE ONE HAND, AND ANY RELEASED
 PARTY, ON THE OTHER HAND, OR ANY OTHER ACT OR OMISSION,
 TRANSACTION, AGREEMENT, EVENT, OR OTHER OCCURRENCE TAKING
 PLACE BEFORE THE EFFECTIVE DATE; PROVIDED THAT, TO THE EXTENT
 THAT A CLAIM OR CAUSE OF ACTION IS DETERMINED BY A FINAL ORDER TO
 HAVE RESULTED FROM FRAUD, GROSS NEGLIGENCE OR WILLFUL
 MISCONDUCT OF A RELEASED PARTY, SUCH CLAIM OR CAUSE OF ACTION
 SHALL NOT BE SO RELEASED AGAINST SUCH RELEASED PARTY.

                11.11. Exculpation.

                 The Exculpated Parties shall neither have, nor incur any liability to any Person or
 Entity for any prepetition or postpetition act taken or omitted to be taken in connection with the
 Chapter 11 Case, or related to formulating, negotiating, soliciting, preparing, disseminating,
 confirming, or implementing the Plan or consummating the Plan, the Disclosure Statement, or any
 contract, instrument, release, or other agreement or document created or entered into in connection
 with the Plan or any other prepetition or postpetition act taken or omitted to be taken in connection
 with or in contemplation of the restructuring or liquidation of the Debtor; provided that, each
 Exculpated Party shall be entitled to rely upon the advice of counsel concerning his, her, or its
 duties pursuant to, or in connection with, the Plan or any other related document, instrument, or
 agreement. Without limiting the foregoing “Exculpation” provided under Section 11.11 of the
 Plan, the rights of any holder of a Claim to enforce rights arising under the Plan shall be preserved,
 including the right to compel payment of distributions in accordance with the Plan.

                11.12. Injunction.

             EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THE PLAN OR
 IN THE CONFIRMATION ORDER, ALL PERSONS OR ENTITIES WHO HAVE HELD,
 HOLD OR MAY HOLD CLAIMS OR CAUSES OF ACTION AGAINST THE DEBTOR
 AND HIS ESTATE ARE PERMANENTLY ENJOINED, FROM AND AFTER THE
 EFFECTIVE DATE, FROM (I) COMMENCING OR CONTINUING IN ANY MANNER
 ANY ACTION OR OTHER PROCEEDING OF ANY KIND ON ANY SUCH CLAIM
 AGAINST THE CREDITOR RECOVERY TRUST AND/OR THE RELEASED PARTIES,
 (II) THE ENFORCEMENT, ATTACHMENT, COLLECTION OR RECOVERY BY ANY
 MANNER OR MEANS OF ANY JUDGMENT, AWARD, DECREE OR ORDER AGAINST


                                                  38
17-13633-mkv     Doc 499    Filed 10/07/19 Entered 10/07/19 16:11:02   Main Document
                                        Pg 110 of 127


 THE CREDITOR RECOVERY TRUST AND/OR THE RELEASED PARTIES WITH
 RESPECT TO SUCH CLAIM, (III) CREATING, PERFECTING OR ENFORCING ANY
 ENCUMBRANCE OF ANY KIND AGAINST THE CREDITOR RECOVERY TRUST
 AND/OR THE RELEASED PARTIES OR AGAINST THE PROPERTY OR INTERESTS
 IN PROPERTY OF THE CREDITOR RECOVERY TRUST AND/OR THE RELEASED
 PARTIES WITH RESPECT TO SUCH CLAIM, (IV) ASSERTING ANY RIGHT OF
 SETOFF, SUBROGATION OR RECOUPMENT OF ANY KIND AGAINST ANY
 OBLIGATION DUE TO THE DEBTOR OR THE CREDITOR RECOVERY TRUST
 AND/OR THE RELEASED PARTIES OR AGAINST THE PROPERTY OR INTERESTS
 IN PROPERTY OF THE DEBTOR OR THE CREDITOR RECOVERY TRUST AND/OR
 THE RELEASED PARTIES WITH RESPECT TO SUCH CLAIM, EXCEPT AS
 CONTEMPLATED OR ALLOWED BY THE PLAN, (V) ACTING OR PROCEEDING IN
 ANY MANNER IN ANY PLACE WHATSOEVER, THAT DOES NOT CONFORM TO OR
 COMPLY WITH THE PROVISIONS OF THE PLAN, (VI) COMMENCING,
 CONTINUING, OR ASSERTING IN ANY MANNER ANY ACTION OR OTHER
 PROCEEDING OF ANY KIND WITH RESPECT TO ANY CLAIMS WHICH ARE
 EXTINGUISHED OR RELEASED PURSUANT TO THE PLAN, AND (VII) TAKING
 ANY ACTIONS TO INTERFERE WITH THE IMPLEMENTATION OR
 CONSUMMATION OF THE PLAN. SUCH INJUNCTION SHALL EXTEND TO ALL
 PERSONS PROTECTED BY THE DISCHARGE, RELEASE AND EXCULPATION
 PROVISIONS OF THE PLAN AND THE CONFIRMATION ORDER, AS WELL AS TO
 THE SUCCESSORS OF SUCH PERSONS AND TO THE RESPECTIVE PROPERTY
 AND INTERESTS IN PROPERTY OF SUCH PERSONS.

               11.13. Waiver of Statutory Limitation on Releases.

            EACH RELEASING PARTY IN EACH OF THE RELEASES CONTAINED
 IN THIS PLAN (INCLUDING UNDER SECTION 11 OF THE PLAN) EXPRESSLY
 ACKNOWLEDGES THAT ALTHOUGH ORDINARILY A GENERAL RELEASE MAY
 NOT EXTEND TO CLAIMS WHICH THE RELEASING PARTY DOES NOT KNOW OR
 SUSPECT TO EXIST IN ITS OR THEIR FAVOR, WHICH IF KNOWN BY IT MAY
 HAVE MATERIALLY AFFECTED ITS SETTLEMENT WITH THE PARTY
 RELEASED, SUCH RELEASING PARTY HAS CAREFULLY CONSIDERED AND
 TAKEN INTO ACCOUNT IN DETERMINING TO ENTER INTO THE ABOVE
 RELEASES THE POSSIBLE EXISTENCE OF SUCH UNKNOWN LOSSES OR CLAIMS.
 WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EACH
 RELEASING PARTY EXPRESSLY WAIVES ANY AND ALL RIGHTS CONFERRED
 UPON IT BY ANY STATUTE OR RULE OF LAW WHICH PROVIDES THAT A
 RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CLAIMANT DOES NOT
 KNOW OR SUSPECT TO EXIST IN ITS FAVOR AT THE TIME OF EXECUTING THE
 RELEASE, WHICH IF KNOWN BY IT MAY HAVE MATERIALLY AFFECTED ITS
 SETTLEMENT WITH THE RELEASED PARTY. THE RELEASES CONTAINED IN
 SECTION 11 OF THE PLAN ARE EFFECTIVE REGARDLESS OF WHETHER THOSE
 RELEASED MATTERS ARE PRESENTLY KNOWN, UNKNOWN, SUSPECTED OR
 UNSUSPECTED, FORESEEN OR UNFORESEEN.




                                             39
17-13633-mkv       Doc 499      Filed 10/07/19 Entered 10/07/19 16:11:02              Main Document
                                            Pg 111 of 127


                11.14. Solicitation of Plan.

                 As of and subject to the occurrence of the Confirmation Date: (i) the Creditors’
 Committee shall be deemed to have solicited acceptances of the Plan in good faith and in
 compliance with the applicable provisions of the Bankruptcy Code, including, without limitation,
 sections 1125(a) and (e) of the Bankruptcy Code, and any applicable non-bankruptcy law, rule or
 regulation governing the adequacy of disclosure in connection with such solicitation; and (ii) the
 Creditors’ Committee and each member of the Creditors’ Committee and each of their respective
 directors, officers, employees, Affiliates, agents, financial advisors, investment bankers,
 professionals, accountants, and attorneys shall be deemed to have participated in good faith and in
 compliance with the applicable provisions of the Bankruptcy Code in the offer and issuance of any
 securities under the Plan (if any), and therefore, are not, and on account of such offer, issuance and
 solicitation will not be, liable at any time for any violation of any applicable law, rule or regulation
 governing the solicitation of acceptances or rejections of the Plan or the offer and issuance of any
 securities under the Plan (in each case, if applicable).

                11.15. Plan Supplement.

                 The Plan Supplement shall be filed with the Clerk of the Bankruptcy Court by no
 later than five days before the Voting Deadline. Upon its filing with the Bankruptcy Court, the
 Plan Supplement may be inspected in the office of the Clerk of the Bankruptcy Court during
 normal court hours.

                11.16. Securities and Exchange Commission Carve Out

                  Notwithstanding any language to the contrary contained in the Disclosure
 Statement, Plan and/or Confirmation Order, no provision of the Plan or the Confirmation Order
 shall (i) preclude the United States Securities and Exchange Commission (“SEC”) from enforcing
 its police or regulatory powers; or (ii) enjoin, limit, impair or delay the SEC from commencing or
 continuing any claims, causes of action, proceedings or investigations against any person or entity
 in any forum.

 SECTION 12. RETENTION OF JURISDICTION.

                 On and after the Effective Date, the Bankruptcy Court shall retain jurisdiction over
 all matters arising in, arising under, and related to the Chapter 11 Case for, among other things,
 the following purposes:

                                (a)    to hear and determine motions and/or applications for the
      assumption or rejection of Executory Contracts or Unexpired Leases and the allowance,
      classification, priority, compromise, estimation or payment of Claims resulting therefrom;

                              (b)       to determine any motion, adversary proceeding, application,
      contested matter, or other litigated matter pending on or commenced after the Confirmation
      Date;

                            (c)      to ensure that distributions to holders of Allowed Claims are
      accomplished as provided in the Plan;


                                                   40
17-13633-mkv    Doc 499      Filed 10/07/19 Entered 10/07/19 16:11:02            Main Document
                                         Pg 112 of 127


                           (d)    to consider Claims or the allowance, classification, priority,
     compromise, estimation or payment of any Claim;

                             (e)     to enter, implement or enforce such orders as may be
     appropriate in the event the Confirmation Order is for any reason stayed, reversed, revoked,
     modified or vacated;

                            (f)     to issue injunctions, enter and implement other orders, and
     take such other actions as may be necessary or appropriate to restrain interference by any
     Person with the Consummation, implementation or enforcement of the Plan, the
     Confirmation Order, or any other order of the Bankruptcy Court;

                            (g)      to hear and determine any application to modify the Plan in
     accordance with section 1127 of the Bankruptcy Code, to remedy any defect or omission or
     reconcile any inconsistency in the Plan, or any order of the Bankruptcy Court, including the
     Confirmation Order, in such a manner as may be necessary to carry out the purposes and
     effects thereof;

                            (h)    to hear and determine all applications under sections 330,
     331, and 503(b) of the Bankruptcy Code for awards of compensation for services rendered
     and reimbursement of expenses incurred before the Confirmation Date;

                            (i)      to hear and determine disputes arising in connection with the
     interpretation, implementation, or enforcement of the Plan, the Confirmation Order or any
     agreement, instrument, or other document governing or relating to any of the foregoing;

                              (j)     to take any action and issue such orders as may be necessary
     to construe, interpret, enforce, implement, execute, and consummate the Plan, the
     Confirmation Order or any agreement, instrument, or other document governing or relating
     to any of the foregoing, or to maintain the integrity of the Plan and such documents following
     Consummation;

                             (k)     to hear any disputes arising out of, and to enforce, any order
     approving alternative dispute resolution procedures to resolve personal injury, employment
     litigation and similar Claim pursuant to section 105(a) of the Bankruptcy Code;

                            (l)     to determine such other matters and for such other purposes
     as may be provided in the Confirmation Order;

                            (m)      to hear and determine matters concerning state, local and
     federal taxes in accordance with sections 346, 505 and 1146 of the Bankruptcy Code
     (including any requests for expedited determinations under section 505(b) of the Bankruptcy
     Code);

                            (n)     to adjudicate, decide or resolve any and all matters related to
     section 1141 of the Bankruptcy Code;




                                               41
17-13633-mkv      Doc 499     Filed 10/07/19 Entered 10/07/19 16:11:02             Main Document
                                          Pg 113 of 127


                              (o)      to adjudicate any and all disputes arising from or relating to
      distributions under the Plan;

                             (p)      to hear and determine any other matters related to the Plan
      and not inconsistent with the Bankruptcy Code and title 28 of the United States Code;

                              (q)      to enter a final decree closing the Chapter 11 Case;

                              (r)      to enforce all orders previously entered by the Bankruptcy
      Court;

                            (s)     to recover all assets of the Debtor and property of the Estate,
      and Creditor Recovery Trust Assets wherever located;

                             (t)      to aid the Creditors’ Committee, the Plan Agent, the Creditor
      Recovery Trustee and/or the Plan Oversight Committee, as the case may be, in obtaining
      turnover by the Debtor of all assets of the Estate and all books and records required to be
      turned over under the Plan; and

                            (u)      to hear and determine any rights, Claims or Causes of Action
      held by or accruing to the Creditors’ Committee, Debtor or the Estate or the Creditor
      Recovery Trustee pursuant to the Bankruptcy Code or pursuant to any federal statute or legal
      theory.

 SECTION 13. MISCELLANEOUS PROVISIONS.

                13.1.   Payment of Statutory Fees.

                 On the Effective Date and thereafter as may be required, the Creditor Recovery
 Trust shall pay all fees incurred pursuant to § 1930 of title 28 of the United States Code, together
 with interest, if any, pursuant to § 3717 of title 31 of the United States Code for each Debtor’s
 case.

                13.2.   Substantial Consummation.

                On the Effective Date, the Plan shall be deemed to be substantially consummated
 under sections 1101 and 1127(b) of the Bankruptcy Code.

                13.3.   Dissolution of Creditors’ Committee.

                On the Effective Date, the Creditors’ Committee shall dissolve, and the members
 thereof shall be released and discharged from all rights and duties arising from, or related to, the
 Chapter 11 Case; provided that, after the Effective Date, the Creditors’ Committee shall exist and
 its professionals shall continue to be retained and shall continue to be entitled to reasonable
 compensation to be paid by the Creditor Recovery Trust without the need for further application
 to the Bankruptcy Court with respect to (i) all applications filed pursuant to sections 330 and 331
 of the Bankruptcy Code and any related hearings; (ii) pending appeals of the Confirmation Order;
 and (iii) the execution and delivery of the Plan Agent Agreement; provided further that, the


                                                 42
17-13633-mkv      Doc 499      Filed 10/07/19 Entered 10/07/19 16:11:02              Main Document
                                           Pg 114 of 127


 Bankruptcy Court shall retain jurisdiction with respect to any disputes over the reasonableness of
 fees.

               13.4. Post-Confirmation         Compensation      of   the   Debtor    and    Debtor’s
         Professionals.

                 On and after the Confirmation Date, except for reasonable fees and expenses
 incurred in connection with the Debtor’s performance of his obligations set forth in Section 5.4 of
 this Plan to cooperate with the Plan Agent to effectuate the automatic transfer of all Estate property
 to the Creditor Recovery Trust, neither the Debtor nor the Debtor’s professionals shall be entitled
 to any compensation from the Estate and/or the Creditor Recovery Trust, including without
 limitation reimbursement for professional fees and expenses.

                13.5.   Amendments.

                              (a)     Plan Modifications. The Creditors’ Committee or the Plan
      Oversight Committee, as the case may be, may amend, modify or supplement the Plan in the
      manner provided for by section 1127 of the Bankruptcy Code or as otherwise permitted by
      law without additional disclosure pursuant to section 1125 of the Bankruptcy Code. In
      addition, after the Confirmation Date, the Creditors’ Committee or the Plan Oversight
      Committee, as the case may be, may institute proceedings in the Bankruptcy Court to remedy
      any defect or omission or reconcile any inconsistencies in the Plan, the Confirmation Order
      and/or the Plan Supplment, with respect to such matters as may be necessary to carry out the
      purposes and effects of the Plan.

                            (b)     Other Amendments. Before the Effective Date, the
      Creditors’ Committee may make appropriate technical adjustments and modifications to the
      Plan and the documents contained in the Plan Supplement without further order or approval
      of the Bankruptcy Court.

                13.6.   Revocation or Withdrawal of Plan.

                  The Creditors’ Committee reserves the right to revoke or withdraw the Plan prior
 to the Confirmation Date. If the Creditors’ Committee revokes or withdraws the Plan, or if
 Confirmation or Consummation does not occur, then: (i) the Plan shall be null and void in all
 respects; (ii) any settlement or compromise embodied in the Plan (including the fixing or limiting
 to an amount certain of any Claim or Class of Claims), assumption or rejection of Executory
 Contracts or Unexpired Leases effected by the Plan, and any document or agreement executed
 pursuant to the Plan, shall be deemed null and void; and (iii) nothing contained in the Plan shall
 (a) constitute a waiver or release of any Claims; (b) prejudice in any manner the rights of the
 Debtor, the Creditors’ Committee, the Estate, or any other Person or Entity; or (c) constitute an
 admission, acknowledgement, offer, or undertaking of any sort by the Creditors’ Committee,
 Debtor, the Estate, or any other Person or Entity.

                13.7.   Severability of Plan Provisions upon Confirmation.

               If, before the entry of the Confirmation Order, any term or provision of the Plan is
 held by the Bankruptcy Court to be invalid, void, or unenforceable, the Bankruptcy Court, at the


                                                  43
17-13633-mkv      Doc 499       Filed 10/07/19 Entered 10/07/19 16:11:02            Main Document
                                            Pg 115 of 127


 request of the Creditors’ Committee, shall have the power to alter and interpret such term or
 provision to make it valid or enforceable to the maximum extent practicable, consistent with the
 original purpose of the term or provision held to be invalid, void, or unenforceable, and such term
 or provision shall then be applicable as altered or interpreted. Notwithstanding any such holding,
 alteration or interpretation, the remainder of the terms and provisions of the Plan will remain in
 full force and effect and will in no way be affected, impaired or invalidated by such holding,
 alteration or interpretation. The Confirmation Order shall constitute a judicial determination and
 shall provide that each term and provision of the Plan, as it may have been altered or interpreted
 in accordance with the foregoing, is (i) valid and enforceable pursuant to its terms; (ii) integral to
 the Plan and may not be deleted or modified without the consent of the Creditors’ Committee or
 the Plan Agent (as the case may be); and (iii) nonseverable and mutually dependent.

                13.8.   Governing Law.

                 Except to the extent that the Bankruptcy Code or other federal law is applicable, or
 to the extent an exhibit to the Plan or a schedule in the Plan Supplement provides otherwise, the
 rights, duties and obligations arising under the Plan shall be governed by, and construed and
 enforced in accordance with, the laws of the State of New York, without giving effect to the
 principles of conflict of laws thereof.

                13.9.   Time.

                 In computing any period of time prescribed or allowed by the Plan, unless otherwise
 set forth in the Plan or determined by the Bankruptcy Court, the provisions of Bankruptcy Rule
 9006 shall apply.

                13.10. Additional Documents.

                On or before the Effective Date, the Creditors’ Committee, Plan Agent and Creditor
 Recovery Trustee, may file with the Bankruptcy Court such agreements and other documents as
 may be necessary or appropriate to effectuate and further evidence the terms and conditions of the
 Plan. The Creditors’ Committee, Plan Agent and Creditor Recovery Trustee and all holders of
 Claims receiving distributions pursuant to the Plan and all other parties in interest shall, prepare,
 execute, and deliver any agreements or documents and take any other actions as may be necessary
 or advisable to effectuate the provisions and intent of the Plan.

                13.11. Immediate Binding Effect.

               Notwithstanding Bankruptcy Rules 3020(e), 6004(h), or 7062 or otherwise, upon
 the occurrence of the Effective Date, the terms of the Plan and Plan Supplement shall be
 immediately effective and enforceable and deemed binding upon and inure to the benefit of the
 Debtor, the Creditors’ Committee, the holders of Claims, the Released Parties, the Exculpated




                                                  44
17-13633-mkv      Doc 499      Filed 10/07/19 Entered 10/07/19 16:11:02            Main Document
                                           Pg 116 of 127


 Parties, and each of their respective successors and permitted assigns, including, without
 limitation, the Plan Agent and the Creditor Recovery Trustee.

                13.12. Successor and Assigns.

                 The rights, benefits and obligations of any Person or Entity named or referred to in
 the Plan shall be binding on, and shall inure to the benefit of any heir, executor, Agent, successor
 or permitted assign, if any, of each Person or Entity.

                13.13. Entire Agreement.

                 On the Effective Date, the Plan, the Plan Supplement, and the Confirmation Order
 shall supersede all previous and contemporaneous negotiations, promises, covenants, agreements,
 understandings and representations on such subjects, all of which have become merged and
 integrated into the Plan.

                13.14. Notices.

                 All notices, requests and demands to or upon the Creditors’ Committee to be
 effective shall be in writing (including by electronic transmission) and, unless otherwise expressly
 provided in the Plan, shall be deemed to have been duly given or made when sent, addressed as
 follows:

                (i) if to the Debtor:

                         Robert F.X. Sillerman
                         352 Plain Road
                         Hinsdale, NH 03451
                         Email: one@rfxs1.com

                         - and –

                         Rosen & Associates, P.C.
                         747 Third Avenue
                         New York, NY 10017-2803
                         Attn: Sanford Rosen, Esq.
                         Email: srosen@rosenpc.com

                (ii) if to the Creditors’ Committee:




                                                  45
17-13633-mkv      Doc 499       Filed 10/07/19 Entered 10/07/19 16:11:02                Main Document
                                            Pg 117 of 127


                          CULLEN AND DYKMAN LLP
                          100 Quentin Roosevelt Blvd.
                          Garden City, New York 11530
                          Telephone: (516) 357-3700
                          Attn: Thomas R. Slome, Esq.
                                 Jil Mazer-Marino, Esq.
                                 Elizabeth Aboulafia, Esq.
                          tslome@cullenanddykman.com
                          jmazermarino@cullenanddykman.com
                          eaboulafia@cullenanddykman.com

                (iii) if to the Plan Agent:

                          [To be supplied]

                (iv) if to the Creditor Recovery Trustee:
                          [To be supplied]

                (v) if to the Plan Oversight Committee:
                          [To be supplied]

 Any of the foregoing parties may change their respective notice information by providing notice to
 the other parties in the manner set forth above.

 Dated: October 7, 2019


                                         OFFICIAL COMMITTEE OF UNSECURED CREDITORS


                                         ID Wheel (FL) LLC, solely in its capacity as
                                         Member of the Committee and not in
                                         any individual capacity

                                         By:     /s/ Chris Hayes
                                                  Name: Chris Hayes
                                                  Title: Executive Director

                                         VistaJet US, Inc., solely in its capacity as
                                         Member of the Committee and not in
                                         any individual capacity


                                         By:     /s/ Lauren Amato
                                                  Name: Lauren Amato
                                                  Title: Billing Coordinator




                                                    46
17-13633-mkv   Doc 499   Filed 10/07/19 Entered 10/07/19 16:11:02       Main Document
                                     Pg 118 of 127


                               CULLEN AND DYKMAN LLP


                               By:    /s/ Thomas R. Slome
                                      Thomas R. Slome
                                      Jil Mazer-Marino
                                      Elizabeth Aboulafia
                               100 Quentin Roosevelt Boulevard
                               Garden City, New York 11530-4850
                               (516) 357-3700

                               Counsel to the Official Committee of Unsecured Creditors


 1772461




                                        47
17-13633-mkv   Doc 499   Filed 10/07/19 Entered 10/07/19 16:11:02   Main Document
                                     Pg 119 of 127



                EXHIBIT B TO DISCLOSURE STATEMENT

                               Liquidation Analysis
17-13633-mkv          Doc 499         Filed 10/07/19 Entered 10/07/19 16:11:02                  Main Document
                                                  Pg 120 of 127
                                    EXHIBIT B TO DISCLOSURE STATEMENT
                                          LIQUIDATION ANALYSIS


 Notes                                                              Low                  High
         ASSETS
  1        Cash                                                 $                -   $      314,942

  2         NYC Townhouse (50% interest)                        $        5,228,563 $       6,151,250

  3         New Hampshire Residence                             $                - $            76,600

  4         Notes Receivable                                    $         855,750 $        3,423,000

  5         Income Tax Refunds Receivable                       $         370,000 $         740,000

  6         Non-Exempt Personal Property                        $          25,000 $             75,000

  7         Golf Memberships                                    $                - $        400,000

   8        Aircraft Acquisition Corp.                          $                -   $             -
   9        Elderberry X, LLC                                   $        1,269,625   $     1,302,500
  10        FXM Investment Corp.                                $          288,000   $       480,000
  11        MJX, LLC                                            $                -   $    12,000,000
  12        MJX Ventures, LLC                                   $                -   $             -
  13        Sillerman Comm'l Holdings Ptshp., LP                $                -   $             -
  14        Sillerman Sports Holdings, LLC                      $        8,000,000   $             -
  15        All Other S-Corps, Partnerships and LLCs            $                -   $       250,000

  16        Recoveries on Avoidance Actions                                   TBD                 TBD

            Gross Liquidation Proceeds before Enforcement
  16        and Liquidation Costs                               $       16,036,938 $      24,906,350


                                                                    High                 Low
         CLAIMS
  17     Secured Claims
            Deutsche Bank, N.A. - NYC Townhouse (50%)           $        5,228,563   $     6,151,250

            Iliad Research and Trading, LLC                     $                -   $     7,200,000

            Amount available for Administrative, Priority and
            General Unsecured Claims                            $       10,808,375 $      11,555,100

         Administrative Claims
  18       Estate Expenses Incurred Through Confirmation        $         200,000 $         250,000

  19        Professional Fees                                   $        1,250,000 $       1,750,000

  20        U.S. Trustee Fees                                   $           1,950 $              4,875

         Priority Claims
  21        Priority Tax Claims                                 $        5,390,633 $                 -

  22        Other Priority Claims                               $                - $                 -
         Available for General unsecured Claims before
         Enforcement and Liquidation Costs                      $        3,965,792   $     9,550,225

  23        Estimated Creditor Claim Pool Range                     $95,200,000          $42,000,000
            Estimated Recovery on General Unsecured Claims
                before Enforcement and Liquidation Costs                        4%                23%
17-13633-mkv      Doc 499     Filed 10/07/19 Entered 10/07/19 16:11:02             Main Document
                                          Pg 121 of 127


 Notes to Plan Liquidation Analysis
 General Notes:
 The Plan assumes an orderly liquidation of all Estate assets which will take an unknown period of
 time and may require a significant amount of expense for legal enforcement actions and costs of
 liquidation.
 This Liquidation Analysis contains estimates of asset values and liabilities based on incomplete
 information obtained from the Debtor during the pendency of the Chapter 11 Case. In addition, a
 significant portion of the Debtor’s assets are owned through one or more levels of entities, some
 of which may not be wholly owned by the Debtor. As a result of the above factors and other
 possibly unknown factors, the actual amounts recovered may differ materially from the estimates.
 The estimated values for the assets and claims are expressed in ranges from “Low” to “High”. For
 the purposes of reflecting a possible range of recoveries to holders of General Unsecured Claims
 (i) for the low range of recoveries to General Unsecured Claim holders, the high range of claims
 senior to the General Unsecured Claims (Secured, Administrative and Priority) are deducted from
 the low range of asset values and (ii) for the low range of recoveries to General Unsecured Claim
 holders, the low range of claims senior to the General Unsecured Claims are deducted from the
 high range of asset values.
        General         Unsecured                               Senior       Claim
                                  Asset Values
        Creditor Recovery Level                                 Values
        Low
                                  Low                           High
        High
                                         High                   Low


 1.    Cash: High range assumes cash as reported on the Debtor’s July Monthly Operating
       Report. Low range assumes all available cash is consumed by Debtor and Estate expenses
       and/or professional fees prior to confirmation.

 2.    New York City Townhouse: The townhouse is owned by the Debtor and his wife as
       tenants by the entirety. Upon information and belief, after consulting with the real estate
       broker retained by the Estate, the Debtor is prepared to list the townhouse for sale at $12.95
       million. Liens on the townhouse, listed in order of priority, include a first mortgage held by
       Deutsche Bank, N.A. (“Deutsche Bank”) in the approximate principal amount of $6.0
       million, a second mortgage also held by Deutsche Bank in the approximate principal amount
       of $5.9 million, a judgment lien held by ESFX Holdings, LLC (“ESFX”) in the approximate
       principal amount of $17.2 million and a judgment lien held by Deutsche Bank in the
       approximate principal amount of $17.4 million. Gross values before secured debt reflect
       the list price, net of the 5% broker commission as the high end and a 15% discount to the
       listing price, net of the 5% broker fee as the low end. After accounting for the secured
       claims against the townhouse, no excess value is expected to be available to the Estate.
17-13633-mkv     Doc 499     Filed 10/07/19 Entered 10/07/19 16:11:02             Main Document
                                         Pg 122 of 127


 3.   New Hampshire Residence: The Debtor is the sole owner of this single-family house that
      he valued at $1,057,500 and is subject to a mortgage in the amount of $360,635 in favor of
      FXM Investment Corporation, an affiliate of the Debtor. A search of the property on various
      real estate websites indicates a range of estimated fair market value of approximately
      $210,000 to $442,000 and the current assessed value is $365,400. The low end of the
      value assumes the full value is equal to or less than the amount of the mortgage and there
      will be no equity value to the Estate. The high range assumes the property value is $442,00,
      leaving $76,600 in equity value to the Estate after satisfaction of the $365,400 mortgage.

 4.   Notes Receivable: The Debtor is the payee on certain notes valued on the Debtor’s
      schedules at approximately $6.8 million, including notes due from Sillerman related entities
      totaling approximately $4.5 million. Based upon diligence performed by RSR, a substantial
      portion of the notes are believed to have been previously paid down, paid off in full or
      written-off in full as uncollectible. The write off of the $4.5 million in notes from Sillerman
      related entities, include a note receivable from Elderberry X, LLC in the approximate
      amount of $2,173,000 that the Committee believes the Debtor improperly recharacterized
      as equity after the Order for Relief Date and which may be reinstated. To the extent
      reinstated, the Committee believes the excess value after the first and second mortgages on
      the Southampton, New York property owned by Elderberry X, LLC may be sufficient to
      repay the note in full. The collectability of the remaining notes is unknown. The high end
      of the value range assumes the remaining balance of notes are collectible in full, (which is
      questionable) and that the note from Elderberry X, LLC is reinstated and collected in full.
      The low range assumes the Elderberry X LLC note is not reinstated and only 25% of the
      remaining note value is collectible.

 5.   Income Tax Refund Receivable: The Debtor and his wife are reportedly owed a tax refund
      of $740,000 from the New York State Department of Taxation and Finance related to their
      2016 New York State joint tax return. Upon information and belief, the refund will not be
      released until the Debtor and his wife have filed tax returns for the years 2017 and 2018.
      The Debtor claims, and the Committee disputes, that the Debtor’s wife is entitled to 50% of
      such refund. The Committee believes that the Debtor may be entitled to up to 100% of the
      2016 New York State tax refund. The range of values in the liquidation analysis reflects a
      low of 50% of the refund to a high of 100% of the refund.

 6.   Non-Exempt Personal Property: Non-exempt personal property scheduled by the Debtor
      includes household furnishings, computer equipment and electronics, golf and exercise
      equipment, jewelry and watches. While specific information on the personal property is not
      available, an estimated range of $25,000 to $75,000 is ascribed to these assets.

 7.   Golf Memberships: The Debtor’s schedules list four private golf club memberships
      totaling $2,366,875. Upon information and belief, three of the four have been redeemed by
      the Debtor, with the proceeds used to fund Estate expenses. The one remaining membership
      was valued at $400,000 on the Debtor’s schedules. It is unknown if this remaining
      membership is redeemable or saleable for cash. Accordingly, the range reflects a low of $0
      to a high of $400,000.


                                                 2
17-13633-mkv      Doc 499     Filed 10/07/19 Entered 10/07/19 16:11:02             Main Document
                                          Pg 123 of 127


 8.    Aircraft Acquisition Corp.: The Debtor’s schedules list Aircraft Acquisition Corp as
       owning two helicopters worth approximately $4,000,000, with secured loans of
       approximately $2,900,000. Upon information and belief, the newer helicopter, a 2011
       Augusta SPA model AW 109SP, was foreclosed upon by the secured lender (Element
       Financial). The other helicopter is a 1981 Aerospatiale AS355 which is being sold for parts.
       Net proceeds to the Estate after paying past due hangar rental and repair costs are expected
       to be minimal and, to the extent received, used to pay ongoing expenses of the Estate. Thus,
       the value of the Estate’s interest in this entity is assumed to be zero.

 9.    Elderberry X, LLC: The Debtor and his wife each hold a 50 % interest in this limited
       liability company that directly and indirectly owns several parcels of improved and
       unimproved real property in Southampton, New York. After consultation with the real
       estate broker retained by the Estate, the Debtor listed the property for sale at $15.9 million.
       First and second mortgages held by Deutsche Bank and Bart Gullong total approximately
       $10.3 million. The Debtor’s schedules reflect a note receivable from Elderberry X, LLC.
       The current approximate amount of the note is estimated at $2.2 million ($1,900,00 plus
       accrued interest). The Committee believes the Debtor improperly recharacterized this note
       as equity after the Order for Relief Date and the note may be reinstated. See Notes
       Receivable Note 4 above. The low value for the Debtor’s interest in Elderberry X, LLC
       assumes the property sells at a 15% discount to the list price, less a 5% broker commission
       and the high value assumes the property sells at list price, less a 5% broker commission.
       The high value also assumes the note is not reinstated, and any excess value above the
       mortgages is shared 50/50 between the Estate and the Debtor’s wife. Because the value of
       the note is reflected in the value of the Debtor’s Notes Receivable (See Notes Receivable,
       Note 4 above), to avoid double counting, the value of the note is excluded here and we
       assume that any value remaining after the note is paid will be equally by the Estate and the
       Debtor’s wife.

 10.   FXM Investment Corp.: The Debtor owns 60% of FXM Investment Corp. Upon
       information and belief, the Debtor’s wife owns the remaining 40%. FXM Investment Corp.
       holds mortgages totaling $796,730 on the Hinsdale, NH properties owned by the Debtor,
       Sillerman Commercial Holding Partnership, LP and MJX Ventures, LLC. The value of the
       mortgages appear to be supported by estimates of the fair market value of the real estate,
       thus the high end of the value range reflects the Debtor’s 60% interest in the face amount of
       the mortgages. The mortgages are all long term with no amortization and below market
       “token” interest rates, thus the mortgages are likely not saleable absent a significant
       discount. The low end of the value range assumes the Debtor’s 60% interest in the value of
       the notes sold at a 40% discount to the face amounts.

 11.   MJX, LLC: MJX, LLC owns a note receivable in the approximate amount of $680,000.
       The obligor on the note purportedly filed for bankruptcy. MJX, LLC also holds interests in
       DBFX, LLC, MJX Capital Advisors, LLC and MJX Tour, LLC, which the Debtor believes
       have no significant value and investments in six private equity funds, valued as follows on
       the Debtor’s June 2019 Monthly Operating Report:



                                                  3
17-13633-mkv     Doc 499      Filed 10/07/19 Entered 10/07/19 16:11:02             Main Document
                                          Pg 124 of 127


                                                                   June 2019
                   Private Equity Fund
                                                                   MOR Value
                   Huff Alternative Fund                         $    2,964,280
                   Huff Energy Fund                              $    9,802,427
                   WI Harper Inc Fund VII                        $    3,695,397
                   Formation 8 Partners                          $    2,647,410
                   TPATL (Colin Prepscious Investment)           $      250,000
                   POACHIT                                       $      250.000
                   Total:                                        $ 19,609,514


       A seventh private equity fund (White Oak Discovery Holdings) listed on the Debtor’s
       schedules at approximately $1.0 million had purportedly been written off by the Debtor as
       having no value. MJX, LLC is an obligor on ESFX Holdings, LLC’s judgment claim of
       approximately $20 million ($17.4 million proof of claim amount plus estimated accrued
       interest), which is secured by a pledge of the Huff Alternative Parallel Fund and the Huff
       Energy Fund and other assets indirectly owned by the Debtor and described below. See
       Sillerman Sports Holdings, LLC, Note 14 below.

       The low value of zero assumes ESFX is repaid in full out of the MJX, LLC assets, leaving
       no value for Iliad Research and Trading, LLC’s (“Iliad”) or the Estate. The high range
       assumes ESFX is partially repaid from the liquidation of Sillerman Sports Holding, LLC’s
       assets first (at the approximate $12 million high value for those assets) and the balance of
       amounts owed to ESFX then out of the MJX, LLC’s assets, leaving an estimated $12
       million to repay approximately $7.2 million to Iliad and an estimated $4.8 million available
       to the Estate for its interests in MJX, LLC.

 12.   MJX Ventures, LLC: MJX Ventures, LLC indirectly owns an undetermined interest in
       fee-owned land and a ground lease in Anguilla. The Debtor, in his Schedules, valued the
       Anguilla property at $37.5 million, but recently represented to the Committee that the value
       of the Debtor’s interest is only approximately $2 million. OPW, LLC, an entity believed to
       be wholly owned by purported Creditor Brett Torino, claims to hold pledges of the interests
       in the companies that directly or indirectly own or lease the Anguilla Property as security
       for claims it holds against the Debtor (alleged to approximate $4.5 million as of the Petition
       Date) and the Debtor’s wife (alleged to approximate $5 million as of the Petition Date). The
       Debtor’s obligation to OPW, LLC is reportedly in default. As MJX Ventures, LLC is not a
       Debtor subject to the automatic stay, OPW, LLC may foreclose on its pledges at any time.
       Given the uncertainty over value, ownership interests and OPW, LLC’s security interests,
       no value is attributed to the Anguilla property.

       MJX Ventures, LLC also owns a single family home in Hinsdale, NH valued by the Debtor
       at $423,000, which is subject to a $140,828 first mortgage held by FXM Investment Corp.
       (an affiliate of the Debtor). MJX Ventures, LLC may also own vacant land located at 352
       Plain Road, Parcel 79, Hinsdale NH 03451, valued by the Debtor at $305,500, which is
       subject to a $103,302 first mortgage held by FXM Investment Corp. Certain property

                                                 4
17-13633-mkv      Doc 499     Filed 10/07/19 Entered 10/07/19 16:11:02             Main Document
                                          Pg 125 of 127


       records indicate that Parcel 79 may be owned by Sillerman Commercial Holdings
       Partnership, LP, an entity controlled by the Debtor and further described below. Based upon
       a review of several online real estate sites, the Committee believes the fair market value of
       the properties is approximately the same as the mortgage amounts. As such, no value is
       ascribed to the Hinsdale, NH property.

 13.   Sillerman Commercial Holdings Partnership., LP: The Debtor holds an approximate
       sixty two percent interest in this entity. Upon information and belief, the remaining interests
       are held by Laura Sillerman, as “Investment Trustee” and “Benefits Trustee” and Alaska
       Trust Company as “Administrative Trustee” of The 2000 Robert and Laura Sillerman
       Descendants’ Trust dated February 18, 2000. This limited partnership’s assets consist of
       two parcels of vacant land in Hinsdale, NH contiguous to the single family residences owned
       by the Debtor and by MJX Ventures, LLC. One parcel, identified as 351 Plain Road, Parcel
       51, Hinsdale, NH 03451 is valued by the Debtor at $177,500 and is subject to a $39,148
       first mortgage held by FXM Investment Corp. The other parcel, identified as 352 Plain
       Road, Parcel 77, Hinsdale, NH 03451, is valued by the Debtor at $446,500, and is subject
       to a $153,187 first mortgage held by FXM Investment Corp. Based on a review of several
       online real estate sites, the Committee believes the fair market value of the properties is
       approximately the same as the mortgage amounts. As such, no value is ascribed to the
       vacant land.

 14.   Sillerman Sports Holdings, LLC: The Debtor holds a one hundred percent interest in this
       entity that indirectly owns an approximate .4% interest in Yankees Global Enterprises, LLC,
       which owns interests in the New York Yankees MLB baseball team and several related
       entities. The Debtor values his equity interest in Sillerman Sports Holdings, LLC at
       $8,955,960 in the aggregate. ESFX holds a judgment lien against Sillerman Sports
       Holdings, LLC, which secures its approximately $18 million claim against the Debtor and
       Sillerman Sports Holdings, LLC. As set forth above, the ESFX claim is also secured by a
       judgment lien against the Debtor’s New York City town house and a pledge of MJX LLC’s
       interest in two private equity funds.

       Given that ESFX holds a lien on both the assets of Sillerman Sports Holdings, LLC and
       MJX, LLC, the recovery values from each entity will be impacted significantly by the order
       of the liquidation of the assets. The high value scenario for MJX, LLC assumes the ESFX
       judgment is first repaid from proceeds of its collateral at Sillerman Sports Holdings, LLC.
       To the contrary, the low value scenario for MJX, LLC assumes that the Huff PE funds are
       first liquidated and substantially or fully repay the ESFX judgment and, the high value
       scenario for Sillerman Sports Holdings, LLC reflects the interest in Yankees Global
       Enterprises, LLC as free and clear of ESFX’s lien and available to pay final payments on
       other claims and expenses. Due to limited available information, it is difficult to value the
       Yankees Global Enterprises, LLC interest. Based upon anecdotal information, the
       Committee believes the value could be in the $8-$12 million range. Given the uncertainty
       regarding the value, the low-end of the range is assumed for the purposes of the liquidation
       analysis.

 15.   All Other S-Corps, Partnerships and LLCs: Based on the Debtor’s schedules and other
       information, the Debtor is believed to hold interests in approximately 50 additional entities.

                                                  5
17-13633-mkv      Doc 499      Filed 10/07/19 Entered 10/07/19 16:11:02              Main Document
                                           Pg 126 of 127


       While the Debtor ascribes little or no value to his interests in these entities, no significant
       diligence has been performed on these entities to date. It is possible that some assets do
       exist in some of these entities. For the purposes of the liquidation analysis, an estimated
       aggregate value range of $0 to $250,000 is ascribed to the Debtor’s interests in these
       additional entities, which does not have a material impact on the overall recovery estimates.

 16.   Gross Liquidation Proceeds Before Collection Costs: Given that a significant portion of
       the Estate’s value is held by the Debtor through one or more levels of intermediate entities,
       the liquidation of the ultimate assets held by these entities may require significant time,
       effort and cost to put the Creditor Trustee in a position to control and sell these assets. Also,
       given the unclear or unknown balance ownership stake of the Debtor in certain entities, the
       lack of complete documentation, the possible existence of other possibly structurally senior
       creditors and/or other parties with interests in the assets or entities, it is impossible to
       estimate how much time and expense would be required to liquidate all of the Debtor’s
       assets. As a result, the projected liquidation values and recovery estimates do not include
       any deduction for such costs. The net values recoveries will necessarily be reduced by the
       amount of such costs.

 17.   Secured Claims: Deutsche Bank’s proof of claim with respect to its first and second
       mortgages on the NYC Townhouse totals $11,992,351. In addition, Deutsche Bank has
       agreed to fund certain protective advances to cover certain property carrying costs during a
       six month marketing period. The Debtor has not made any mortgage payments to Deutche
       Bank since [March 2018]. Accordingly, including protective advances and post-petition
       interest and expenses, Deutsche Bank’s mortgages are assumed to exceed the full amount
       of the net proceeds of both the high and low value scenarios.

       Iliad asserts a secured claim in its proof of claim in the approximate amount of $7.2 million
       secured by the Debtor’s membership interests in MJX, LLC. The collectability of Iliad’s
       secured claim from the Debtor’s interest in MJX, LLC could be impacted significantly by
       ESFX’s collection efforts. If ESFX enforces its liens on the private equity funds owned
       by MJX, LLC, then, MJX LLC may be left with no assets of significant value and the
       Debtor’s interests in MJX, LLC (i.e. Iliad’s collateral) may be worthless. See MJX, LLC,
       <Note 11 above.)

 18.   Estate Expenses Incurred Through Confirmation: Assumes continued Debtor/Estate
       spend for two months (August & September 2019) at the July 2019 actual spending rate.

 19.   Professional Fees: Amount as reflected on the Debtor’s July 2019 Monthly Operating
       Report plus assumed amounts for August and September at a pro-rated amount based upon
       accrued professional fees to date.

 20.   U.S. Trustee Fees: This amount is based on the U.S. Trustee fee schedule and assumes
       disbursements in August and September 2019 at July 2019 levels.

 21.   Priority Tax Claims: Priority Tax Claims consist of the New York State Department of
       Taxation and Finance’s claim, which filed a proof of claim asserting that $5,390,633 is due
       for unpaid 2014 income taxes, including interest. The Debtor has claimed that the claim was

                                                   6
17-13633-mkv         Doc 499      Filed 10/07/19 Entered 10/07/19 16:11:02            Main Document
                                              Pg 127 of 127


           resolved through an audit and no amount is due, however no documentation has been
           provided and the proof of claim filed by the New York State Department of Taxation and
           Finance has not been withdrawn.

  22.      Other Priority Claims: There are no known other priority claims at this time.

  23.      Estimated Creditor Claim Pool Range: Claims have been identified from the Court's
           claim register and Debtor's schedules. If there is both a filed and a scheduled claim, the
           filed claim is reflected. No analysis of the validity or allowance of claims by the Court has
           been performed. No assessment has been made with respect to the amount of unliquidated
           claims, which can have a material impact on the size of the unsecured claim pool and this
           analysis. Claims repaid from collateral or non-Debtor entities assume the collateral is
           liquidated and proceeds are sufficient to repay claims in full, except for the $7.2 million
           owed to Iliad which is not repaid from collateral proceeds in the “low case” and is added to
           the unsecured claim pool as a deficiency claim for the full amount owed. Contingent and
           disputed claims reflect such designations as set forth in the Debtor's schedules and/or filed
           claims and/or otherwise indicated by the Debtor. Contingent claims assumed to be payable
           (low recovery case) is based on the assumption the primary obligors on certain obligations,
           generally entities affiliated with the Debtor, such as. LBSX, LLC, Function(x), will not
           perform and the Estate will be liable for the full amount of the claim. The high recovery
           case assumes all such contingent claims will be paid by the primary obligor. Disputed
           claims reflect VisatJet claim (dispute indicated by the Debtor). The low recovery case
           reflects the full filed claim amount. The high recovery case reflects a zero allowed claim.
 1807769




                                                     7
